Name: Council Regulation (EU) NoÃ 12/2010 of 22Ã December 2009 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: EU finance;  tariff policy;  industrial structures and policy;  fisheries;  agricultural activity
 Date Published: nan

 8.1.2010 EN Official Journal of the European Union L 4/1 COUNCIL REGULATION (EU) No 12/2010 of 22 December 2009 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the Commission, Whereas: (1) Council Regulation (EC) No 1255/96 (1) partially or totally suspends the autonomous common customs tariff duties for a number of products during certain periods. It is in the interest of the Union to insert 87 new products in the list of suspensions set out in the Annex to that Regulation. (2) A limited number of products listed in the Annex to Regulation (EC) No 1255/96 should be withdrawn from the list because it is no longer in the interest of the Union to maintain the suspension of autonomous common customs tariff duties for those products. (3) For some products listed in that Annex the description needs to be modified in order to take account of technical product developments and economic trends on the market. For 110 other products, the CN and TARIC codes should be adapted as a consequence of changes introduced in the Combined Nomenclature, applicable as from 1 January 2010. The entries for those products should be considered as withdrawn from the list and should be reinserted as new products. (4) For ease of comprehension, in view of the large number of amendments coming into force on 1 January 2010, the Annex to Regulation (EC) No 1255/96 should be replaced by a completely new version which has effect from the same date. In the interest of clarity the new and amended entries should be marked with an asterisk in the first column of the Annex. (5) Experience has shown the need to provide for an expiry date for the suspensions listed in Regulation (EC) No 1255/96 to ensure that account is taken of technological and economic changes. This should not exclude the premature termination of certain measures or their continuation beyond the suspension period, if economic reasons are submitted, in accordance with the principles laid down in the Commission Communication of 25 April 1998 concerning autonomous tariff suspensions and quotas. (6) Regulation (EC) No 1255/96 should therefore be amended accordingly. (7) Since the suspensions laid down in this Regulation have to take effect from 1 January 2010, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby replaced by the text in the Annex to this Regulation. Article 2 The temporary suspensions of the autonomous duties of the common customs tariff for the products set out in the Annex to Regulation (EC) No 1255/96 as amended by this Regulation shall apply from 1 January 2010. They shall expire on the dates listed in that Annex. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2009. For the Council The President A. CARLGREN (1) OJ L 158, 29.6.1996, p. 1. ANNEX ANNEX CN code TARIC Description Rate of autonomous duty Validity period ex 0302 69 99 30 Red snapper (Lutjanus purpureus), fresh, chilled, for processing (1) (2) 0 % 1.1.2010-31.12.2013 (4)ex 0302 70 00 95 Hard fish roes, fresh, chilled or frozen 0 % 1.1.2010-31.12.2013 ex 0303 80 90 81 ex 0305 20 00 11 Hard fish roes, salted or in brine 0 % 1.1.2010-31.12.2013 ex 0305 20 00 30 ex 0710 21 00 10 Peas in pods, of the species Pisum sativum of the variety Hortense axiphium, frozen, of a thickness of not more than 6 mm, to be used, in their pods, in the manufacture of prepared meals (1) (2) 0 % 1.1.2010-31.12.2013 ex 0710 80 95 50 Bamboo shoots, frozen, not put up for retail sale 0 % 1.1.2010-31.12.2013 ex 0711 59 00 11 Mushrooms, excluding mushrooms of the genera Agaricus, Calocybe, Clitocybe, Lepista, Leucoagaricus, Leucopaxillus, Lyophyllum and Tricholoma, provisionally preserved in brine, in sulphur water, or in other preservative solutions, but unsuitable in that state for immediate consumption, for the food-canning industry (1) 0 % 1.1.2010-31.12.2011 ex 0712 32 00 10 Mushrooms, excluding mushrooms of the genus Agaricus, dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale (1) (2) 0 % 1.1.2010-31.12.2013 ex 0712 33 00 10 ex 0712 39 00 31 ex 0804 10 00 10 Dates, fresh or dried, not put up for retail sale 0 % 1.1.2010-31.12.2013 ex 0810 40 50 10 Fruit of the species Vaccinium macrocarpon, fresh 0 % 1.1.2010-31.12.2013 0811 90 50 Fruit of the genus Vaccinium, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 % 1.1.2010-31.12.2013 0811 90 70 ex 0811 90 95 69 ex 0811 90 95 20 Boysenberries, frozen, not containing added sugar, not put up for retail sale 0 % 1.1.2010-31.12.2013 ex 0811 90 95 30 Pineapple (Ananas comosus), in pieces, frozen 0 % 1.1.2010-31.12.2013 ex 0811 90 95 40 Rose-hips, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 % 1.1.2010-31.12.2013 ex 1511 90 19 10 Palm oil, coconut (copra) oil, palm kernel oil, for the manufacture of: 0 % 1.1.2010-31.12.2013 ex 1511 90 91 10  industrial monocarboxylic fatty acids of subheading 3823 19 10, ex 1513 11 10 10  methyl esters of fatty acids of heading 2915 or 2916, ex 1513 19 30 10  fatty alcohols of subheadings 2905 17, 2905 19 and 3823 70 used for the manufacture of cosmetics, washing products or pharmaceutical products, ex 1513 21 10 10  fatty alcohols of subheading 2905 16, pure or mixed, used for the manufacture of cosmetics, washing products or pharmaceutical products, ex 1513 29 30 10  stearic acid of subheading 3823 11 00 or  goods of heading No 3401 (1) ex 1515 90 99 92 Vegetable oil, refined, containing by weight 35 % or more but not more than 50 % of arachidonic acid or 35 % or more but not more than 50 % of docosahexaenoic acid 0 % 1.1.2010-31.12.2013 ex 1517 90 99 10 Vegetable oil, refined, containing by weight 35 % or more but not more than 50 % arachidonic acid or 35 % or more but not more than 50 % docosahexaenoic acid and standardized with high oleic sunflower oil (HOSO) 0 % 1.1.2010-31.12.2011 ex 1518 00 99 10 Jojoba oil, hydrogenated and texturised 0 % 1.1.2010-31.12.2013 ex 1604 11 00 20 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (1) 0 % 1.1.2010-31.12.2013 ex 1604 30 90 10 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (1) 0 % 1.1.2010-31.12.2013 ex 1605 10 00 11 Crabs of the species King  (Paralithodes camchaticus), Hanasaki  (Paralithodes brevipes), Kegani  (Erimacrus isenbecki), Queen  and Snow  (Chionoecetes spp.), Red  (Geryon quinquedens), Rough stone  (Neolithodes asperrimus), Lithodes santolla, Mud  (Scylla serrata), Blue  (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 0 % 1.1.2010-31.12.2013 ex 1605 10 00 19 ex 1902 30 10 10 Transparent noodles, cut in pieces, obtained from beans (Vigna radiata (L.) Wilczek), not put up for retail sale 0 % 1.1.2010-31.12.2013 ex 1903 00 00 20 ex 2005 91 00 10 Bamboo shoots, prepared or preserved, in immediate packings of a net content of more than 5 kg 0 % 1.1.2010-31.12.2013 ex 2008 60 19 30 Sweet cherries containing added spirit, whether or not with a sugar content of 9 % by weight, of a diameter of not more than 19,9 mm, with stone, for use in chocolate products (1) 10 % (3) 1.1.2010-31.12.2012 ex 2008 60 39 30 (4)ex 2009 49 30 91 Pineapple juice, other than in powder form:  with a Brix value of more than 20 but not more than 67,  a value of more than EUR 30 per 100 kg net weight,  containing added sugars 0 % 1.1.2010-31.12.2014 (4)ex 2009 80 79 82 Cranberry juice concentrate with a Brix value of 40 or more but not more than 66 0 % 1.1.2010-31.12.2014 ex 2009 80 79 87 Frozen boysenberry juice concentrate with a Brix value of 61 or more, but not more than 65 0 % 1.1.2010-31.12.2011 ex 2009 80 99 93 Untreated frozen coconut water, not put up for retail sale 0 % 1.1.2010-31.12.2011 ex 2106 10 20 10 Soya protein isolate, containing by weight 6,6 % or more but not more than 8,6 % of calcium phosphate 0 % 1.1.2010-31.12.2013 ex 2710 11 25 10 Mixture of isomers 2,4,4-trimethylpent-1-ene and 2,4,4-trimethylpent-2-ene 0 % 1.1.2010-31.12.2013 ex 2804 50 90 10 Tellurium of a purity by weight of 99,99 % or more, but not more than 99,999 % by weight 0 % 1.1.2010-31.12.2013 ex 2805 30 10 10 Alloy of cerium and other rare-earth metals, containing by weight 47 % or more of cerium 0 % 1.1.2010-31.12.2013 ex 2805 30 90 10 Lanthanum of a purity by weight of 99 % or more 0 % 1.1.2010-31.12.2013 ex 2811 19 80 10 Sulphamidic acid 0 % 1.1.2010-31.12.2013 ex 2811 22 00 10 Silicon dioxide in the form of powder, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (1) 0 % 1.1.2010-31.12.2013 ex 2811 22 00 20 Microspheres of amorphous silicon of a particle size of 5 Ã ¼m ( ± 1 Ã ¼m), for use in the manufacture of cosmetic products (1) 0 % 1.1.2010-31.12.2011 ex 2811 22 00 30 Balls of porous white silica of a particle size of more than 1 Ã ¼m for use in the manufacture of cosmetic products (1) 0 % 1.1.2010-31.12.2011 ex 2812 90 00 10 Nitrogen trifluoride 0 % 1.1.2010-31.12.2013 ex 2812 90 00 20 Silicon tetrafluoride 0 % 1.1.2010-31.12.2013 (4)ex 2818 20 00 10 Activated alumina with a specific surface area of at least 350 m2/g 0 % 1.1.2010-31.12.2014 ex 2818 30 00 10 Aluminium hydroxide oxide in the form of pseudo-boehmite 4 % 1.1.2010-31.12.2013 2819 10 00 Chromium trioxide 0 % 1.1.2010-31.12.2011 ex 2823 00 00 10 Titanium dioxide, of a purity by weight of 99,9 % or more, with an average grain-size of 1,2 Ã ¼m or more but not more than 1,8 Ã ¼m, for the manufacture of goods of heading No 8532 or 8533 (1) 0 % 1.1.2010-31.12.2013 ex 2825 50 00 10 Copper (I or II) oxide containing by weight 78 % or more of copper and not more than 0,03 % of chloride 0 % 1.1.2010-31.12.2013 ex 2827 39 85 10 Copper monochloride of a purity by weight of 96 % or more but not more than 99 % 0 % 1.1.2010-31.12.2013 ex 2827 39 85 20 Antimony pentachloride of a purity by weight of 99 % or more 0 % 1.1.2010-31.12.2011 ex 2827 39 85 30 Manganese dichloride 0 % 1.1.2010-31.12.2013 ex 2827 49 90 10 Hydrated zirconium dichloride oxide 0 % 1.1.2010-31.12.2013 ex 2830 10 00 10 Disodium tetrasulphide, containing by weight 38 % or less of sodium calculated on the dry weight 0 % 1.1.2010-31.12.2013 ex 2833 29 80 10 Manganese sulphate monohydrate 0 % 1.1.2010-31.12.2013 ex 2835 10 00 10 Sodium hypophosphite monohydrate 0 % 1.1.2010-31.12.2012 ex 2836 91 00 20 Lithium carbonate, containing one or more of the following impurities at the concentrations indicated:  2 mg/kg or more of arsenic,  200 mg/kg or more of calcium,  200 mg/kg or more of chlorides,  20 mg/kg or more of iron,  150 mg/kg or more of magnesium,  20 mg/kg or more of heavy metals,  300 mg/kg or more of potassium,  300 mg/kg or more of sodium,  200 mg/kg or more of sulphates, determined according to the methods specified in the European PharmacopÃ ia 0 % 1.1.2010-31.12.2013 ex 2836 99 17 10 Zirconium (IV) basic carbonate 0 % 1.1.2010-31.12.2013 ex 2837 19 00 20 Copper cyanide 0 % 1.1.2010-31.12.2013 ex 2837 20 00 10 Tetrasodium hexacyanoferrate (II) 0 % 1.1.2010-31.12.2011 ex 2839 19 00 10 Disodium disilicate 0 % 1.1.2010-31.12.2012 ex 2839 90 90 10 Lead silicate hydrate, of a lead content by weight of (84,5 ± 1,5) %, evaluated as lead monoxide, in the form of powder 0 % 1.1.2010-31.12.2013 ex 2839 90 90 20 Calcium silicate 0 % 1.1.2010-31.12.2013 2841 30 00 Sodium dichromate 0 % 1.1.2010-31.12.2013 ex 2841 80 00 10 Diammonium wolframate (ammonium paratungstate) 0 % 1.1.2010-31.12.2012 ex 2841 90 85 10 Lithium cobalt (III) oxide with a cobalt content of at least 59 % 0 % 1.1.2010-31.12.2012 ex 2842 10 00 10 Synthetic Beta Zeolite powder 0 % 1.1.2010-31.12.2013 (4)ex 2842 10 00 20 Synthetic Chabasite Zeolite powder 0 % 1.1.2010-31.12.2014 (4)ex 2842 90 10 10 Sodium selenate 0 % 1.1.2010-31.12.2014 ex 2843 29 00 10 Silver oxide, nitrate- and carbonate-free, with a silver content of at least 99,99 % by weight of the metal content, for the manufacture of silver oxide batteries (1) 0 % 1.1.2010-31.12.2011 2845 10 00 Heavy water (deuterium oxide) (Euratom) 0 % 1.1.2010-31.12.2013 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) 0 % 1.1.2010-31.12.2013 ex 2845 90 90 10 Helium-3 0 % 1.1.2010-31.12.2011 ex 2845 90 90 20 Water enriched at a level of 95 % or more by weight with oxygen-18 0 % 1.1.2010-31.12.2013 ex 2845 90 90 30 Carbon monoxide 13C 0 % 1.1.2010-31.12.2011 ex 2845 90 90 40 Iron boride enriched at a level of more than 95 % by weight with boron-10 0 % 1.1.2010-31.12.2013 ex 2846 10 00 10 Rare-earth concentrate containing by weight 60 % or more but not more than 95 % of rare-earth oxides and not more than 1 % each of zirconium oxide, aluminium oxide or iron oxide, and having a loss on ignition of 5 % or more by weight 0 % 1.1.2010-31.12.2013 ex 3824 90 97 48 ex 2846 10 00 20 Dicerium tricarbonate, whether or not hydrated 0 % 1.1.2010-31.12.2013 ex 2846 10 00 30 Cerium lanthanum carbonate, whether or not hydrated 0 % 1.1.2010-31.12.2013 ex 2846 10 00 40 Cerium lanthanum neodymium praseodymium carbonate, whether or not hydrated 0 % 1.1.2010-31.12.2013 2846 90 00 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals, other than those of subheading 2846 10 00 0 % 1.1.2010-31.12.2013 ex 2848 00 00 10 Phosphine 0 % 1.1.2010-31.12.2013 ex 2850 00 20 10 Silane 0 % 1.1.2010-31.12.2013 ex 2850 00 20 20 Arsine 0 % 1.1.2010-31.12.2013 ex 2850 00 20 30 Titanium nitride with a particle size of not more than 250 nm 0 % 1.1.2010-31.12.2012 ex 2850 00 60 10 Sodium azide 0 % 1.1.2010-31.12.2013 ex 2903 39 90 10 Carbon tetrafluoride (tetrafluoromethane) 0 % 1.1.2010-31.12.2013 ex 2903 39 90 30 Perfluoroethane 0 % 1.1.2010-31.12.2013 ex 2903 39 90 40 1,1-Difluoroethane 0 % 1.1.2010-31.12.2013 ex 2903 39 90 50 1,1,1,3,3-Pentafluoropropane 0 % 1.1.2010-31.12.2013 ex 2903 39 90 70 1,1,1,2 Tetrafluoroethane, certified odourless containing a maximum:  600 ppm by weight of 1,1,2,2-Tetrafluoroethane,  2 ppm by weight of pentafluoroethane,  2 ppm by weight of chlorodifluoromethane,  2 ppm by weight of chloropentafluoroethane,  2 ppm by weight of dichlorodifluoromethane For use in the manufacture of pharmaceutical grade propellant for medical metred dose inhalers (1) 0 % 1.1.2010-31.12.2011 ex 2903 39 90 75 Trans-1,3,3,3-tetrafluoroprop-1-ene 0 % 1.1.2010-31.12.2013 ex 2903 39 90 80 Hexafluoropropene 0 % 1.1.2010-31.12.2011 ex 2903 43 00 10 1,1,1-Trichlorotrifluoroethane 0 % 1.1.2010-31.12.2013 ex 2903 59 80 10 1,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo [12.2.1.16,9.02,13.05,10]octadeca-7,15-diene 0 % 1.1.2010-31.12.2013 ex 2903 59 80 30 Octafluorocyclopentene 0 % 1.1.2010-31.12.2011 ex 2903 69 90 10 Di- or tetrachlorotricyclo[8.2.2.24,7]hexadeca-1(12),4,6,10,13,15-hexaene, mixed isomers 0 % 1.1.2010-31.12.2013 ex 2903 69 90 20 1,2-Bis(pentabromophenyl)ethane 0 % 1.1.2010-31.12.2013 ex 2903 69 90 40 2,6-Dichlorotoluene, of a purity by weight of 99 % or more and containing:  0,001 mg/kg or less of tetrachlorodibenzodioxines,  0,001 mg/kg or less of tetrachlorodibenzofurans,  0,2 mg/kg or less of tetrachlorobiphenyls 0 % 1.1.2010-31.12.2013 ex 2903 69 90 50 Fluorobenzene 0 % 1.1.2010-31.12.2013 ex 2903 69 90 60 Ã ±-Chloro(ethyl)toluenes 0 % 1.1.2010-31.12.2013 ex 2904 10 00 40 Sodium toluene-4-sulphonate 0 % 1.1.2010-31.12.2012 ex 2904 20 00 40 2-Nitropropane 0 % 1.1.2010-31.12.2013 ex 2904 90 40 10 Trichloronitromethane, for the manufacture of goods of subheading 3808 92 (1) 0 % 1.1.2010-31.12.2013 ex 2904 90 95 20 1-Chloro-2,4-dinitrobenzene 0 % 1.1.2010-31.12.2013 (4)ex 2904 90 95 30 Tosyl chloride 0 % 1.1.2010-31.12.2014 ex 2905 19 00 11 Potassium tert-butanolate (potassium tert-butoxide), whether or not in the form of a solution in tetrahydrofuran 0 % 1.1.2010-31.12.2013 ex 3824 90 97 56 ex 2905 19 00 30 2,6-Dimethylheptan-4-ol 0 % 1.1.2010-31.12.2013 (4)ex 2905 29 90 10 3,5-Dimethylhex-1-yn-3-ol 0 % 1.1.2010-31.12.2014 (4)ex 2905 49 00 10 Ethylidynetrimethanol 0 % 1.1.2010-31.12.2014 (4)ex 2905 59 98 20 2,2,2-Trifluoroethanol 0 % 1.1.2010-31.12.2014 2906 11 00 Menthol 0 % 1.1.2010-31.12.2013 ex 2906 19 00 10 Cyclohex-1,4-ylenedimethanol 0 % 1.1.2010-31.12.2013 ex 2906 19 00 20 4,4 ²-Isopropylidenedicyclohexanol 0 % 1.1.2010-31.12.2013 (4)ex 2906 29 00 10 2,2-(m-Phenylene)dipropan-2-ol 0 % 1.1.2010-31.12.2014 ex 2906 29 00 20 1-Hydroxymethyl-4-methyl-2,3,5,6-tetrafluorobenzene 0 % 1.1.2010-31.12.2013 ex 2907 19 90 10 2,3,5-Trimethylphenol 0 % 1.1.2010-31.12.2013 ex 2907 19 90 20 Biphenyl-4-ol 0 % 1.1.2010-31.12.2013 ex 2907 21 00 10 Resorcinol 0 % 1.1.2010-31.12.2013 ex 2907 29 00 20 4,4 ²-(3,3,5-Trimethylcyclohexylidene)diphenol 0 % 1.1.2010-31.12.2013 ex 2907 29 00 30 4,4 ²,4 ³-Ethylidynetriphenol 0 % 1.1.2010-31.12.2013 ex 2907 29 00 50 6,6 ²,6 ³-Tricyclohexyl-4,4 ²,4 ³-butane-1,1,3-triyltri(m-cresol) 0 % 1.1.2010-31.12.2013 ex 2907 29 00 70 2,2,2 ³,6,6,6 ³-Hexa-tert-butyl-Ã ±,Ã ±,Ã ± ³-(mesitylene-2,4,6-triyl)tri-p-cresol 0 % 1.1.2010-31.12.2013 ex 2907 29 00 85 Phloroglucinol whether or not hydrated 0 % 1.1.2010-31.12.2013 ex 2908 99 90 30 4-Nitrophenol 0 % 1.1.2010-31.12.2013 ex 2909 19 90 20 Bis(2-chloroethyl) ether 0 % 1.1.2010-31.12.2013 ex 2909 19 90 30 Mixture of isomers of nonafluorobutyl methyl ether or nonafluorobutyl ethyl ether, of a purity by weight of 99 % or more 0 % 1.1.2010-31.12.2013 ex 2909 19 90 50 3-Ethoxy-perfluoro-2-methylhexane 0 % 1.1.2010-31.12.2011 ex 2909 19 90 60 1-Methoxyheptafluoropropane 0 % 1.1.2010-31.12.2013 ex 2909 30 38 10 Bis(pentabromophenyl) ether 0 % 1.1.2010-31.12.2013 ex 2909 50 00 10 4-(2-Methoxyethyl)phenol 0 % 1.1.2010-31.12.2013 ex 2909 60 00 10 Bis(Ã ±,Ã ±-dimethylbenzyl) peroxide 0 % 1.1.2010-31.12.2013 ex 2910 90 00 30 2,3-Epoxypropan-1-ol (glycidol) 0 % 1.1.2010-31.12.2013 ex 2910 90 00 60 1,2-Epoxyoctadecane, of a purity by weight of 82 % or more 0 % 1.1.2010-31.12.2013 ex 2912 29 00 30 Ã ±,Ã ±,3-Trimethylbenzenepropanal 0 % 1.1.2010-31.12.2013 ex 2912 49 00 10 3-Phenoxybenzaldehyde 0 % 1.1.2010-31.12.2013 ex 2912 49 00 20 4-Hydroxybenzaldehyde 0 % 1.1.2010-31.12.2011 ex 2914 19 90 20 Heptan-2-one 0 % 1.1.2010-31.12.2012 ex 2914 19 90 30 3-Methylbutanone 0 % 1.1.2010-31.12.2012 ex 2914 19 90 40 Pentan-2-one 0 % 1.1.2010-31.12.2012 2914 21 00 Camphor 0 % 1.1.2010-31.12.2013 ex 2914 29 00 20 Cyclohexadec-8-enone 0 % 1.1.2010-31.12.2013 ex 2914 39 00 20 Stearoyl benzoyl methane 0 % 1.1.2010-31.12.2012 ex 2914 39 00 30 Benzophenone 0 % 1.1.2010-31.12.2012 ex 2914 39 00 40 1,3-Diphenylpropane-1,3-dione 0 % 1.1.2010-31.12.2012 ex 2914 39 00 50 4-Phenylbenzophenone 0 % 1.1.2010-31.12.2013 ex 2914 39 00 60 4-Methylbenzophenone 0 % 1.1.2010-31.12.2013 ex 2914 50 00 30 2'-Hydroxyacetophenone 0 % 1.1.2010-31.12.2013 ex 2914 50 00 60 2,2-Dimethoxy-2-phenylacetophenone 0 % 1.1.2010-31.12.2012 ex 2914 50 00 70 16Ã ±,17Ã ±-Epoxy-3Ã ²-hydroxypregn-5-en-20-one 0 % 1.1.2010-31.12.2012 ex 2914 50 00 80 2 ²,6-dihydroxyacetophenone 0 % 1.1.2010-31.12.2013 ex 2914 69 90 10 2-Ethylanthraquinone 0 % 1.1.2010-31.12.2013 ex 2914 69 90 20 2-Pentylanthraquinone 0 % 1.1.2010-31.12.2013 ex 2914 69 90 30 1,4-Dihydroxyanthraquinone 0 % 1.1.2010-31.12.2013 ex 2914 70 00 10 1-Chloro-3,3-dimethylbutan-2-one 0 % 1.1.2010-31.12.2013 ex 2914 70 00 40 Perfluoro(2-methylpentan-3-one) 0 % 1.1.2010-31.12.2013 ex 2914 70 00 50 3 ²-Chloropropiophenone 0 % 1.1.2010-31.12.2013 ex 2915 29 00 10 Antimony triacetate 0 % 1.1.2010-31.12.2013 ex 2915 39 00 40 tert-Butyl acetate 0 % 1.1.2010-31.12.2013 ex 2915 39 00 50 3-Acetylphenyl acetate 0 % 1.1.2010-31.12.2013 ex 2915 90 00 40 Nonanoic acid (pelargonic acid) 0 % 1.1.2010-31.12.2013 ex 2916 12 00 10 2-tert-Butyl-6-(3-tert-butyl-2-hydroxy-5-methylbenzyl)-4-methylphenyl acrylate 0 % 1.1.2010-31.12.2013 ex 2916 12 00 20 2-Ethoxyethyl acrylate 0 % 1.1.2010-31.12.2013 ex 2916 12 00 30 Isobutyl acrylate 0 % 1.1.2010-31.12.2013 ex 2916 12 00 40 2,4-Di-tert-pentyl-6-[1-(3,5-di-tert-pentyl-2-hydroxyphenyl)ethyl]phenylacrylate 0 % 1.1.2010-31.12.2013 (4)ex 2916 13 00 10 Hydroxyzinc methacrylate powder 0 % 1.1.2010-31.12.2014 ex 2916 13 00 20 Zinc dimethacrylate, in the form of powder 0 % 1.1.2010-31.12.2013 ex 2916 14 00 10 2,3-Epoxypropyl methacrylate 0 % 1.1.2010-31.12.2013 ex 2916 19 95 20 Methyl 3,3-dimethylpent-4-enoate 0 % 1.1.2010-31.12.2013 ex 2916 20 00 50 Ethyl 2,2-dimethyl-3-(2-methylpropenyl)cyclopropanecarboxylate 0 % 1.1.2010-31.12.2013 ex 2916 39 00 20 3,5-Dichlorobenzoyl chloride 3,6 % 1.1.2010-31.12.2013 ex 2916 39 00 40 Vinyl 4-tert-butylbenzoate 0 % 1.1.2010-31.12.2013 ex 2916 39 00 45 2-Chlorobenzoic acid 0 % 1.1.2010-31.12.2011 ex 2916 39 00 50 3,5-Dimethylbenzoyl chloride 0 % 1.1.2010-31.12.2013 ex 2916 39 00 55 4-tert-Butylbenzoic acid 0 % 1.1.2010-31.12.2012 ex 2916 39 00 60 4-Ethylbenzoyl chloride 0 % 1.1.2010-31.12.2013 ex 2916 39 00 65 2-(4-nitrophenyl)butyric acid 0 % 1.1.2010-31.12.2013 ex 2916 39 00 70 Ibuprofen (INN) 0 % 1.1.2010-31.12.2013 ex 2916 39 00 80 Ethyl 2-(4-nitrophenyl)butyrate 0 % 1.1.2010-31.12.2013 ex 2917 11 00 20 Bis(p-methylbenzyl) oxalate 0 % 1.1.2010-31.12.2013 ex 2917 19 90 20 Sodium 1,2-bis(cyclohexyloxycarbonyl)ethanesulphonate 0 % 1.1.2010-31.12.2013 ex 2917 19 90 70 Itaconic acid 0 % 1.1.2010-31.12.2013 ex 2917 20 00 30 1,4,5,6,7,7-Hexachloro-8,9,10-trinorborn-5-ene-2,3-dicarboxylic anhydride 0 % 1.1.2010-31.12.2013 ex 2917 20 00 40 3-Methyl-1,2,3,6-tetrahydrophthalic anhydride 0 % 1.1.2010-31.12.2013 ex 2917 34 90 10 Diallyl phthalate 0 % 1.1.2010-31.12.2013 (4)ex 2917 39 95 10 Bis(2-ethylhexyl)-1,4-benzenedicarboxylate 0 % 1.1.2010-31.12.2014 (4)ex 2918 19 98 20 L-Malic acid 0 % 1.1.2010-31.12.2013 ex 2918 29 00 10 Monohydroxynaphthoic acids 0 % 1.1.2010-31.12.2013 ex 2918 29 00 30 Octadecyl-3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate 0 % 1.1.2010-31.12.2011 ex 2918 29 00 50 Hexamethylene bis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] 0 % 1.1.2010-31.12.2013 ex 2918 30 00 30 Methyl-2-benzoylbenzoate 0 % 1.1.2010-31.12.2013 ex 2918 30 00 40 Phthalaldehydic acid 0 % 1.1.2010-31.12.2013 ex 2918 99 90 10 3,4-Epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate 0 % 1.1.2010-31.12.2013 ex 2918 99 90 30 Methyl 2-(4-hydroxyphenoxy)propionate 0 % 1.1.2010-31.12.2013 ex 2918 99 90 40 trans-4-Hydroxy-3-methoxycinnamic acid 0 % 1.1.2010-31.12.2013 ex 2918 99 90 50 Methyl 3,4,5-trimethoxybenzoate 0 % 1.1.2010-31.12.2013 ex 2918 99 90 60 3,4,5-Trimethoxybenzoic acid 0 % 1.1.2010-31.12.2013 ex 2919 90 00 10 2,2-Methylenebis(4,6-di-tert-butylphenyl) phosphate, monosodium salt 0 % 1.1.2010-31.12.2013 ex 2919 90 00 30 Aluminium hydroxybis[2,2 ²-methylenebis(4,6-di-tert-butylphenyl)phosphate] 0 % 1.1.2010-31.12.2013 ex 2919 90 00 40 Tri-n-hexylphosphate 0 % 1.1.2010-31.12.2013 ex 2920 19 00 10 Fenitrothion (ISO) 0 % 1.1.2010-31.12.2013 ex 2920 19 00 20 Tolclofos-methyl (ISO) 0 % 1.1.2010-31.12.2013 ex 2920 90 10 10 Diethyl sulphate 0 % 1.1.2010-31.12.2013 ex 2920 90 10 20 Diallyl 2,2 ²-oxydiethyl dicarbonate 0 % 1.1.2010-31.12.2013 ex 2920 90 10 40 Dimethyl carbonate 0 % 1.1.2010-31.12.2013 ex 2920 90 10 50 Di-tert-butyl dicarbonate 0 % 1.1.2010-31.12.2013 2920 90 30 Trimethyl phosphite 0 % 1.1.2010-31.12.2013 2920 90 40 Triethyl phosphite 0 % 1.1.2010-31.12.2011 ex 2920 90 85 10 O,O-Dioctadecyl pentaerythritol bis(phosphite) 0 % 1.1.2010-31.12.2013 (4)ex 2921 19 99 20 Ethyl(2-methylallyl)amine 0 % 1.1.2010-31.12.2013 (4)ex 2921 19 99 30 Allylamine 0 % 1.1.2010-31.12.2013 (4)ex 2921 19 99 40 Tris(diethylamido)tert-butylimido tantalum (V) 0 % 1.1.2010-31.12.2013 (4)ex 2921 19 99 50 Tetrakis (Ethylmethylamino) hafnium (IV) 0 % 1.1.2010-31.12.2013 (4)ex 2921 19 99 60 Tetrakis(ethylmethylamino) zirconium (IV) 0 % 1.1.2010-31.12.2013 ex 2921 29 00 10 N,N,N ²,N ²-Tetrabutylhexamethylenediamine 0 % 1.1.2010-31.12.2013 ex 2921 29 00 20 Tris[3-(dimethylamino)propyl]amine 0 % 1.1.2010-31.12.2013 ex 2921 29 00 30 Bis[3-(dimethylamino)propyl]methylamine 0 % 1.1.2010-31.12.2013 ex 2921 30 99 10 Dicyclohexyl(methyl)amine 0 % 1.1.2010-31.12.2013 ex 2921 30 99 20 Cyclohex-1,3-ylenebis(methylamine), for the manufacture of dishwashing products (1) 0 % 1.1.2010-31.12.2013 ex 2921 42 00 10 2,6-Dichloro-4-nitroaniline 0 % 1.1.2010-31.12.2013 ex 2921 42 00 15 4-Amino-3-nitrobenzenesulphonic acid 0 % 1.1.2010-31.12.2013 ex 2921 42 00 25 Sodium hydrogen 2-aminobenzene-1,4-disulphonate 0 % 1.1.2010-31.12.2013 ex 2921 42 00 35 2-Nitroaniline 0 % 1.1.2010-31.12.2013 ex 2921 42 00 45 2,4,5-Trichloroaniline 0 % 1.1.2010-31.12.2013 ex 2921 42 00 50 3-Aminobenzenesulfonic acid 0 % 1.1.2010-31.12.2013 ex 2921 42 00 70 2-Aminobenzene-1,4-disulfonic acid 0 % 1.1.2010-31.12.2013 ex 2921 42 00 80 4-Chloro-2-nitroaniline 0 % 1.1.2010-31.12.2013 ex 2921 42 00 85 3,5-Dichloroaniline 0 % 1.1.2010-31.12.2013 ex 2921 43 00 10 5-Amino-2-chlorotoluene-4-sulphonic acid 0 % 1.1.2010-31.12.2013 ex 2921 43 00 20 4-Amino-6-chlorotoluene-3-sulphonic acid 0 % 1.1.2010-31.12.2013 ex 2921 43 00 30 3-Nitro-p-toluidine 0 % 1.1.2010-31.12.2013 ex 2921 43 00 40 4-Aminotoluene-3-sulphonic acid 0 % 1.1.2010-31.12.2013 ex 2921 44 00 20 Diphenylamine 0 % 1.1.2010-31.12.2013 ex 2921 45 00 10 Sodium hydrogen 3-aminonaphthalene-1,5-disulphonate 0 % 1.1.2010-31.12.2013 ex 2921 45 00 20 2-Aminonaphthalene-1,5-disulphonic acid and its sodium salts 0 % 1.1.2010-31.12.2013 ex 2921 45 00 40 1-Naphthylamine 0 % 1.1.2010-31.12.2013 ex 2921 49 00 20 Pendimethalin (ISO) 3,5 % 1.1.2010-31.12.2013 ex 2921 49 00 40 N-1-Naphthylaniline 0 % 1.1.2010-31.12.2013 (4)ex 2921 49 00 60 N-Benzyl-N-ethylaniline 0 % 1.1.2010-31.12.2014 ex 2921 51 19 20 Toluene diamine (TDA), containing by weight 78 % or more but not more than 82 % of 4-methyl-m-phenylenediamine and 18 % or more but not more than 22 % of 2-methyl-m-phenylenediamine, and with a residual tar content of not more than 0,23 % by weight 0 % 1.1.2010-31.12.2013 ex 2921 51 19 30 2-Methyl-p-phenylenediamine sulphate 0 % 1.1.2010-31.12.2013 ex 2921 51 19 40 p-Phenylenediamine 0 % 1.1.2010-31.12.2011 ex 2921 51 19 50 Mono- and dichloroderivatives of p-phenylenediamine and p-diaminotoluene 0 % 1.1.2010-31.12.2013 ex 2921 59 90 10 Mixture of isomers of 3,5-diethyltoluenediamine 0 % 1.1.2010-31.12.2013 ex 2921 59 90 30 3,3-dichlorobenzidine dihydrochloride 0 % 1.1.2010-31.12.2012 ex 2921 59 90 40 4,4 ²-Diaminostilbene-2,2 ²-disulphonic acid 0 % 1.1.2010-31.12.2013 (4)ex 2921 59 90 50 N-Ethyl-N,N-dimethyl-N-phenyl-ethylene-1,2-diamine 0 % 1.1.2010-31.12.2014 (4)ex 2922 19 85 30 N,N,N ²,N ²-Tetramethyl-2,2 ²-oxybis(ethylamine) 0 % 1.1.2010-31.12.2013 (4)ex 2922 19 85 50 2-(2-Methoxyphenoxy)ethylamine 0 % 1.1.2010-31.12.2013 (4)ex 2922 19 85 60 N,N,N-trimethyl-N-(2-hydroxy-ethyl) 2,2 ²-oxybis(ethylamine) 0 % 1.1.2010-31.12.2013 (4)ex 2922 19 85 70 D-(-)-threo-2-amino-1-(p-nitrophenyl)propane-1,3-diol 0 % 1.1.2010-31.12.2011 (4)ex 2922 19 85 80 N-[2-[2-(Dimethylamino)ethoxy]ethyl]-N-methyl-1,3-propanediamine 0 % 1.1.2010-31.12.2014 ex 2922 21 00 10 2-Amino-5-hydroxynaphthalene-1,7-disulphonic acid and its salts, of a purity by weight of 60 % or more 0 % 1.1.2010-31.12.2013 ex 2922 21 00 30 6-Amino-4-hydroxynaphthalene-2-sulphonic acid 0 % 1.1.2010-31.12.2013 ex 2922 21 00 40 7-Amino-4-hydroxynaphthalene-2-sulphonic acid 0 % 1.1.2010-31.12.2013 ex 2922 21 00 50 Sodium hydrogen 4-amino-5-hydroxynaphthalene-2,7-disulphonate 0 % 1.1.2010-31.12.2013 ex 2922 29 00 10 2-Methyl-N-phenyl-p-anisidine 0 % 1.1.2010-31.12.2013 ex 2922 29 00 20 3-Aminophenol 0 % 1.1.2010-31.12.2013 ex 2922 29 00 25 5-Amino-o-cresol 0 % 1.1.2010-31.12.2013 ex 2922 29 00 35 2-Amino-4,6-dinitrophenol sodium salt, containing at least 20 % water 0 % 1.1.2010-31.12.2011 ex 2922 29 00 45 Anisidines 0 % 1.1.2010-31.12.2013 ex 2922 29 00 46 p-Anisidine-3-sulphonic acid 0 % 1.1.2010-31.12.2013 ex 2922 29 00 50 6-Methoxy-m-toluidine 0 % 1.1.2010-31.12.2013 (4)ex 2922 29 00 55 3-Amino-4-hydroxybenzenesulphonic acid 0 % 1.1.2010-31.12.2014 (4)ex 2922 29 00 65 4-Trifluoromethoxyaniline 0 % 1.1.2010-31.12.2014 ex 2922 29 00 70 4-Nitro-o-anisidine 0 % 1.1.2010-31.12.2013 ex 2922 29 00 80 3-Diethylaminophenol 0 % 1.1.2010-31.12.2013 ex 2922 39 00 10 1-Amino-4-bromo-9,10-dioxoanthracene-2-sulphonic acid and its salts 0 % 1.1.2010-31.12.2013 ex 2922 39 00 70 p-[(2-Chloroethyl)ethylamino]benzaldehyde 0 % 1.1.2010-31.12.2011 ex 2922 43 00 10 Anthranilic acid 0 % 1.1.2010-31.12.2013 ex 2922 49 85 10 Ornithine aspartate (INNM) 0 % 1.1.2010-31.12.2013 ex 2922 49 85 40 Norvaline 0 % 1.1.2010-31.12.2013 ex 2922 49 85 50 D-(-)-Dihydrophenylglycine 0 % 1.1.2010-31.12.2013 ex 2922 49 85 60 Ethyl-4-dimethylaminobenzoate 0 % 1.1.2010-31.12.2012 ex 2922 49 85 70 2-Ethylhexyl-4-dimethylaminobenzoate 0 % 1.1.2010-31.12.2013 (4)ex 2922 50 00 40 4,4-Dimethoxybutylamine 0 % 1.1.2010-31.12.2013 ex 2922 50 00 70 2-(1-Hydroxycyclohexyl)-2-(4-methoxyphenyl)ethylammonium acetate 0 % 1.1.2010-31.12.2013 ex 2923 90 00 10 Tetramethylammonium hydroxide, in the form of an aqueous solution containing:  25 ( ± 0,5) % by weight of tetramethylammonium hydroxide,  500 mg/kg or less of carbonate,  200 mg/kg or less of chloride and  5 mg/kg or less of potassium 0 % 1.1.2010-31.12.2013 ex 2923 90 00 25 Tetrakis(dimethylditetradecylammonium) molybdate 0 % 1.1.2010-31.12.2013 ex 2923 90 00 35 Tetrabutylammonium fluoride trihydrate 0 % 1.1.2010-31.12.2011 (4)ex 2923 90 00 45 Tetrabutylammonium hydroxide in the form of an aqueous solution containing 55 % ( ± 1 %) by weight of tetrabutylammonium hydroxide 0 % 1.1.2010-31.12.2014 ex 2923 90 00 70 Tetrapropylammonium hydroxide, in the form of an aqueous solution containing:  40 ( ± 2) % by weight of tetrapropylammonium hydroxide,  0,3 % by weight or less of carbonate,  0,1 % by weight or less of tripropylamine,  500 mg/kg or less of bromide and  25 mg/kg or less of potassium and sodium taken together 0 % 1.1.2010-31.12.2013 ex 2923 90 00 80 Diallyldimethylammonium chloride, in the form of an aqueous solution containing by weight 63 % or more but not more than 67 % of diallyldimethylammonium chloride 0 % 1.1.2010-31.12.2013 ex 2924 19 00 10 2-Acrylamido-2-methylpropanesulphonic acid and its sodium or ammonium salts 0 % 1.1.2010-31.12.2013 ex 2924 19 00 30 Methyl 2-acetamido-3-chloropropionate 0 % 1.1.2010-31.12.2013 ex 2924 19 00 40 N-(1,1-Dimethyl-3-oxobutyl)acrylamide 0 % 1.1.2010-31.12.2013 ex 2924 19 00 50 Acrylamide 0 % 1.1.2010-31.12.2013 ex 2924 19 00 60 N,N-Dimethylacrylamide 0 % 1.1.2010-31.12.2011 ex 2924 19 00 70 Methylcarbamate 0 % 1.1.2010-31.12.2013 ex 2924 21 00 10 4,4-Dihydroxy-7,7-ureylenedi(naphthalene-2-sulfonic acid) and its sodium salts 0 % 1.1.2010-31.12.2013 ex 2924 29 98 10 Alachlor (ISO) 0 % 1.1.2010-31.12.2013 ex 2924 29 98 15 Acetochlor (ISO) 0 % 1.1.2010-31.12.2013 ex 2924 29 98 25 3 ²-Diethylaminoacetanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 30 Propachlor (ISO) 0 % 1.1.2010-31.12.2013 ex 2924 29 98 65 2-(4-Hydroxyphenyl)acetamide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 75 3-Amino-p-anisanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 80 5-Chloro-3-hydroxy-2,4-dimethoxy-2-naphthanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 85 p-Aminobenzamide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 86 Anthranilamide of a purity by weight of 99,5 % or more 0 % 1.1.2010-31.12.2012 ex 2924 29 98 87 Paracetamol (INN) 0 % 1.1.2010-31.12.2013 ex 2924 29 98 88 5-Chloro-3-hydroxy-2-methyl-2-naphthanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 89 Flutolanil (ISO) 0 % 1.1.2010-31.12.2013 ex 2924 29 98 91 3-Hydroxy-2 ²-methoxy-2-naphthanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 92 3-Hydroxy-2-naphthanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 93 3-Hydroxy-2 ²-methyl-2-naphthanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 94 2 ²-Ethoxy-3-hydroxy-2-naphthanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 96 4 ²-Chloro-3-hydroxy-2 ²,5 ²-dimethoxy-2-naphthanilide 0 % 1.1.2010-31.12.2013 ex 2924 29 98 97 1,1-Cyclohexanediacetic acid monoamide 0 % 1.1.2010-31.12.2013 ex 2925 11 00 20 Saccharin and its sodium salt 0 % 1.1.2010-31.12.2013 ex 2925 19 95 10 N-Phenylmaleimide 0 % 1.1.2010-31.12.2013 ex 2925 29 00 10 Dicyclohexylcarbodiimide 0 % 1.1.2010-31.12.2013 ex 2926 90 95 20 2-(m-Benzoylphenyl)propiononitrile 0 % 1.1.2010-31.12.2013 ex 2926 90 95 35 2-Bromo-2(bromomethyl)pentanedinitrile 0 % 1.1.2010-31.12.2013 ex 2926 90 95 45 2-Cyanoacetamide 0 % 1.1.2010-31.12.2013 ex 2926 90 95 50 Alkyl or alkoxyalkyl esters of cyanoacetic acid 0 % 1.1.2010-31.12.2013 ex 2926 90 95 55 Methyl-2-cyano-2-phenylbutyrate 0 % 1.1.2010-31.12.2011 ex 2926 90 95 60 Cyanoacetic acid in crystalline form 0 % 1.1.2010-31.12.2013 ex 2926 90 95 61 m-(1-Cyanoethyl)benzoic acid 0 % 1.1.2010-31.12.2011 (4)ex 2926 90 95 63 1-(Cyanoacetyl)-3-ethylurea 0 % 1.1.2010-31.12.2014 (4)ex 2926 90 95 64 Esfenvalerate of a purity by weight of 83 % or more in a mixture of its own isomers 0 % 1.1.2010-31.12.2014 ex 2926 90 95 65 Malononitrile 0 % 1.1.2010-31.12.2013 (4)ex 2926 90 95 74 Chlorothalonil (ISO) 0 % 1.1.2010-31.12.2014 ex 2926 90 95 80 Ethyl 2-cyano-2-phenylbutyrate 0 % 1.1.2010-31.12.2013 ex 2926 90 95 81 4-Aminobenzonitrile 0 % 1.1.2010-31.12.2013 ex 2926 90 95 86 Ethylenediaminetetraacetonitrile 0 % 1.1.2010-31.12.2013 ex 2926 90 95 87 Nitrilotriacetonitrile 0 % 1.1.2010-31.12.2013 ex 2926 90 95 88 1,3-Propylenediaminetetraacetonitrile 0 % 1.1.2010-31.12.2013 ex 2926 90 95 89 Butyronitrile 0 % 1.1.2010-31.12.2013 ex 2927 00 00 10 2,2 ²-Dimethyl-2,2 ²-azodipropionamidine dihydrochloride 0 % 1.1.2010-31.12.2013 ex 2927 00 00 20 4-Anilino-2-methoxybenzenediazonium hydrogen sulphate 0 % 1.1.2010-31.12.2013 ex 2927 00 00 30 4 ²-Aminoazobenzene-4-sulphonic acid 0 % 1.1.2010-31.12.2013 ex 2927 00 00 40 2-Hydroxynaphthalene-1-diazonium-4-sulphonate 0 % 1.1.2010-31.12.2013 ex 2927 00 00 50 2-Hydroxy-6-nitronaphthalene-1-diazonium-4-sulphonate, of a purity by weight of 60 % or more 0 % 1.1.2010-31.12.2013 ex 2927 00 00 60 4,4 ²-Dicyano-4,4 ²-azodivaleric acid 0 % 1.1.2010-31.12.2013 (4)ex 2927 00 00 70 Tetrasodium 3,3-[azoxybis[(2-methoxy-4,1-phenylene)azo]]bis[4,5-dihydroxynaphthalene-2,7-disulphonate] 0 % 1.1.2010-31.12.2014 ex 2928 00 90 10 3,3'-Bis(3,5-di-tert-butyl-4-hydroxyphenyl)-N,N'-bipropionamide 0 % 1.1.2010-31.12.2013 ex 2928 00 90 15 1,1 ²-(Hydroxyimino)bis-(2-propanol) 0 % 1.1.2010-31.12.2011 ex 2928 00 90 20 2,4,6-Trichlorophenylhydrazine 0 % 1.1.2010-31.12.2013 ex 2928 00 90 40 O-Ethylhydroxylamine, in the form of an aqueous solution 0 % 1.1.2010-31.12.2013 ex 2928 00 90 60 Adipohydrazide 0 % 1.1.2010-31.12.2013 ex 2928 00 90 70 Butanone oxime 0 % 1.1.2010-31.12.2013 ex 2928 00 90 80 Cyflufenamid (ISO) 0 % 1.1.2010-31.12.2013 ex 2929 10 00 10 Methylenedicyclohexyl diisocyanates 0 % 1.1.2010-31.12.2013 ex 2929 10 00 40 m-Isopropenyl-Ã ±,Ã ±-dimethylbenzyl isocyanate 0 % 1.1.2010-31.12.2013 ex 2929 10 00 50 m-Phenylenediisopropylidene diisocyanate 0 % 1.1.2010-31.12.2013 ex 2929 10 00 60 Trimethylhexamethylene diisocyanate, mixed isomers 0 % 1.1.2010-31.12.2013 ex 2929 10 00 80 1,3-Bis(isocyanatomethyl)benzene 0 % 1.1.2010-31.12.2011 ex 2930 20 00 10 Prosulfocarb (ISO) 0 % 1.1.2010-31.12.2012 (4)ex 2930 90 99 15 Ethoprophos (ISO) 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 25 Thiophanate-methyl (ISO) 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 30 4-(4-Isopropoxyphenylsulphonyl)phenol 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 35 Glutathione 0 % 1.1.2010-31.12.2011 (4)ex 2930 90 99 40 3,3 ²-Thiodi(propionic acid) 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 45 2-[(p-Aminophenyl)sulphonyl]ethyl hydrogen sulphate 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 60 Methyl phenyl sulphide 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 62 Zinc bis(benzenesulfinate) 0 % 1.1.2010-31.12.2014 (4)ex 2930 90 99 64 3-Chloro-2-methylphenyl methyl sulphide 0 % 1.1.2010-31.12.2014 (4)ex 2930 90 99 66 Diphenyl sulphide 0 % 1.1.2010-31.12.2012 (4)ex 2930 90 99 67 3-Bromomethyl-2-chloro-4-(methylsulphonyl)-benzoic acid 0 % 1.1.2010-31.12.2012 (4)ex 2930 90 99 68 Clethodim (ISO) 0 % 1.1.2010-31.12.2012 (4)ex 2930 90 99 69 2-Amino-4-methylsulphonyl-N-methylaniline 0 % 1.1.2010-31.12.2012 (4)ex 2930 90 99 71 Triphenylsulphonium chloride 0 % 1.1.2010-31.12.2012 (4)ex 2930 90 99 76 2,2-Dithiodi(benzoic acid) 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 77 4-[4-(2-Propenyloxy)phenylsulphonyl]phenol 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 78 4-Mercaptomethyl-3,6-dithia-1,8-octanedithiol 0 % 1.1.2010-31.12.2011 (4)ex 2930 90 99 80 Captan (ISO) 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 82 Sodium toluene-4-sulphinate 0 % 1.1.2010-31.12.2012 (4)ex 2930 90 99 83 Methyl-p-tolyl sulphone 0 % 1.1.2010-31.12.2012 (4)ex 2930 90 99 86 4-Hydroxybenzenethiol 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 87 3-Sulphinobenzoic acid 0 % 1.1.2010-31.12.2013 (4)ex 2930 90 99 89 Potassium- or sodium-salt of O-ethyl-, O-isopropyl-, O-butyl-, O-isobutyl- or O-pentyl-dithiocarbonates 0 % 1.1.2010-31.12.2011 2931 00 10 Dimethyl methylphosphonate 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 05 Butylethylmagnesium, in the form of a solution in heptane 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 20 Methylcyclopentadienyl manganese tricarbonyl containing not more than 4,9 % by weight of cyclopentadienyl manganese tricarbonyl 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 24 Methyl tris (2-pentanoneoxime) silane 0 % 1.1.2010-31.12.2014 (4)ex 2931 00 99 40 N-(Phosphonomethyl)iminodiacetic acid 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 50 Bis(2,4,4-trimethylpentyl)phosphinic acid 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 55 Dimethyl[dimethylsilyldiindenyl]hafnium 0 % 1.1.2010-31.12.2014 (4)ex 2931 00 99 70 N,N-Dimethylanilinium tetrakis(pentafluorophenyl)borate 0 % 1.1.2010-31.12.2014 (4)ex 2931 00 99 85 Tributyl(tetradecyl)phosphonium chloride, whether or not in the form of an aqueous solution 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 86 Mixture of the isomers 9-icosyl-9-phosphabicyclo[3.3.1]nonane and 9-icosyl-9-phosphabicyclo[4.2.1]nonane 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 87 Tris(4-methylpentan-2-oximino)methylsilane 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 89 Tetrabutylphosphonium acetate in the form of an aqueous solution 0 % 1.1.2010-31.12.2014 (4)ex 2931 00 99 91 Trimethylsilane 0 % 1.1.2010-31.12.2011 (4)ex 2931 00 99 96 3-(Hydroxyphenylphosphinoyl)propionic acid 0 % 1.1.2010-31.12.2013 (4)ex 2931 00 99 97 Potassium 4-tolylphosphinate, in the form of an aqueous solution 0 % 1.1.2010-31.12.2013 ex 2932 13 00 10 Tetrahydrofurfuryl alcohol 0 % 1.1.2010-31.12.2013 ex 2932 19 00 40 Furan of a purity by weight of 99 % or more 0 % 1.1.2010-31.12.2013 ex 2932 19 00 41 2,2 di(tetrahydrofuryl)propane 0 % 1.1.2010-31.12.2013 (4)ex 2932 19 00 45 1,6-Dichloro-1,6-dideoxy-Ã ²-D-fructofuranosyl-4-chloro-4 deoxy-Ã ±-D-galactopyranoside 0 % 1.1.2010-31.12.2014 ex 2932 19 00 70 Furfurylamine 0 % 1.1.2010-31.12.2013 ex 2932 19 00 75 Tetrahydro-2-methylfuran 0 % 1.1.2010-31.12.2013 ex 2932 29 85 10 2 ²-Anilino-6 ²-[ethyl(isopentyl)amino]-3 ²-methylspiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one 0 % 1.1.2010-31.12.2013 ex 2932 29 85 35 6 ²-Diethylamino-3 ²-methyl-2 ²-(2,4-xylidino)spiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one 0 % 1.1.2010-31.12.2013 ex 2932 29 85 55 6-Dimethylamino-3,3-bis(4-dimethylaminophenyl)phthalide 0 % 1.1.2010-31.12.2013 ex 2932 29 85 60 6 ²-(Dibutylamino)-3 ²-methyl-2 ²-(phenylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one 0 % 1.1.2010-31.12.2011 ex 2932 29 85 70 3 ²,6 ²-Bis(ethylamino)-2 ²,7 ²-dimethylspiro[isobenzofuran-1(3H),9 ²-[9H]-xanthen]-3-one 0 % 1.1.2010-31.12.2013 ex 2932 29 85 71 6 ²-(Diethylamino)-3 ²-methyl-2 ²-(phenylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one 0 % 1.1.2010-31.12.2011 ex 2932 29 85 72 2-[Bis(phenylmethyl)amino]-6-(diethylamino)-spiro[isobenzofuran-1(3H),9-[9H]xanthen]-3-one 0 % 1.1.2010-31.12.2011 ex 2932 29 85 80 Gibberellic acid with a minimum purity by weight of 88 % 0 % 1.1.2010-31.12.2013 ex 2932 29 85 84 Decahydro-3a,6,6,9a-tetramethylnaphth [2,1-b] furan-2 (1H)-one 0 % 1.1.2010-31.12.2013 ex 2932 29 85 85 Hexan-4-olide 0 % 1.1.2010-31.12.2013 ex 2932 99 00 10 Bendiocarb (ISO) 0 % 1.1.2010-31.12.2013 ex 2932 99 00 30 Carbofuran (ISO) 0 % 1.1.2010-31.12.2013 ex 2932 99 00 35 1,2,3-Trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol 0 % 1.1.2010-31.12.2013 ex 2932 99 00 40 1,3:2,4-Bis-O-(3,4-dimethylbenzylidene)-D-glucitol 0 % 1.1.2010-31.12.2013 ex 2932 99 00 70 1,3:2,4-bis-O-Benzylidene-D-glucitol 0 % 1.1.2010-31.12.2011 ex 2932 99 00 75 3-(3,4-Methylenedioxyphenyl)-2-methylpropanal 0 % 1.1.2010-31.12.2011 ex 2932 99 00 80 1,3:2,4-bis-O-(4-Methylbenzylidene)-D-glucitol 0 % 1.1.2010-31.12.2011 ex 2933 19 90 30 3-Methyl-1-p-tolyl-5-pyrazolone 0 % 1.1.2010-31.12.2013 ex 2933 19 90 40 Edaravone (INN) 0 % 1.1.2010-31.12.2013 ex 2933 19 90 50 Fenpyroximate (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 19 90 60 Pyraflufen-ethyl (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 19 90 70 4,5-Diamino-1-(2-hydroxyethyl)-pyrazolsulphate 0 % 1.1.2010-31.12.2013 ex 2933 21 00 10 Hydantoin 0 % 1.1.2010-31.12.2013 ex 2933 21 00 50 1-Bromo-3-chloro-5,5-dimethylhydantoin 0 % 1.1.2010-31.12.2011 ex 2933 21 00 60 DL-p-Hydroxyphenylhydantoin 0 % 1.1.2010-31.12.2011 ex 2933 21 00 70 Ã ±-(4-Methoxybenzoyl)-Ã ±-(1-benzyl-5-ethoxy-3-hydantoinyl)-2-chloro-5-dodecyloxycarbonylacetanilide 0 % 1.1.2010-31.12.2011 ex 2933 29 90 40 Triflumizole (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 29 90 50 1,3-Dimethylimidazolidin-2-one 0 % 1.1.2010-31.12.2013 ex 2933 39 99 15 Pyridine-2,3-dicarboxylic acid 0 % 1.1.2010-31.12.2013 (4)ex 2933 39 99 24 2-Chloromethyl-4-methoxy-3,5-dimethylpyridine hydrochloride 0 % 1.1.2010-31.12.2014 ex 2933 39 99 25 Imazethapyr (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 39 99 35 Aminopyralid (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 39 99 40 2-Chloropyridine 0 % 1.1.2010-31.12.2013 ex 2933 39 99 50 N-Fluoro-2,6-dichloropyridinium tetrafluoroborate 0 % 1.1.2010-31.12.2011 (4)ex 2933 39 99 55 Pyriproxyfen (ISO) of a purity by weight of 97 % or more 0 % 1.1.2010-31.12.2014 ex 2933 39 99 60 2-Fluoro-6-(trifluoromethyl)pyridine 0 % 1.1.2010-31.12.2013 ex 2933 39 99 65 Acetamiprid (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 39 99 75 Picolinafen (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 49 10 10 Quinmerac (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 49 10 20 3-Hydroxy-2-methylquinoline-4-carboxylic acid 0 % 1.1.2010-31.12.2013 ex 2933 49 90 50 Methyl 2-[(S)-3-{(E)-3-[2-(7-chloro-2-quinolyl)vinyl]phenyl}-3-hydroxypropyl] benzoate monohydrate 0 % 1.1.2010-31.12.2013 ex 2933 49 90 60 5,6,7,8-Tetrahydroquinoline 0 % 1.1.2010-31.12.2013 ex 2933 49 90 70 Quinolin-8-ol 0 % 1.1.2010-31.12.2013 ex 2933 52 00 10 Malonylurea (barbituric acid) 0 % 1.1.2010-31.12.2011 ex 2933 59 95 15 (2R)-4-Oxo-4-[3-(trifluoromethyl)-5,6-dihydro[1,2,4]triazolo[4,3-a] pyrazin-7(8H)-yl]-1-(2,4,5-trifluorophenyl)butyl-2-ammonium phosphate monohydrate 0 % 1.1.2010-31.12.2013 ex 2933 59 95 20 2,4-Diamino-6-chloropyrimidine 0 % 1.1.2010-31.12.2013 ex 2933 59 95 25 2,5-Diamino-4,6-dihydroxypyrimidine monohydrochloride monohydrate 0 % 1.1.2010-31.12.2013 ex 2933 59 95 30 Mepanipyrim (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 59 95 35 4-Amino-2,6-dichloropyrimidine 0 % 1.1.2010-31.12.2011 ex 2933 59 95 40 Guanine 0 % 1.1.2010-31.12.2013 ex 2933 59 95 60 2,6-Dichloro-4,8-dipiperidinopyrimido[5,4-d]pyrimidine 0 % 1.1.2010-31.12.2013 ex 2933 59 95 70 N-(4-Ethyl-2,3-dioxopiperazin-1-ylcarbonyl)-D-2-phenylglycine 0 % 1.1.2010-31.12.2013 ex 2933 69 80 20 1,3,5-Tris[(3,5-di-tert-butyl-4-hydroxyphenyl)methyl]-1,3,5-triazine-2,4,6(1H,3H,5H)-trione 0 % 1.1.2010-31.12.2013 (4)ex 2933 69 80 30 1,3,5-Tris[3-(dimethylamino)propyl]hexahydro-1,3,5-triazine 0 % 1.1.2010-31.12.2014 ex 2933 69 80 50 1,3,5-Tris(2,3-dibromopropyl)-1,3,5-triazinane-2,4,6-trione 0 % 1.1.2010-31.12.2013 ex 2933 69 80 80 Tris(2-hydroxyethyl)-1,3,5-triazinetrione 0 % 1.1.2010-31.12.2013 ex 2933 79 00 10 Ezetimibe (INN) 0 % 1.1.2010-31.12.2013 ex 2933 79 00 30 5-Vinyl-2-pyrrolidone 0 % 1.1.2010-31.12.2012 ex 2933 79 00 40 3,3-Pentamethylene-4-butyrolactam 0 % 1.1.2010-31.12.2013 ex 2933 79 00 50 6-Bromo-3-methyl-3H-dibenz(f,ij)isoquinoline-2,7-dione 0 % 1.1.2010-31.12.2013 ex 2933 99 80 10 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-butylphenol 0 % 1.1.2010-31.12.2013 ex 2933 99 80 15 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-pentylphenol 0 % 1.1.2010-31.12.2013 ex 2933 99 80 20 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol 0 % 1.1.2010-31.12.2013 ex 2933 99 80 25 6,6 ²-Di-2H-benzotriazol-2-yl-4,4 ²-bis(1,1,3,3-tetramethylbutyl)-2,2 ²-methylenediphenol 0 % 1.1.2010-31.12.2013 ex 2933 99 80 30 Quizalofop-P-ethyl (ISO) 0 % 1.1.2010-31.12.2013 (4)ex 2933 99 80 35 1,3,3-Trimethyl-2-methyleneindoline 0 % 1.1.2010-31.12.2014 ex 2933 99 80 40 trans-4-Hydroxy-L-proline 0 % 1.1.2010-31.12.2013 ex 2933 99 80 45 Maleic hydrazide (ISO) 0 % 1.1.2010-31.12.2013 ex 2933 99 80 50 Metconazole (ISO) 3,2 % 1.1.2010-31.12.2013 (4)ex 2933 99 80 55 Pyridaben (ISO) 0 % 1.1.2010-31.12.2014 ex 2933 99 80 60 1,3-Bis(3-isocyanatomethylphenyl)-1,3-diazetidine-2,4-dione (dimeric 2,4-toluene diisocyanate) 0 % 1.1.2010-31.12.2013 ex 2933 99 80 65 Candesartan cilexetil (INNM) 0 % 1.1.2010-31.12.2013 ex 2933 99 80 69 [(3R)-4-(4-chlorobenzyl)-7-fluoro-5-(methylsulphonyl)-1,2,3,4-tetrahydrocyclopenta[b]indole-3-yl]acetic acid 0 % 1.1.2010-31.12.2011 ex 2933 99 80 70 6,7-Dihydro-5H-cyclopenta[b]pyridine 0 % 1.1.2010-31.12.2013 ex 2933 99 80 71 10-methoxyiminostilbene 0 % 1.1.2010-31.12.2013 ex 2933 99 80 72 1,4,7-Trimethyl-1,4,7-Triazacyclononane 0 % 1.1.2010-31.12.2013 ex 2933 99 80 73 5-(acetoacetylamino)benzimidazolone 0 % 1.1.2010-31.12.2013 ex 2933 99 80 74 Imidazo[1,2-b] pyridazine-hydrochloride 0 % 1.1.2010-31.12.2013 ex 2933 99 80 76 Manganese(2+), bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-N1,N4,N7)tri-Ã ¼-oxodi-, acetate (1:2) 0 % 1.1.2010-31.12.2013 ex 2933 99 80 77 Manganese(2+), bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-N1,N4,N7)tri-Ã ¼-oxodi-, sulphate (1:1) 0 % 1.1.2010-31.12.2013 ex 2933 99 80 78 3-Amino-3-azabicyclo (3.3.0) octane hydrochloride 0 % 1.1.2010-31.12.2013 ex 2933 99 80 81 1,2,3-Benzotriazole 0 % 1.1.2010-31.12.2011 ex 2933 99 80 82 Tolytriazol 0 % 1.1.2010-31.12.2013 ex 2933 99 80 88 2,6-Dichloroquinoxaline 0 % 1.1.2010-31.12.2013 ex 2933 99 80 89 Carbendazim (ISO) 0 % 1.1.2010-31.12.2013 ex 2934 10 00 10 Hexythiazox (ISO) 0 % 1.1.2010-31.12.2013 ex 2934 10 00 20 2-(4-Methylthiazol-5-yl)ethanol 0 % 1.1.2010-31.12.2013 ex 2934 10 00 40 (Z)-2-(2-tert-butoxycarbonylaminothiazol-4-yl)-2-pentenoic acid 0 % 1.1.2010-31.12.2013 ex 2934 10 00 50 2-(2-Formylaminothiazol-4-yl)acetic acid 0 % 1.1.2010-31.12.2013 ex 2934 20 80 10 4-Chloro-1,3-benzothiazol-2(3H)-one 0 % 1.1.2010-31.12.2013 ex 2934 20 80 40 1,2-Benzisothiazol-3(2H)-one (Benzisothiazolinone (BIT)) 0 % 1.1.2010-31.12.2012 ex 2934 20 80 50 S-(1,3-Benzothiazol-2-yl)-(Z)-2-(2-aminothiazol-4-yl)-2-(acetyloxyimino)thioacetate 0 % 1.1.2010-31.12.2013 ex 2934 99 90 15 Carboxin (ISO) 0 % 1.1.2010-31.12.2013 ex 2934 99 90 35 Dimethenamide (ISO) 0 % 1.1.2010-31.12.2013 ex 2934 99 90 45 Tris(2,3-epoxypropyl)-1,3,5-triazinanetrione 0 % 1.1.2010-31.12.2013 ex 2934 99 90 55 Olmesartan medoxomil (INN) 0 % 1.1.2010-31.12.2013 ex 2934 99 90 60 DL-Homocysteine thiolactone hydrochloride 0 % 1.1.2010-31.12.2013 ex 2934 99 90 65 Methyl 3-aminothiophene-2-carboxylate 0 % 1.1.2010-31.12.2013 ex 2934 99 90 66 Tetrahydrothiophene-1,1-dioxide 0 % 1.1.2010-31.12.2013 ex 2934 99 90 72 1-[3-(5-Nitro-2-furyl)allylideneamino]imidazolidine-2,4-dione 0 % 1.1.2010-31.12.2013 ex 2934 99 90 74 2-Isopropylthioxanthone 0 % 1.1.2010-31.12.2012 ex 2934 99 90 75 (4R-cis)-1,1-Dimethylethyl-6-[2[2-(4-fluorophenyl)-5-(1-isopropyl)-3-phenyl-4-[(phenylamino)carbonyl]-1H-pyrrol-1-yl]ethyl]-2,2-dimethyl-1,3-dioxane-4-acetate 0 % 1.1.2010-31.12.2011 ex 2934 99 90 76 2,5-Thiophenediylbis(5-tert-butyl-1,3-benzoxazole) 0 % 1.1.2010-31.12.2011 ex 3204 20 00 10 ex 2934 99 90 77 Potassium 5-methyl-1,3,4-oxadiazole-2-carboxylate 0 % 1.1.2010-31.12.2011 ex 2934 99 90 78 1,2,4-Thiadiazole-3-acetic acid 5-[(ethoxycarbonyl)amino]-methyl ester 0 % 1.1.2010-31.12.2012 ex 2934 99 90 79 Thiophen-2-ethanol 0 % 1.1.2010-31.12.2013 ex 2934 99 90 81 2-(5-Amino-1,2,4-thiadiazol-3-yl)-(Z)-2-methoxyiminoacetic acid 0 % 1.1.2010-31.12.2013 ex 2934 99 90 82 2-Methyl-1-[4-(methylthio)phenyl]-2-morpholinopropan-1-one 0 % 1.1.2010-31.12.2013 (4)ex 2934 99 90 83 Flumioxazin (ISO) of a purity by weight of 96 % or more 0 % 1.1.2010-31.12.2014 (4)ex 2934 99 90 84 Etoxazole (ISO) of a purity by weight of 94,8 % or more 0 % 1.1.2010-31.12.2014 ex 2935 00 90 15 Flupyrsulfuron-methyl-sodium (ISO) 0 % 1.1.2010-31.12.2013 ex 2935 00 90 20 Toluenesulphonamides 0 % 1.1.2010-31.12.2013 ex 2935 00 90 25 Triflusulfuron-methyl (ISO) 0 % 1.1.2010-31.12.2013 (4)ex 2935 00 90 30 Mixture of isomers consisting of N-ethyltoluene-2-sulphonamide and N-ethyltoluene-4-sulphonamide 0 % 1.1.2010-31.12.2014 ex 2935 00 90 35 Chlorsulfuron (ISO) 0 % 1.1.2010-31.12.2013 ex 2935 00 90 45 Rimsulfuron (ISO) 0 % 1.1.2010-31.12.2013 ex 2935 00 90 50 4,4 ²-Oxydi(benzenesulphonohydrazide) 0 % 1.1.2010-31.12.2013 (4)ex 2935 00 90 53 2,4-Dichloro-5-sulphamoylbenzoic acid 0 % 1.1.2010-31.12.2014 ex 2935 00 90 55 Thifensulfuron-methyl (ISO) 0 % 1.1.2010-31.12.2013 (4)ex 2935 00 90 63 Nicosulphuron (ISO), of a purity by weight of 91 % or more 0 % 1.1.2010-31.12.2014 ex 2935 00 90 65 Tribenuron-methyl (ISO) 0 % 1.1.2010-31.12.2013 ex 2935 00 90 75 Metsulfuron-methyl (ISO) 0 % 1.1.2010-31.12.2013 ex 2935 00 90 76 4-Toluenesulphonyl urea 0 % 1.1.2010-31.12.2011 ex 2935 00 90 81 4-Amino-N-(4-aminophenyl)benzenesulphonamide 0 % 1.1.2010-31.12.2013 ex 2935 00 90 82 N-(5,7-Dimethoxy[1,2,4]triazolo[1,5-a]pyrimidin-2-yl)-2-methoxy-4-(trifluoromethyl)pyridine-3-sulphonamide 0 % 1.1.2010-31.12.2013 ex 2935 00 90 83 3-amino-N,N-diethyl-4-methoxybenzenesulphonamide 0 % 1.1.2010-31.12.2013 ex 2935 00 90 85 N-[4-(Isopropylaminoacetyl)phenyl]methanesulphonamide hydrochloride 0 % 1.1.2010-31.12.2013 ex 2935 00 90 86 4-(m-Tolylamino)pyridine-3-sulphonamide 0 % 1.1.2010-31.12.2013 ex 2935 00 90 88 N-(2-(4-Amino-N-ethyl-m-toluidino)ethyl)methanesulphonamide sesquisulphate monohydrate 0 % 1.1.2010-31.12.2013 ex 2935 00 90 89 3-(3-Bromo-6-fluoro-2-methylindol-1-ylsulphonyl)-N,N-dimethyl-1,2,4-triazol-1-sulphonamide 0 % 1.1.2010-31.12.2011 ex 2938 90 90 10 Hesperidin 0 % 1.1.2010-31.12.2013 3201 20 00 Wattle extract 0 % 1.1.2010-31.12.2013 ex 3201 90 90 20 Tanning extracts derived from gambier and myrobalan fruits 0 % 1.1.2010-31.12.2013 ex 3204 13 00 10 C.I. Basic Red 1 dye 0 % 1.1.2010-31.12.2011 ex 3204 15 00 10 Dye C.I. Vat Orange 7 (C.I. Pigment Orange 43) 0 % 1.1.2010-31.12.2012 ex 3204 15 00 60 Dyestuff C.I. Vat Blue 4 0 % 1.1.2010-31.12.2013 ex 3204 17 00 10 Dye C.I. Pigment Yellow 81 0 % 1.1.2010-31.12.2013 ex 3204 17 00 30 Dye C.I. Pigment Yellow 97 0 % 1.1.2010-31.12.2012 (4)ex 3204 17 00 40 Dye C.I pigment yellow 120 0 % 1.1.2010-31.12.2014 (4)ex 3204 17 00 50 Dye C.I pigment yellow 180 0 % 1.1.2010-31.12.2014 (4)ex 3204 19 00 11 Photochromic dye, 3-(4-butoxyphenyl-6,7-dimethoxy-3-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-11-carbonitrile 0 % 1.1.2010-31.12.2014 ex 3204 19 00 15 4-{4-[3-(4-Methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromen-3-yl]phenyl}morpholine 0 % 1.1.2010-31.12.2013 (4)ex 3204 19 00 21 Photochromic dye, 4-(3-(4-butoxyphenyl)-6-methoxy-3-(4-methoxyphenyl)-13,13-dimethyl-11-(trifluoromethyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-7-yl)morpholine 0 % 1.1.2010-31.12.2014 ex 3204 19 00 25 Cyclohexyl 8-methyl-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate 0 % 1.1.2010-31.12.2013 (4)ex 3204 19 00 31 Photochromic dye, N-hexyl-6,7-dimethoxy-3,3-bis(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-11-carboxamide 0 % 1.1.2010-31.12.2014 (4)ex 3204 19 00 41 Photochromic dye, 4,4-(13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-3,3-diyl)diphenol 0 % 1.1.2010-31.12.2014 (4)ex 3204 19 00 51 Photochromic dye, 4-(4-(6,11-difluoro-13,13-dimethyl-3-phenyl-3,13-dihydrobenzo[h]indeno[2,1-f ]chromen-3-yl)phenyl)morpholine 0 % 1.1.2010-31.12.2014 (4)ex 3204 19 00 61 Photochromic dye, 3-(4-butoxyphenyl)-6,7-dimethoxy-3-(4-methoxyphenyl)-13,13-dimethyl-11-(trifluoromethyl)-3,13-dihydrobenzo[h]indeno[2,1-f ]chromene 0 % 1.1.2010-31.12.2014 ex 3204 19 00 65 6-Methoxy-7-morpholino-13-ethyl-13-methoxy-3,3-bis-(4-methoxyphenyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2010-31.12.2013 ex 3204 19 00 70 Dye C.I. Solvent Red 49 0 % 1.1.2010-31.12.2013 ex 3204 19 00 75 6,7-Dimethoxy-13-ethyl-13-methoxy-3,3-bis-(4-methoxyphenyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2010-31.12.2013 ex 3204 19 00 80 (R) and (S) isomers of 6,7-Dimethoxy-13-ethyl-13-[2-(2-methoxyethoxy)-ethoxy]-3-(4-methoxyphenyl)-3-(4-fluorophenyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2010-31.12.2013 ex 3204 19 00 81 6,11-Difluoro-3,3-di-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2010-31.12.2013 ex 3204 19 00 82 3-(4-Fluorophenyl)-3-(4-piperidinophenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2010-31.12.2013 ex 3204 19 00 83 6,7-Dimethoxy-11-cyano-3,3-di-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene 0 % 1.1.2010-31.12.2013 ex 3205 00 00 10 Aluminium lakes prepared from dyes for use in the manufacture of pigments for the pharmaceutical industry (1) 0 % 1.1.2010-31.12.2013 ex 3206 11 00 10 Titanium dioxide coated with isopropoxytitanium triisostearate, containing by weight 1,5 % or more but not more than 2,5 % of isopropoxytitanium triisostearate 0 % 1.1.2010-31.12.2013 ex 3206 42 00 10 Lithopone 0 % 1.1.2010-31.12.2013 3206 50 00 Inorganic products of a kind used as luminophores 0 % 1.1.2010-31.12.2013 ex 3207 30 00 10 Preparation containing:  not more than 85 % by weight of silver,  not less than 2 % by weight of palladium,  barium titanate,  terpineol, and  ethyl cellulose, used for screen printing in the manufacture of multilayer ceramic capacitors (1) 0 % 1.1.2010-31.12.2013 (4)ex 3207 40 85 20 Glass flakes coated with silver, of an average diameter of 40 ( ± 10) Ã ¼m 0 % 1.1.2010-31.12.2013 (4)ex 3207 40 85 30 Glass frit, for use in the manufacture of cathode-ray tubes (1) 0 % 1.1.2010-31.12.2013 ex 3208 10 90 10 Anti-reflection coating, consisting of an ester based polymer modified with a chromophore group, in the form of a solution of either 2-methoxy-1-propanol, 2-methoxy-1-methylethyl acetate or methyl-2-hydroxyisobutyrate, containing by weight not more than 10 % of polymer 0 % 1.1.2010-31.12.2013 ex 3707 90 90 60 ex 3208 20 10 10 Copolymer of N-vinylcaprolactam, N-vinyl-2-pyrrolidone and dimethylaminoethyl methacrylate, in the form of a solution in ethanol containing by weight 34 % or more but not more than 40 % of copolymer 0 % 1.1.2010-31.12.2013 ex 3208 20 10 20 Immersion topcoat solution containing by weight 2 % or more but not more than 15 % of acrylate-methacrylate-alkenesulphonate-copolymers with fluorinated side chains, in a solution of n-butanol and/or 4-methyl-2-pentanol and/or diisoamylether 0 % 1.1.2010-31.12.2013 ex 3208 20 10 40 Poly(1H,1H-heptafluorobutyl methacrylate) dissolved in a mixture of methyl perfluorobutyl ether and methyl perfluoroisobutyl ether 0 % 1.1.2010-31.12.2011 ex 3208 90 19 10 Copolymer of maleic acid and methyl vinyl ether, monoesterified with ethyl and/or isopropyl and/or butyl groups, in the form of a solution in ethanol, ethanol and butanol, isopropanol or isopropanol and butanol 0 % 1.1.2010-31.12.2013 ex 3208 90 19 15 Modified, chlorinated polyolefins, whether or not in a solution or dispersion 0 % 1.1.2010-31.12.2013 ex 3902 90 90 94 ex 3208 90 19 40 Polymer of methylsiloxane, in the form of a solution in a mixture of acetone, butanol, ethanol and isopropanol, containing by weight 5 % or more but not more than 11 % of polymer of methylsiloxane 0 % 1.1.2010-31.12.2013 ex 3208 90 19 50 Solution containing by weight:  (65 ± 10) % of Ã ³-butyrolactone,  (30 ± 10) % of polyamide resin,  (3,5 ± 1,5) % of naphthoquinone ester derivative and  (1,5 ± 0,5) % of arylsilicic acid 0 % 1.1.2010-31.12.2013 ex 3208 90 19 60 Copolymer of hydroxystyrene and either styrene or alkoxystyrene or both, dissolved in ethyl lactate 0 % 1.1.2010-31.12.2011 ex 3208 90 19 75 Acenaphthalene copolymer in ethyl lactate solution 0 % 1.1.2010-31.12.2012 ex 3208 90 19 85 Mixture containing by weight:  30~45 % Polyamide resin;  2~10 % Diazonaphthoquinone;  50~65 % Ã ³-Butyrolactone. 0 % 1.1.2010-31.12.2013 ex 3208 90 91 10 Preparation on the basis of polyhydroxyamide containing at least naphthoquinone ester derivate or tosylate dissolved in Ã ³-butyrolactone and/or 2-methoxy-1-methylethyl acetate 0 % 1.1.2010-31.12.2012 ex 3208 90 99 10 Solution based on chemically modified natural polymers, containing two or more of the following dyes:  methyl 8-acetoxy-1,3,3,5,6-pentamethyl-2,3-dihydrospiro[1H-indole-2,3-naphtho[2,1-b][1,4]oxazine]-9-carboxylate,  methyl 6-(isobutyryloxy)-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  13-isopropyl-3,3-bis(4-methoxyphenyl)-6,11-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-13-ol,  ethoxycarbonylmethyl 8-methyl-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  13-ethyl-3-[4-(morpholino)phenyl]-3-phenyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-13-ol 0 % 1.1.2010-31.12.2013 ex 3208 90 99 20 Solution based on chemically modified natural polymers, containing two or more of the following dyes:  4-[4-(13,13-dimethyl-3-phenyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromen-3-yl)phenyl]morpholine,  4-{4-[3-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromen-3-yl]phenyl}morpholine,  cyclohexyl 8-methyl-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  ethoxycarbonylmethyl 6-acetoxy-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  2-pentyl-7,7-diphenylbenzo[h]chromeno[6,5-d]-1,3-dioxin-4(7H)-one,  13-butyl-13-ethoxy-6,11-dimethoxy-3,3-bis(4-methoxyphenyl)-3,13-dihydrobenzo [h]indeno[2,1-f]chromene,  3-(4-methoxyphenyl)-13,13-dimethyl-3-phenyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromene,  6,7-dimethoxy-3,3-bis(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo [h]indeno[2,1-f]chromene 0 % 1.1.2010-31.12.2013 ex 3215 11 00 10 Printing ink, liquid, consisting of a dispersion of a vinyl acrylate copolymer and colour pigments in isoparaffins, containing by weight not more than 13 % of vinyl acrylate copolymer and colour pigments 0 % 1.1.2010-31.12.2013 ex 3215 19 00 10 (4)ex 3215 90 00 10 Ink formulation, for use in the manufacture of ink-jet cartridges (1) 0 % 1.1.2010-31.12.2013 (4)ex 3215 90 00 20 Heat sensitive ink fixed on a plastic film 0 % 1.1.2010-31.12.2013 (4)ex 3215 90 00 30 Ink, containing by weight 5 % or more, but not more than 10 % of amorphous silicon dioxide, filled into disposable cartridges, for use in the marking of integrated circuits (1) 0 % 1.1.2010-31.12.2013 3301 12 10 Essential oil of orange, not deterpenated 0 % 1.1.2010-31.12.2013 ex 3402 13 00 10 Vinyl copolymer surface active agent based on polypropylene glycol 0 % 1.1.2010-31.12.2013 ex 3402 13 00 20 Surfactant containing 1,4-dimethyl-1,4-bis(2-methylpropyl)-2-butyne-1,4-diyl ether, polymerized with oxirane, methyl terminated 0 % 1.1.2010-31.12.2012 ex 3402 90 10 20 Mixture of docusate sodium (INN) and sodium benzoate 0 % 1.1.2010-31.12.2013 ex 3402 90 10 40 Amphoteric fluorinated surfactant in a mixture of water and ethanol, containing by weight 25 % or more but not more than 30 % surfactant 0 % 1.1.2010-31.12.2013 (4)ex 3402 90 10 60 Surface-active preparation, containing 2-ethylhexyloxymethyl oxirane 0 % 1.1.2010-31.12.2014 (4)ex 3402 90 10 70 Surface-active preparation, containing ethoxylated 2,4,7,9-tetramethyl-5-decyne-4,7-diol 0 % 1.1.2010-31.12.2014 (4)ex 3403 99 00 10 Cutting-fluid preparation based on an aqueous solution of synthetic polypeptides 0 % 1.1.2010-31.12.2013 (4)ex 3504 00 90 10 Avidin 0 % 1.1.2010-31.12.2014 ex 3505 10 50 20 O-(2-Hydroxyethyl)-derivative of hydrolysed maize starch 0 % 1.1.2010-31.12.2013 ex 3506 91 00 10 Adhesive based on an aqueous dispersion of a mixture of dimerised rosin and a copolymer of ethylene and vinyl acetate (EVA) 0 % 1.1.2010-31.12.2013 ex 3506 91 00 30 Two component microencapsulated epoxy adhesive dispersed in a solvent 0 % 1.1.2010-31.12.2013 (4)ex 3506 91 00 40 Acrylic pressure sensitive adhesive with a thickness of 0,076 mm or more but not more than 0,127 mm, put up in rolls of a width of 45,7 cm or more but not more than 132 cm supplied on a release liner with an initial peel adhesion release value of not less than 15 N/25 mm (measured according to ASTM D3330) 0 % 1.1.2010-31.12.2014 ex 3701 30 00 10 Relief printing plate, of a kind used for printing on newsprint, consisting of a metal substrate coated with a photopolymer layer of a thickness of 0,2 mm or more but not more than 0,8 mm, not covered with a release film, of a total thickness of not more than 1 mm 0 % 1.1.2010-31.12.2013 ex 3701 99 00 10 Plate of quartz or of glass, covered with a film of chromium and coated with a photosensitive or electron-sensitive resin, for the manufacture of masks for the goods of heading No 8541 or 8542 (1) 0 % 1.1.2010-31.12.2013 (4)ex 3705 90 90 10 Photomasks for photographically transferring circuit diagram patterns onto semiconductor wafers 0 % 1.1.2010-31.12.2014 ex 3707 10 00 10 Photosensitive emulsion for the sensitization of silicon discs (1) 0 % 1.1.2010-31.12.2013 ex 3707 10 00 15 Sensitising emulsion, consisting of diazooxonaphthalenesulphonic acid ester and phenolic resins, containing by weight not more than 12 % of diazooxonaphtalenesulphonic acid ester, in 2-methoxy-1-methylethyl acetate or ethyl lactate 0 % 1.1.2010-31.12.2013 ex 3707 10 00 25 Sensitising emulsion containing:  phenolic or acrylic resins  a maximum 2 % by weight of light sensitive acid precursor, in a solution containing 2-methoxy-1-methylethyl acetate or ethyl lactate 0 % 1.1.2010-31.12.2013 ex 3707 10 00 30 Preparation based on photosensitive acrylic containing polymer, containing colour pigments, 2-methoxy-1-methylethylacetate and cyclohexanone and whether or not containing ethyl-3-ethoxypropionate 0 % 1.1.2010-31.12.2013 ex 3707 10 00 35 Sensitising emulsion, consisting of acrylate and/or methacrylate polymers, containing by weight not more than 7 % photosensitive acid precursors dissolved in an organic solvent containing at least 2-methoxy-1-methylethyl acetate 0 % 1.1.2010-31.12.2011 ex 3707 10 00 40 Sensitising emulsion, containing:  not more than 10 % by weight of naphthoquinonediazide esters,  2 % or more but not more than 20 % by weight of copolymers of hydroxystyrene  not more than 7 % by weight of epoxy-containing derivatives dissolved in 1-ethoxy-2-propyl acetate and/or ethyl lactate 0 % 1.1.2010-31.12.2011 (4)ex 3707 10 00 45 Photosensitive emulsion consisting of cyclized polyisoprene containing:  55 % or more but not more than 75 % by weight of xylene and  12 % or more but not more than 18 % by weight of ethylbenzene 0 % 1.1.2010-31.12.2014 (4)ex 3707 10 00 50 Photosensitive emulsion containing by weight:  20 % or more but not more than 45 % of copolymers of acrylates and/or methacrylates and hydroxystyrene derivatives,  25 % or more but not more than 50 % of organic solvent containing at least ethyl lactate and/or propylene glycolmethylether acetate,  5 % or more but not more then 30 % of acrylates,  not more than 12 % of a photoinitiator 0 % 1.1.2010-31.12.2014 (4)ex 3707 90 20 10 Toner, in the form of powder, consisting of a copolymer of styrene and butyl acrylate and either magnetite or carbon black, for use as a developer in the manufacture of cartridges for facsimile machines or computer printers (1) 0 % 1.1.2010-31.12.2013 (4)ex 3707 90 20 20 Toner, based on a polyol resin, in the form of powder 0 % 1.1.2010-31.12.2013 (4)ex 3707 90 20 40 Polyester resin based toner, manufactured by a polymerisation process, for use as a developer in the manufacture of computer printer and copier cartridges (1) 0 % 1.1.2010-31.12.2013 ex 3707 90 90 10 Anti-reflection coating, consisting of a modified methacrylic polymer, containing by weight not more than 10 % of polymer, in the form of a solution in 2-methoxy-1-methylethyl acetate and 1-methoxypropan-2-ol 0 % 1.1.2010-31.12.2013 ex 3707 90 90 30 Anti-reflection coating, in the form of an aqueous solution, containing by weight: 0 % 1.1.2010-31.12.2013 ex 3824 90 97 91  not more than 2 % of perhalogenated sulphonic acid derivatives,  not more than 1 % of a vinyl polymer ex 3801 20 90 10 Colloidal graphite in suspension in water, for use as internal coating in colour cathode-ray tubes (1) 0 % 1.1.2010-31.12.2013 3805 90 10 Pine oil 1,7 % 1.1.2010-31.12.2013 ex 3808 91 90 10 Indoxacarb (ISO) and its (R) isomer, fixed on a support of silicon dioxide 0 % 1.1.2010-31.12.2013 (4)ex 3808 91 90 30 Preparation containing endospores or spores and protein crystals derived from either:  Bacillus thuringiensis Berliner subsp. aizawai and kurstaki or,  Bacillus thuringiensis subsp. kurstaki or,  Bacillus thuringiensis subsp. israelensis or,  Bacillus thuringiensis subsp. aizawai or,  Bacillus thuringiensis subsp. tenebrionis 0 % 1.1.2010-31.12.2014 ex 3808 91 90 40 Spinosad (ISO) 0 % 1.1.2010-31.12.2013 ex 3808 91 90 50 Spodoptera exigua nuclear polyhedrosis virus (SeNPV) in an aqueous glycerol suspension 0 % 1.1.2010-31.12.2013 ex 3808 92 90 10 Fungicide in the form of a powder, containing by weight 65 % or more but not more than 75 % of hymexazole (ISO), not put up for retail sale 0 % 1.1.2010-31.12.2013 ex 3808 92 90 30 Preparation consisting of a suspension of pyrithione zinc (INN) in water, containing by weight 24 % or more but not more than 26 % of pyrithione zinc (INN) 0 % 1.1.2010-31.12.2013 ex 3808 93 15 10 Preparation based on a concentrate containing by weight 45 % or more but not more than 55 % of the active herbicidal ingredient Penoxsulam as an aqueous suspension 0 % 1.1.2010-31.12.2012 ex 3808 93 27 20 Organic solution of Clethodim (ISO), with a Clethodim content of 37 % ( ± 2 %) or 70 % ( ± 2 %) by weight 0 % 1.1.2010-31.12.2012 ex 3809 91 00 10 Mixture of 5-ethyl-2-methyl-2-oxo-1,3,2Ã » 5-dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-1,3,2Ã » 5-dioxaphosphoran-5-ylmethyl) methylphosphonate 0 % 1.1.2010-31.12.2013 ex 3809 92 00 10 Paper anti-fading agent, consisting of a mixture of magnesium trisilicate and monosodium salt of 2,2 ²-methylenebis(4,6-di-tert-butylphenyl) phosphate 0 % 1.1.2010-31.12.2013 (4)ex 3809 92 00 20 Defoamer, consisting of a mixture of oxydipropanol and 2,5,8,11-tetramethyldodec-6-yn-5,8-diol 0 % 1.1.2010-31.12.2014 ex 3810 10 00 10 Soldering paste, consisting of a mixture of metals and resin containing by weight:  70 % or more, but not more than 90 % of tin  not more than 10 % of one or more metals of silver, copper, bismuth, zinc, or indium for use in the electro technical industry (1) 0 % 1.1.2010-31.12.2013 ex 3811 19 00 10 Solution of more than 61 % but not more than 63 % by weight of methylcyclopentadienyl manganese tricarbonyl in an aromatic hydrocarbon solvent, containing by weight not more than:  4,9 % of 1,2,4-trimethyl-benzene,  4,9 % of naphthalene, and  0,5 % of 1,3,5-trimethyl-benzene 0 % 1.1.2010-31.12.2013 ex 3811 21 00 10 Salts of dinonylnaphthalenesulphonic acid, in the form of a solution in mineral oils 0 % 1.1.2010-31.12.2013 ex 3811 21 00 20 Additives for lubricating oils, based on complex organic molybdenum compounds, in the form of a solution in mineral oil 0 % 1.1.2010-31.12.2013 ex 3811 90 00 10 Dinonylnaphthylsulphonic acid salt, in a mineral oil solution 0 % 1.1.2010-31.12.2013 ex 3811 90 00 20 Corrosion inhibitor, containing reaction products of fatty acids and tall oil with formaldehyde and (Z)-N-9-octadecenyl-1,3-propanediamine 0 % 1.1.2010-31.12.2011 ex 3812 30 80 20 Mixture containing predominantly bis(2,2,6,6-tetramethyl-1-octyloxy-4-piperidyl) sebacate 0 % 1.1.2010-31.12.2013 ex 3812 30 80 30 Compound stabilisers containing by weight 15 % or more but not more than 40 % of sodium perchlorate and not more than 70 % of 2-(2-methoxyethoxy)ethanol 0 % 1.1.2010-31.12.2013 ex 3814 00 90 20 Mixture containing by weight:  69 % or more but not more than 71 % of 1-methoxypropan-2-ol,  29 % or more but not more than 31 % of 2-methoxy-1-methylethyl acetate 0 % 1.1.2010-31.12.2013 ex 3814 00 90 40 Azeotrope mixtures containing isomers of nonafluorobutyl methyl ether and/or nonafluorobutyl ethyl ether 0 % 1.1.2010-31.12.2013 ex 3815 12 00 10 Catalyst, in the form of granules or rings of a diameter of 3 mm or more but not more than 10 mm, consisting of silver on an aluminium oxide support and containing by weight 8 % or more but not more than 40 % of silver 0 % 1.1.2010-31.12.2013 ex 3815 19 90 10 Catalyst, consisting of chromium trioxide or dichromium trioxide fixed on a support of silicon dioxide, of a pore volume, as determined by the nitrogen absorption method, of 2 cm3/g or more 0 % 1.1.2010-31.12.2013 ex 3815 19 90 15 Catalyst, in the form of a powder, consisting of a mixture of metal oxides fixed on a support of silicon dioxide, containing by weight 20 % or more but not more than 40 % of molybdenum, bismuth and iron evaluated together, for use in the manufacture of acrylonitrile (1) 0 % 1.1.2010-31.12.2013 ex 3815 19 90 30 Catalyst containing titanium tetrachloride supported on magnesium dichloride, for use in the manufacture of polypropylene (1) 0 % 1.1.2010-31.12.2013 ex 3815 19 90 40 Catalyst, in the form of spheres of a diameter of 4,2 mm or more but not more than 9 mm, consisting of a mixture of metals oxides containing predominantly oxides of molybdenum, vanadium and copper, on a support of silicon dioxide and/or aluminium oxide, for use in the manufacture of acrylic acid (1) 0 % 1.1.2010-31.12.2013 ex 3815 19 90 41 Catalysts in the form of tablets, consisting of 60 % ( ± 2 %) by weight of copper oxide on a support of aluminium oxide 0 % 1.1.2010-31.12.2012 ex 3815 19 90 50 Catalyst consisting of organo-metallic compounds of titanium, magnesium and aluminium on a support of silicon dioxide, in the form of a suspension in tetrahydrofuran 0 % 1.1.2010-31.12.2013 ex 3815 19 90 60 Catalyst consisting of dichromium trioxide, fixed on a support of aluminium oxide 0 % 1.1.2010-31.12.2013 ex 3815 19 90 65 Catalyst consisting of phosphoric acid chemically bonded to a support of silicon dioxide 0 % 1.1.2010-31.12.2013 ex 3815 19 90 70 Catalyst consisting of organo-metallic compounds of aluminium and zirconium, fixed on a support of silicon dioxide 0 % 1.1.2010-31.12.2013 ex 3815 19 90 75 Catalyst consisting of organo-metallic compounds of aluminium and chromium, fixed on a support of silicon dioxide 0 % 1.1.2010-31.12.2013 ex 3815 19 90 80 Catalyst consisting of organo-metallic compounds of magnesium and titanium, fixed on a support of silicon dioxide, in the form of a suspension in mineral oil 0 % 1.1.2010-31.12.2013 ex 3815 19 90 85 Catalyst consisting of organo-metallic compounds of aluminium, magnesium and titanium, fixed on a support of silicon dioxide, in the form of powder 0 % 1.1.2010-31.12.2013 ex 3815 19 90 86 Catalyst containing titanium tetrachloride supported on magnesium dichloride, for use in the manufacture of polyolefins (1) 0 % 1.1.2010-31.12.2013 ex 3815 90 90 16 Initiator based on dimethylaminopropyl urea 0 % 1.1.2010-31.12.2012 ex 3815 90 90 20 Catalyst, in powder form, consisting of a mixture of titanium trichloride and aluminium chloride, containing by weight:  20 % or more but not more than 30 % of titanium and  55 % or more but not more than 72 % of chlorine 0 % 1.1.2010-31.12.2013 ex 3815 90 90 50 Catalyst containing titanium trichloride, in the form of a suspension in hexane or heptane containing by weight, in the hexane- or heptane-free material, 9 % or more but not more than 30 % of titanium 0 % 1.1.2010-31.12.2013 ex 3815 90 90 70 Catalyst, consisting of a mixture of (2-hydroxypropyl)trimethylammonium formate and dipropylene glycols 0 % 1.1.2010-31.12.2013 ex 3815 90 90 71 Catalyst, containing N-(2-hydroxypropylammonium)diazabicyclo (2,2,2) octane-2-ethyl hexanoate, dissolved in ethane-1,2-diol 0 % 1.1.2010-31.12.2011 ex 3815 90 90 77 Catalyst powder in an aqueous suspension containing by weight:  1 % or more but not more than 3 % of palladium,  0,25 % or more but not more than 3 % of lead,  0,25 % or more but not more than 0,5 % of lead hydroxide,  5,5 % or more but not more than 10 % of aluminium,  4 % or more but not more than 10 % of magnesium,  30 % or more but not more than 50 % of silicon dioxide 0 % 1.1.2010-31.12.2013 ex 3815 90 90 80 Catalyst consisting predominantly of dinonylnaphthalenedisulphonic acid in the form of a solution in isobutanol 0 % 1.1.2010-31.12.2013 ex 3815 90 90 81 Catalyst, containing by weight 69 % or more but not more than 79 % of (2-hydroxy-1-methylethyl)trimethylammonium 2-ethylhexanoate 0 % 1.1.2010-31.12.2013 ex 3815 90 90 84 Powder catalyst containing by weight a minimum 96 % of oxides of copper, chromium and iron 0 % 1.1.2010-31.12.2013 ex 3815 90 90 85 Catalyst based on aluminosilicate (zeolite), for the alkylation of aromatic hydrocarbons, for the transalkylation of alkylaromatic hydrocarbons or for the oligomerization of olefins (1) 0 % 1.1.2010-31.12.2012 ex 3815 90 90 86 Catalyst, in the form of rodlets, consisting of an aluminosilicate (zeolite), containing by weight 2 % or more but not more than 3 % of rare-earth metal oxides and less than 1 % of disodium oxide 0 % 1.1.2010-31.12.2013 ex 3815 90 90 87 Reaction initiator, consisting of diisopropyl peroxydicarbonate, in the form of a solution in diallyl 2,2 ²-oxydiethyl dicarbonate 0 % 1.1.2010-31.12.2013 ex 3815 90 90 88 Catalyst, consisting of titanium tetrachloride and magnesium chloride, containing by weight on an oil- and hexane-free basis:  4 % or more but not more than 10 % of titanium and  10 % or more but not more than 20 % magnesium 0 % 1.1.2010-31.12.2013 ex 3815 90 90 89 Rhodococcus rhodocrous J1 bacteria, containing enzymes, suspended in a polyacrylamide gel or in water, for use as a catalyst in the production of acrylamide by the hydration of acrylonitrile (1) 0 % 1.1.2010-31.12.2011 ex 3817 00 50 10 Mixture of alkylbenzenes (C14-26) containing by weight:  35 % or more but not more than 60 % of eicosylbenzene,  25 % or more but not more than 50 % of docosylbenzene,  5 % or more but not more than 25 % of tetracosylbenzene 0 % 1.1.2010-31.12.2013 ex 3817 00 80 10 Mixture of alkylnaphthalenes, containing by weight:  88 % or more but not more than 98 % of hexadecylnaphthalene  2 % or more but not more than 12 % of dihexadecylnaphthalene 0 % 1.1.2010-31.12.2013 ex 3817 00 80 20 Mixture of branched alkyl benzenes mainly containing dodecyl benzenes 0 % 1.1.2010-31.12.2013 ex 3819 00 00 20 Fire resistant hydraulic fluid based on phosphate ester 0 % 1.1.2010-31.12.2013 ex 3824 90 15 10 Acid aluminosilicate (artificial zeolite of the Y type) in the sodium form, containing by weight not more than 11 % of sodium evaluated as sodium oxide, in the form of rodlets 0 % 1.1.2010-31.12.2013 (4)ex 3824 90 97 07 Film containing oxides of barium or calcium combined with either oxides of titanium or zirconium, in an acrylic binding material 0 % 1.1.2010-31.12.2014 ex 3824 90 97 09 Anti-corrosion preparations consisting of salts of dinonylnaphthalenesulphonic acid, either:  on a support of mineral wax, whether or not modified chemically, or  in the form of a solution in an organic solvent 0 % 1.1.2010-31.12.2013 ex 3824 90 97 10 Calcined bauxite (refractory grade) 0 % 1.1.2010-31.12.2013 ex 3824 90 97 12 Oligomer of tetrafluoroethylene, having one iodoethyl end-group 0 % 1.1.2010-31.12.2013 ex 3824 90 97 13 Preparations containing not less than 92 % but not more than 96,5 % by weight of 1,3:2,4-bis-O-(4-methylbenzylidene)-D-glucitol and also containing carboxylic acid derivatives and an alkyl sulphate 0 % 1.1.2010-31.12.2011 ex 3824 90 97 14 Calcium phosphonate phenate, dissolved in mineral oil 0 % 1.1.2010-31.12.2011 ex 3824 90 97 15 Structured silica alumina phosphate 0 % 1.1.2010-31.12.2013 ex 3824 90 97 16 Mixture of bis{4-(3-(3-phenoxycarbonylamino)tolyl)ureido}phenylsulphone, diphenyltoluene-2,4-dicarbamate and 1-[4-(4-aminobenzenesulphonyl)-phenyl]-3-(3-phenoxycarbonylamino-tolyl)-urea 0 % 1.1.2010-31.12.2013 ex 3824 90 97 17 Mixture of acetates of 3-butylene-1,2-diol with a content by weight of 65 % or more but not more than 90 % 0 % 1.1.2010-31.12.2013 ex 3824 90 97 18 4-Methylmandelic acid, crude 0 % 1.1.2010-31.12.2011 ex 3824 90 97 20 Preparation consisting by weight of 83 % or more of 3a,4,7,7a-tetrahydro-4,7-methanoindene (dicyclopentadiene), a synthetic rubber, whether or not containing by weight 7 % or more of tricyclopentadiene, and:  either an aluminium-alkyl compound,  or an organic complex of tungsten  or an organic complex of molybdenum 0 % 1.1.2010-31.12.2013 ex 3824 90 97 22 Preparations containing not less than 47 % by weight of 1,3:2,4-bis-O-benzylidene-D-glucitol 0 % 1.1.2010-31.12.2011 ex 3824 90 97 25 Lithium tantalate wafers, undoped 0 % 1.1.2010-31.12.2013 ex 3824 90 97 29 Preparation consisting predominantly of Ã ³-butyrolactone and quaternary ammonium salts, for the manufacture of electrolytic capacitors (1) 0 % 1.1.2010-31.12.2013 ex 3824 90 97 30 2,4,7,9-Tetramethyldec-5-yne-4,7-diol, hydroxyethylated 0 % 1.1.2010-31.12.2013 ex 3824 90 97 34 Mixture of phytosterols in the form of a crystalline waxy powder, containing by weight:  36 % or more, but not more than 79 % of sitosterols,  15 % or more, but not more than 34 % of sitostanols,  4 % or more, but not more than 25 % of campesterols,  0 % or more, but not more than 14 % of campestanols 0 % 1.1.2010-31.12.2013 ex 3824 90 97 36 Preparation based on 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate 0 % 1.1.2010-31.12.2012 ex 3824 90 97 37 Liquid crystal mixture for use in the manufacture of displays (1) 0 % 1.1.2010-31.12.2012 ex 3824 90 97 38 Alkyl carbonate-based preparation, also containing a UV absorber, for use in the manufacture of spectacle lenses (1) 0 % 1.1.2010-31.12.2012 ex 3824 90 97 39 Mixture containing by weight 40 % or more but not more than 50 % of 2-hydroxyethyl methacrylate and 40 % or more but not more than 50 % of glycerol ester of boric acid 0 % 1.1.2010-31.12.2013 ex 3824 90 97 40 Azelaic acid of a purity by weight of 75 % or more but not mote than 85 % 0 % 1.1.2010-31.12.2013 ex 3824 90 97 42 Mixed metals oxides, in the form of powder, containing by weight:  either 5 % or more of barium, neodymium or magnesium and 15 % or more of titanium,  or 30 % or more of lead and 5 % or more of niobium, for use in the manufacture of dielectric films or for use as dielectric materials in the manufacture of multilayer ceramic capacitors (1) 0 % 1.1.2010-31.12.2013 ex 3824 90 97 44 Mixture of phytosterols, not in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanol/sterol esters (1) 0 % 1.1.2010-31.12.2012 ex 3824 90 97 45 Preparations consisting predominantly of ethylene glycol and:  either diethylene glycol, dodecandioic acid and ammonia water,  or N,N-dimethylformamide,  or Ã ³-butyrolactone,  or silicon oxide,  or ammonium hydrogen azelate,  or ammonium hydrogen azelate and silicon oxide,  or dodecandioic acid, ammonia water and silicon oxide, for the manufacture of electrolytic capacitors (1) 0 % 1.1.2010-31.12.2013 ex 3824 90 97 46 Carboxylic acid anhydride based hardener for epoxide resin, in liquid form, of a specific weight at 25 °C of 1,15 g/cm3 or more but not more than 1,18 g/cm3 0 % 1.1.2010-31.12.2013 ex 3824 90 97 47 4-Methoxysalicylaldehyde, dissolved in N-methyl pyrrolidone 0 % 1.1.2010-31.12.2012 ex 3824 90 97 52 Poly(tetramethylene glycol) bis[(2-benzoyl-phenoxy)acetate] with an average polymer chain length of less than 5 monomer units 0 % 1.1.2010-31.12.2013 ex 3824 90 97 53 Poly(ethylene glycol) bis(p-dimethyl)aminobenzoate with an average polymer chain length of less than 5 monomer units 0 % 1.1.2010-31.12.2013 ex 3824 90 97 54 2-Hydroxybenzonitrile, in the form of a solution in N,N-dimethylformamide, containing by weight 45 % or more but not more than 55 % of 2-hydroxybenzonitrile 0 % 1.1.2010-31.12.2013 ex 3824 90 97 60 Ã ±-Phenoxycarbonyl-Ã -phenoxypoly[oxy(2,6-dibromo-1,4-phenylene) isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] 0 % 1.1.2010-31.12.2013 ex 3824 90 97 63 Triethylborane, in the form of a solution in tetrahydrofuran 0 % 1.1.2010-31.12.2013 ex 3824 90 97 64 Aluminium sodium silicate, in the form of spheres of a diameter of:  either 1,6 mm or more but not more than 3,4 mm,  or 4 mm or more but not more than 6 mm 0 % 1.1.2010-31.12.2013 ex 3824 90 97 70 Paste containing by weight 75 % or more, but not more than 85 % of copper, and also containing inorganic oxides, ethyl cellulose and a solvent 0 % 1.1.2010-31.12.2012 ex 3824 90 97 72 Solution containing by weight 80 % or more of 2,4,6-trimethylbenzaldehyde in acetone 0 % 1.1.2010-31.12.2013 ex 3824 90 97 73 Particles of silicon dioxide on which are covalently bonded organic compounds, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (1) 0 % 1.1.2010-31.12.2013 ex 3824 90 97 75 Poly(tetramethylene glycol) bis(9-oxo-9H-thioxanthen-1-yloxy)acetate with an average polymer chain length of less than 5 monomer units 0 % 1.1.2010-31.12.2013 ex 3824 90 97 77 Diethylmethoxyborane, in the form of a solution in tetrahydrofuran 0 % 1.1.2010-31.12.2013 ex 3824 90 97 78 Mixture of phytosterols derived from wood and wood based oils (tall oil), in the form of powder with a particle size not more than 300 Ã ¼m, containing by weight:  60 % or more, but not more than 80 % of sitosterols,  not more than 15 % of campesterols,  not more than 5 % of stigmasterols,  not more than 15 % of betasitostanols 0 % 1.1.2010-31.12.2012 ex 3824 90 97 79 Mixture of 80 % ( ± 10 %) of 1-[2-(2-aminobutoxy)ethoxy]but-2-ylamine and 20 % ( ± 10 %) of 1-({[2-(2-aminobutoxy)ethoxy]methyl} propoxy)but-2-ylamine 0 % 1.1.2010-31.12.2013 ex 3824 90 97 82 Ã ±-(2,4,6-Tribromophenyl)-Ã -(2,4,6-tribromophenoxy)poly[oxy(2,6-dibromo-1,4-phenylene)isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] 0 % 1.1.2010-31.12.2013 ex 3824 90 97 84 Reaction product, containing by weight:  1 % or more but not more than 40 % of molybdenum oxide,  10 % or more but not more than 50 % of nickel oxide,  30 % or more but not more than 70 % of tungsten oxide 0 % 1.1.2010-31.12.2013 ex 3824 90 97 89 Oligomer of tetrafluoroethylene, having tetrafluoroiodoethyl end-groups 0 % 1.1.2010-31.12.2013 ex 3824 90 97 90 Hollow spheres of fused aluminosilicate containing 65-80 % amorphous aluminosilicate, with the following characteristics:  a melting point of between 1 600 °C and 1 800 °C,  a density of 0,6-0,8 g/cm3, for use in the manufacture of particle filters in motor vehicles (1) 0 % 1.1.2010-31.12.2013 (4)ex 3824 90 97 92 Preparation, consisting of 2,4,7,9-tetramethyldec-5-yne-4,7-diol and silicon dioxide 0 % 1.1.2010-31.12.2014 (4)ex 3824 90 97 95 Mixture of phytosterols, in the form of flakes and balls, containing by weight 80 % or more of sterols and not more than 4 % of stanols 0 % 1.1.2010-31.12.2014 ex 3824 90 97 97 Preparation containing by weight either 10 % or more but not more than 20 % of lithiumfluorophosphate or 5 % or more but not more than 10 % of lithium perchlorate in mixtures of organic solvents 0 % 1.1.2010-31.12.2013 ex 3901 10 90 20 Polyethylene, in the form of granules, of a specific gravity of 0,925 ( ± 0,0015), a melt flow index of 0,3 g/10 min ( ± 0,05 g/10 min), for the manufacture of blown films of a Haze value not more than 6 % and an elongation at break (MD/TD) of 210/340 (1) 0 % 1.1.2010-31.12.2013 ex 3901 20 90 10 Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39, of a specific gravity of 0,945 or more but not more than 0,985, for the manufacture of films for typewriter ribbon or similar ribbon (1) 0 % 1.1.2010-31.12.2013 ex 3901 20 90 20 Polyethylene, containing by weight 35 % or more but not more than 45 % of mica 0 % 1.1.2010-31.12.2013 ex 3901 90 90 91 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 % 1.1.2010-31.12.2013 ex 3901 90 90 92 Chlorosulphonated polyethylene 0 % 1.1.2010-31.12.2013 ex 3901 90 90 93 Copolymer of ethylene, vinyl acetate and carbon monoxide, for use as a plasticizer in the manufacture of roof sheets (1) 0 % 1.1.2010-31.12.2013 ex 3901 90 90 94 Mixtures of A-B block copolymer of polystyrene and ethylene-butylene copolymer and A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight not more than 35 % of styrene 0 % 1.1.2010-31.12.2013 ex 3901 90 90 97 Chlorinated polyethylene, in the form of powder 0 % 1.1.2010-31.12.2013 ex 3902 10 00 10 Polypropylene containing no plasticizer and not more than:  7 mg/kg of aluminium,  2 mg/kg of iron,  1 mg/kg of magnesium,  8 mg/kg of chloride 0 % 1.1.2010-31.12.2013 ex 3902 10 00 20 Polypropylene, containing no plasticiser,  of a melting point of more than 150 °C (as determined by the ASTM D 3417 method),  of a heat of fusion of 15 J/g or more but not more than 70 J/g,  of an elongation at break of 1 000 % or more (as determined by the ASTM D 638 method),  of a tensile modulus of 69 MPa or more but not more than 379 MPa (as determined by the ASTM D 638 method) 0 % 1.1.2010-31.12.2013 ex 3902 10 00 30 Polypropylene, containing not more than 1 mg/kg of aluminium, 0,05 mg/kg of iron, 1 mg/kg of magnesium and 1 mg/kg of chloride, for use in the manufacture of packaging for disposable contact lenses (1) 0 % 1.1.2010-31.12.2013 (4)ex 3902 10 00 40 Polypropylene, containing no plasticizer:  of a tensile strength: of 32-44 MPa (as determined by the ASTM D638 method);  of a flexural strength of 50-66 MPa (as determined by the ASTM D790 method);  of a Melt Flow Rate (MFR) at 230 °C/2,16 kg of 5-15 g/10 min (as determined by the ASTM D1238 method);  with 40 % or more but not more than 80 % by weight of polypropylene,  with 10 % or more but not more than 30 % by weight of glass fibre,  with 10 % or more but not more than 30 % by weight of mica 0 % 1.1.2010-31.12.2014 ex 3902 20 00 10 Polyisobutylene, of a number average molecular weight (Mn) of 700 or more but not more than 800 0 % 1.1.2010-31.12.2013 ex 3902 20 00 20 Hydrogenated polyisobutene, in liquid form 0 % 1.1.2010-31.12.2013 ex 3902 30 00 91 A-B Block copolymer of polystyrene and an ethylene-propylene copolymer, containing by weight 40 % or less of styrene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2010-31.12.2013 ex 3902 90 90 52 Amorphous poly-alpha-olefin copolymer blend of poly(propylene-co-1-butene) and petroleum hydrocarbon resin 0 % 1.1.2010-31.12.2013 ex 3902 90 90 55 Thermoplastic elastomer, with an A-B-A block copolymer structure of polystyrene, polyisobutylene and polystyrene containing by weight 10 % or more but not more than 35 % of polystyrene 0 % 1.1.2010-31.12.2013 ex 3902 90 90 92 Polymers of 4-methylpent-1-ene 0 % 1.1.2010-31.12.2013 ex 3902 90 90 93 Synthetic poly-alpha-olefin having a viscosity of at least 38 Ã  10-6m2s-1 (38 centistokes) at 100 °C measured using the ASTM D 445 method 0 % 1.1.2010-31.12.2011 ex 3902 90 90 98 Synthetic poly-alpha-olefin with a viscosity at 100 °C (measured according to method ASTM D 445) ranging from 3 centistokes to 9 centistokes and obtained by polymerization of a mixture of dodecene and tetradecene, containing a maximum of 40 % of tetradecene 0 % 1.1.2010-31.12.2011 ex 3903 11 00 10 White expandable polystyrene beads with a thermal conductivity of not more than 0,034 W/mK at a density of 14,0 kg/m3 ( ± 1,5 kg/m3), containing 50 % recycled material 0 % 1.1.2010-31.12.2013 (4)ex 3903 19 00 30 Crystalline polystyrene with a melting point of 268 °C or more but not more than 272 °C and a setting point of 232 °C or more but not more than 242 °C, whether or not containing additives and filling material 0 % 1.1.2010-31.12.2011 ex 3903 90 90 35 Copolymer of Ã ±-methylstyrene and styrene, having a softening point of more than 113 °C 0 % 1.1.2010-31.12.2013 ex 3903 90 90 40 Copolymer of styrene with Ã ±-methylstyrene and acrylic acid, of a number average molecular weight (Mn) of 500 or more but not more than 6 000 0 % 1.1.2010-31.12.2013 ex 3911 90 99 50 ex 3903 90 90 65 Copolymer of styrene, butyl acrylate, butyl methacrylate, methyl methacrylate and acrylic acid, in the form of powder, containing by weight 81 ( ± 1) % of styrene, 6 ( ± 1) % of butyl acrylate, 5 ( ± 1) % of butyl methacrylate, 7 ( ± 1) % of methyl methacrylate and 1 ( ± 0,5) % of acrylic acid 0 % 1.1.2010-31.12.2013 ex 3903 90 90 75 Copolymer of styrene and vinyl pyrrolidone, containing by weight not more than 1 % of sodium dodecyl sulphate, in the form of an aqueous emulsion, for the manufacture of goods of subheading 3305 20 00 or of hair dyes of subheading 3305 90 90 (1) 0 % 1.1.2010-31.12.2013 ex 3903 90 90 80 Granules of copolymer of styrene and divinylbenzene of a minimum diameter of 150 Ã ¼m and a maximum diameter of 800 Ã ¼m and containing by weight:  minimum 65 % styrene,  maximum 25 % divinylbenzene for use in the manufacture of ion exchange resins (1) 0 % 1.1.2010-31.12.2013 ex 3903 90 90 86 Mixture containing by weight:  45 % or more but not more than 65 % of polymers of styrene  35 % or more but not more than 45 % of poly(phenylene ether)  not more than 10 % of other additives 0 % 1.1.2010-31.12.2013 (4)ex 3904 10 00 20 Poly(vinyl chloride) powder, not mixed with any other substances or containing any vinyl acetate monomers, with:  a degree of polymerisation of 1 000 ( ± 300) monomer units,  a coefficient of heat transmission (K-value) of 60 or more, but not more than 70,  a volatile material content of less than 2,00 % by weight,  a sieve non-passing fraction at a mesh width of 120 Ã ¼m of not more than 1 % by weight, for use in the manufacture of battery separators (1) 0 % 1.1.2010-31.12.2014 (4)ex 3904 30 00 20 Copolymer of vinyl chloride with vinyl acetate and maleic acid, containing by weight:  80,5 % or more but not more than 81,5 % of vinyl chloride,  16,5 % or more but not more than 17,5 % of vinyl acetate and  1,5 % or more but not more than 2,5 % of maleic acid, for use in the heat-sealing of plastics onto steel substrate for industrial uses (1) 0 % 1.1.2010-31.12.2014 ex 3904 40 00 91 Copolymer of vinyl chloride with vinyl acetate and vinyl alcohol, containing by weight:  87 % or more but not more than 92 % of vinyl chloride,  2 % or more but not more than 9 % of vinyl acetate and  1 % or more but not more than 8 % of vinyl alcohol, in one of the forms mentioned in note 6 (a) or (b) to Chapter 39, for the manufacture of goods of heading No 3215 or 8523 or for use in the manufacture of coatings for containers and closures of a kind used for preserving food and drink (1) 0 % 1.1.2010-31.12.2013 ex 3904 40 00 93 Copolymer of vinyl chloride and methyl acrylate, containing by weight 80 ( ± 1) % of vinyl chloride and 20 ( ± 1) % of methyl acrylate, in the form of a aqueous emulsion 0 % 1.1.2010-31.12.2013 (4)ex 3904 50 90 92 Vinylidene-chloride methacrylate co-polymer for use in the manufacture of monofilaments (1) 0 % 1.1.2010-31.12.2014 ex 3904 61 00 10 Mixture of polytetrafluoroethylene and mica, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2010-31.12.2013 ex 3904 61 00 20 Copolymer of tetrafluoroethylene and trifluoro(heptafluoropropoxy)ethylene, containing 3,2 % or more but not more than 4,6 % by weight of trifluoro(heptafluoropropoxy)ethylene and less than 1 mg/kg of extractable fluoride ions 0 % 1.1.2010-31.12.2013 ex 3904 61 00 30 Polytetrafluoroethylene, in the form of powder, of a specific surface of 8 m2/g or more but not more than 12 m2/g, a particle size distribution of 10 % of less than 10 Ã ¼m and 90 % of less than 35 Ã ¼m and an average particle size of 20 Ã ¼m 0 % 1.1.2010-31.12.2013 ex 3904 69 90 81 Poly(vinylidene fluoride) powder or in an aqueous suspension 0 % 1.1.2010-31.12.2013 ex 3904 69 90 93 Copolymer of ethylene with chlorotrifluoroethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2010-31.12.2013 ex 3904 69 90 94 Copolymer of ethylene and tetrafluoroethylene 0 % 1.1.2010-31.12.2013 ex 3904 69 90 96 Polychlorotrifluoroethylene, in one of the forms mentioned in note 6 (a) and (b) to Chapter 39 0 % 1.1.2010-31.12.2013 ex 3904 69 90 97 Copolymer of chlorotrifluoroethylene and vinylidene difluoride 0 % 1.1.2010-31.12.2013 ex 3905 99 90 94 Polymer of vinylpyrrolidone and dimethylaminoethyl methacrylate, containing by weight 97 % or more but not more than 99 % of vinylpyrrolidone, in the form of a solution in water 0 % 1.1.2010-31.12.2013 ex 3905 99 90 95 Hexadecylated or eicosylated polyvinylpyrrolidone 0 % 1.1.2010-31.12.2013 ex 3905 99 90 96 Polymer of vinyl formal, in one of the forms mentioned in note 6 (b) to Chapter 39, of a weight average molecular weight (Mw) of 25 000 or more but not more than 150 000 and containing by weight:  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol 0 % 1.1.2010-31.12.2013 ex 3905 99 90 97 Povidone (INN)-iodine 0 % 1.1.2010-31.12.2013 ex 3905 99 90 98 Poly(vinyl pyrrolidone) partially substituted by triacontyl groups, containing by weight 78 % or more but not more than 82 % of triacontyl groups 0 % 1.1.2010-31.12.2013 3906 90 60 Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, containing by weight 50 % or more of methyl acrylate, whether or not mixed with silicon dioxide 0 % 1.1.2010-31.12.2013 ex 3906 90 90 10 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for the manufacture of medicaments of heading No 3003 or 3004 (1) 0 % 1.1.2010-31.12.2013 ex 3906 90 90 15 Photosensitive resin consisting of modified acrylate, acrylic monomer, catalyst (photoinitiator) and stabilizer 0 % 1.1.2010-31.12.2013 ex 3906 90 90 20 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for use as a stabilizer in emulsions or dispersions with a pH of more than 13 (1) 6 % 1.1.2010-31.12.2013 ex 3906 90 90 25 Transparent liquid, insoluble in water, containing by weight:  50 % or more, but not more than 51 % of poly(methyl metacrylate) copolymer,  37 % or more, but not more than 39 % of xylene and  11 % or more, but not more than 13 % of n-butyl acetate 0 % 1.1.2010-31.12.2013 ex 3906 90 90 30 Copolymer of styrene with hydroxyethyl methacrylate and 2-ethylhexyl acrylate, of a number average molecular weight (Mn) of 500 or more but not more than 6 000 0 % 1.1.2010-31.12.2013 ex 3906 90 90 35 White powder of 1,2-ethanediol dimethacrylate-methyl methacrylate copolymer of a particle size of not more than 18 Ã ¼m, insoluble in water 0 % 1.1.2010-31.12.2013 (4)ex 3906 90 90 41 Poly(alkyl acrylate) with an ester alkyl chain of C10 to C30 0 % 1.1.2010-31.12.2014 ex 3906 90 90 50 Polymers of esters of acrylic acid with one or more of the following monomers in the chain:  chloromethyl vinyl ether,  chloroethyl vinyl ether,  chloromethylstyrene,  vinyl chloroacetate,  methacrylic acid,  butenedioic acid monobutyl ester, containing by weight not more than 5 % of each of the monomeric units, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2010-31.12.2013 ex 3906 90 90 65 Polyalkylacrylate, chemically modified with cobalt, with a melting temperature (Tm) of 65 °C ( ± 5 °C), measured with Differential Scanning Calorimetry (DSC) 0 % 1.1.2010-31.12.2013 ex 3906 90 90 80 Polydimethylsiloxane-graft-(polyacrylates; polymethacrylates) 0 % 1.1.2010-31.12.2013 ex 3906 90 90 85 Non-aqueous dispersion type polymers of esters of acrylic acid with a hydrolyzable silyl group at one or both polymer ends 0 % 1.1.2010-31.12.2013 ex 3907 20 11 10 Poly(ethylene oxide) of a number average molecular weight (Mn) of 100 000 or more 0 % 1.1.2010-31.12.2013 ex 3907 20 11 20 Bis[Methoxypoly[ethyleneglycol)]-maleimidopropionamide, chemically modified with lysine, of a number average molecular weight (Mn) of 40 000 0 % 1.1.2010-31.12.2013 ex 3907 20 11 30 Bis[Methoxypoly[ethyleneglycol)], chemically modified with lysine, bis(maleimide) terminated, of a number average molecular weight (Mn) of 40 000 0 % 1.1.2010-31.12.2013 (4)ex 3907 20 20 11 Mixture, containing by weight 70 % or more but not more than 80 % of a polymer of glycerol and 1,2-epoxypropane and 20 % or more but not more than 30 % of a copolymer of dibutyl maleate and N-vinyl-2-pyrrolidone 0 % 1.1.2010-31.12.2013 (4)ex 3907 20 20 12 Copolymer of tetrahydrofuran and tetrahydro-3-methylfuran with a number average molecular weight (Mn) of 3 500 ( ± 100) 0 % 1.1.2010-31.12.2013 (4)ex 3907 20 20 91 Products containing co-polymers of dextrose, sorbitol and citric or phosphoric acid, containing not less than 90 % by weight of co-polymers on the ashfree and anhydrous basis 0 % 1.1.2010-31.12.2011 ex 3907 20 99 15 Poly(oxypropylene) having alkoxysilyl end-groups 0 % 1.1.2010-31.12.2013 ex 3907 20 99 30 Homopolymer of 1-chloro-2,3-epoxypropane (epichlorohydrin) 0 % 1.1.2010-31.12.2013 ex 3907 20 99 35 Polyethylene glycol chemically modified with an isocyanate group containing a carbodiimide group, in the form of a solution in 2-methoxy-1-methylethyl acetate 0 % 1.1.2010-31.12.2013 ex 3907 20 99 45 Copolymer of ethylene oxide and propylene oxide, having aminopropyl and methoxy end-groups 0 % 1.1.2010-31.12.2013 ex 3907 20 99 50 Vinyl-silyl terminated perfluoropolyether polymer or an assortment of two components consisting of the same type of vinyl-silyl terminated perfluoropolyether polymer as the main ingredient 0 % 1.1.2010-31.12.2013 ex 3907 20 99 55 Succinimidyl ester of methoxy poly(ethylene glycol)propionic acid, of a number average molecular weight (Mn) of 5 000 0 % 1.1.2010-31.12.2013 ex 3907 30 00 40 Epoxide resin, containing by weight 70 % or more of silicon dioxide, for the encapsulation of goods of heading No 8533, 8535, 8536, 8541, 8542 or 8548 (1) 0 % 1.1.2010-31.12.2013 ex 3926 90 97 70 ex 3907 30 00 50 Liquid epoxide resin of 2-propenenitrile/1,3-butadiene-epoxide copolymer, not containing any solvent, with:  a zinc borate hydrate content of not more than 40 % by weight,  a diantimony trioxide content of not more than 5 % by weight 0 % 1.1.2010-31.12.2013 ex 3907 60 80 10 Copolymer of terephthalic acid and isophthalic acid with ethylene glycol, butane-1,4-diol and hexane-1,6-diol 0 % 1.1.2010-31.12.2013 ex 3907 60 80 30 Oxygen binding concentrate consisting of a blend of:  a copolymer obtained from polyethylene terephthalate, pyromellitic dianhydride (PMDA) and a hydroxyl substituted polybutadiene  a barrier co-polymer (as determined by the ASTM method F1115-95 (2001)) obtained from xylylene diamines and adipic acid, and  organic dyes and/or organic and inorganic pigments where the first co-polymer predominates 0 % 1.1.2010-31.12.2013 3907 70 00 Poly(lactic acid) 0 % 1.1.2010-31.12.2013 (4)ex 3907 99 90 10 Poly(oxy-1,4-phenylenecarbonyl), in the form of powder 0 % 1.1.2010-31.12.2013 (4)ex 3907 99 90 20 Liquid crystal copolyester with a melting point of not less than 270 °C, whether or not containing fillers 0 % 1.1.2010-31.12.2013 (4)ex 3907 99 90 50 Semi-crystalline polycyclohexylenedimethylene terephthalate polymer resin, containing by weight 10 % or more but not more than 40 % of glass fibre, in the form of granules or pellets 0 % 1.1.2010-31.12.2011 (4)ex 3907 99 90 60 Copolymer of terephthalic acid and isophthalic acid with bisphenol A 0 % 1.1.2010-31.12.2012 ex 3908 90 00 10 Poly(iminomethylene-1,3-phenylenemethyleneiminoadipoyl), in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 1.1.2010-31.12.2013 ex 3908 90 00 20 Copolymer consisting of hexamethylenediamine, isophthalic acid and terephthalic acid, in one of the forms mentioned in note 6(b) to Chapter 39 0 % 1.1.2010-31.12.2013 ex 3908 90 00 30 Reaction product of mixtures of octadecanecarboxylic acids polymerised with an aliphatic polyetherdiamine 0 % 1.1.2010-31.12.2013 ex 3908 90 00 50 Oxygen binding concentrate consisting of a blend of:  a copolymer obtained from polyethylene terephthalate, pyromellitic dianhydride (PMDA) and a hydroxyl substituted polybutadiene  a barrier co-polymer (as determined by the ASTM method F1115-95 (2001)) obtained from xylylene diamines and adipic acid, and  organic dyes and/or organic and inorganic pigments where the second co-polymer predominates 0 % 1.1.2010-31.12.2013 ex 3909 40 00 10 Polycondensation product of phenol with formaldehyde, in the form of hollow spheres of a diameter of less than 150 Ã ¼m 0 % 1.1.2010-31.12.2013 (4)ex 3909 50 90 10 UV-curable liquid photopolymer consisting of a mixture containing by weight 60 % or more of polyurethanes and 30 % ( ± 8 %) of acrylates 0 % 1.1.2010-31.12.2014 ex 3910 00 00 20 Block copolymer of poly(methyl-3,3,3-trifluoropropylsiloxane) and poly[methyl(vinyl)siloxane] 0 % 1.1.2010-31.12.2013 ex 3910 00 00 40 Biocompatible silicones for the manufacture of long term surgical implants (1) 0 % 1.1.2010-31.12.2011 ex 3910 00 00 50 Silicone based pressure sensitive adhesive in solvent containing copoly(dimethylsiloxane/diphenylsiloxane) gum 0 % 1.1.2010-31.12.2012 ex 3911 10 00 81 Non-hydrogenated Hydrocarbon Resin, obtained by polymerization of C-5 to C-10 alkenes, cyclopentadiene and dicyclopentadiene, with a Gardner Colour of more than 10 for the pure product or with a Gardner Colour of more than 8 for the 50 % solution by volume in toluene (as determined by the ASTM method D6166) 0 % 1.1.2010-31.12.2013 ex 3911 90 19 10 Poly(oxy-1,4-phenylenesulfonyl-1,4-phenyleneoxy-4,4 ²-biphenylene) 0 % 1.1.2010-31.12.2013 ex 3911 90 19 30 Copolymer of ethyleneimine and ethyleneimine dithiocarbamate, in an aqueous solution of sodium hydroxide 0 % 1.1.2010-31.12.2012 ex 3911 90 99 25 Copolymer of vinyltoluene and Ã ±-methylstyrene 0 % 1.1.2010-31.12.2013 (4)ex 3911 90 99 31 Copolymers of butadiene and maleic acid, whether or not containing its ammonium salts 0 % 1.1.2010-31.12.2014 ex 3911 90 99 40 Mixed calcium and sodium salt of a copolymer of maleic acid and methyl vinyl ether, having a calcium content of 9 % or more but not more than 16 % by weight 0 % 1.1.2010-31.12.2013 ex 3911 90 99 45 Copolymer of maleic acid and methyl vinyl ether 0 % 1.1.2010-31.12.2013 ex 3911 90 99 65 Calcium zinc salt of a copolymer of maleic acid and methyl vinyl ether 0 % 1.1.2010-31.12.2013 ex 3911 90 99 86 Copolymer of methyl vinyl ether and maleic acid anhydride 0 % 1.1.2010-31.12.2011 (4)ex 3912 39 85 10 Ethylcellulose, not plasticized 0 % 1.1.2010-31.12.2013 (4)ex 3912 39 85 20 Ethylcellulose, in the form of an aqueous dispersion containing hexadecan-1-ol and sodium dodecyl sulphate, containing by weight 27 ( ± 3) % of ethylcellulose 0 % 1.1.2010-31.12.2013 (4)ex 3912 39 85 30 Cellulose, both hydroxyethylated and alkylated with alkyl chain-lengths of 3 or more carbon atoms 0 % 1.1.2010-31.12.2013 ex 3912 90 10 10 Cellulose acetate propionate, non-plasticised, in the form of powder:  containing by weight 25 % or more of propionyl (as determined by the ASTM D 817-72 method) and  of a viscosity of not more than 120 poise (as determined by the ASTM D 817-72 method), for the manufacture of printing inks, paints, lacquers and other coatings, and reprographic coatings (1) 0 % 1.1.2010-31.12.2013 ex 3912 90 10 20 Hydroxypropyl methylcellulose phthalate 0 % 1.1.2010-31.12.2013 ex 3913 90 00 81 Blend of cyanoethyl pullulan and cyanoethyl poly(vinyl alcohol) 0 % 1.1.2010-31.12.2013 ex 3913 90 00 85 Sterile sodium hyaluronate 0 % 1.1.2010-31.12.2013 ex 3913 90 00 92 Protein, chemically modified by carboxylation and/or phthalic acid addition, having a weight average molecular weight (Mw) of 100 000 to 300 000 0 % 1.1.2010-31.12.2013 ex 3913 90 00 94 Granules containing by weight:  35 % or more but less than 75 % of a high amylose extruded biopolymer produced from corn starch,  5 % or more but less than 16 % polyvinyl alcohol,  10 % or more but less than 46 % of polyol plasticisers,  0,25 % or more but less than 3 % of stearic acid,  whether or not containing 30 % ( ± 10 %) of biodegradable polyester resin but never to a level that exceeds the amount of the high amylose biopolymer 0 % 1.1.2010-31.12.2011 ex 3913 90 00 95 Chondroitinsulphuric acid, sodium salt 0 % 1.1.2010-31.12.2013 ex 3913 90 00 96 Powder consisting of 90 % ( ± 5 %) by weight of a high amylose extruded biopolymer produced from corn starch, 10 % ( ± 5 %) by weight of a synthetic polymer and 0,5 % ( ± 0,25 %) of stearic acid 0 % 1.1.2010-31.12.2011 (4)ex 3917 32 00 91 Pipe consisting of a block copolymer of polytetrafluoroethylene and polyperfluoroalkoxytrifluoroethylene, of a length of not more than 600 mm, a diameter of not more than 85 mm and a wall-thickness of 30 Ã ¼m or more but not more than 110 Ã ¼m 0 % 1.1.2010-31.12.2013 (4)ex 3917 40 00 91 Plastic connectors containing O-rings, a retainer clip and a release system for insertion into car fuel hoses 0 % 1.1.2010-31.12.2014 (4)ex 3919 10 19 10 Reflecting film, consisting of a layer of polyurethane, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 % 1.1.2010-31.12.2013 ex 3919 10 80 25 ex 3919 90 00 31 ex 3919 10 19 20 Rolls of two-sided adhesive tape:  coated with non-vulcanised natural or synthetic rubber  with a width of 20 mm or more but not more than 40 mm  containing silicone, aluminium hydroxide, acryl and urethane 0 % 1.1.2010-31.12.2013 (4)ex 3919 10 80 21 Reflecting laminated sheet, consisting of a film of polycarbonate totally embossed on one side in a regular shaped pattern, covered on both sides with one or more layers of plastic material, whether or not covered on one side with an adhesive layer and a release sheet 0 % 1.1.2010-31.12.2013 ex 3919 90 00 21 ex 3920 61 00 20 (4)ex 3919 10 80 30 Double-sided, self-adhesive modified epoxy resin foil, put up in rolls, 10 to 20 cm wide, 10 to 210 m long and with a total thickness of 10 to 50 Ã ¼m, not for retail sale 0 % 1.1.2010-31.12.2011 (4)ex 3919 10 80 35 Reflecting film, consisting of a layer of poly(vinyl chloride), a layer of alkyd polyester, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, only visible by means of a retroreflecting lighting, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 % 1.1.2010-31.12.2013 (4)ex 3919 10 80 40 Black polyvinyl chloride film having a high gloss of more than 90 degrees as determined by test method ASTM D 2457 covered on one side with a protective polyethylene terephthalate film and on the other side a pressure sensitive adhesive with channels and a polyethylene terephthalate release liner 0 % 1.1.2010-31.12.2011 ex 3919 90 00 43 (4)ex 3919 10 80 45 Reinforced polyethylene foam tape, coated on both sides with an acrylic micro channelled pressure sensitive adhesive and on one side a liner, with an application thickness of 0,38 mm or more but not more than 1,53 mm 0 % 1.1.2010-31.12.2012 ex 3919 90 00 45 (4)ex 3919 10 80 50 Adhesive film consisting of a base of a copolymer of ethylene and vinyl acetate (EVA) of a thickness of 70 Ã ¼m or more and an adhesive part of acrylic tape of a thickness of 5 Ã ¼m or more, for the protection of the surface of silicon discs (1) 0 % 1.1.2010-31.12.2013 ex 3919 90 00 41 ex 3920 10 89 25 (4)ex 3919 10 80 55 Acrylic foam tape, covered on one side with a heat activatable adhesive or an acrylic pressure sensitive adhesive and on the other side with an acrylic pressure sensitive adhesive and a release sheet, of a peel adhesion at an angle of 90 ° of more than 25 N/cm (as determined by the ASTM D 3330 method) 0 % 1.1.2010-31.12.2012 ex 3919 90 00 53 (4)ex 3919 10 80 60 Reflecting laminated sheet showing a regular pattern, consisting of a film of poly(methylmethacrylate), followed by a layer of acrylic polymer containing microprisms, a film of poly(methylmethacrylate), an adhesive layer and a release sheet 0 % 1.1.2010-31.12.2013 (4)ex 3919 10 80 65 Self-adhesive reflecting laminated sheet showing a regular pattern, consisting of a film of acrylic polymer followed by a layer of poly(methyl methacrylate) containing microprisms and whether or not containing an additional layer of polyester and adhesive with a final release sheet 0 % 1.1.2010-31.12.2013 ex 3919 90 00 57 (4)ex 3919 90 00 19 Transparent poly(ethylene terephthalate) self-adhesive film, free from impurities or faults, coated on one side with an acrylic pressure sensitive adhesive and a protective liner, and on the other side having an antistatic layer of ionic based organic compound choline and a printable dust-proof layer of modified long chain alkyl organic compound, having a total thickness without the liner of 54 Ã ¼m or more but not more than 64 Ã ¼m and a width of more than 1 295 mm but not more than 1 305 mm 0 % 1.1.2010-31.12.2013 (4)ex 3919 90 00 23 Film consisting of 1 to 3 laminated layers of poly(ethylene terephthalate) and a copolymer of terephthalic acid, sebacic acid and ethylene glycol, coated on one side with an acrylic abrasion resistant coating and on the other side with an acrylic pressure sensitive adhesive, a water soluble methylcellulose coating and a poly(ethylene terephthalate) protective liner 0 % 1.1.2010-31.12.2013 (4)ex 3919 90 00 25 Film consisting of a multi-layer construction of poly(ethylene terephthalate) and copolymer of butylacrylate and methylmethacrylate, coated on one side with an acrylic abrasion resistant coating incorporating nanoparticles of antimony tin oxide and carbon black, and on the other side with an acrylic pressure sensitive adhesive and a silicone-coated poly(ethylene terephthalate) protective liner 0 % 1.1.2010-31.12.2012 (4)ex 3919 90 00 27 Poly(ethylene terephthalate) film, with an adhesive strength of not more than 0,147 N/25 mm and an electrostatic discharge of not more than 500 V 0 % 1.1.2010-31.12.2013 (4)ex 3919 90 00 29 Polyester film coated on both sides with an acrylic and/or rubber (pressure sensitive) adhesive put up in rolls of a width of 45,7 cm or more but not more than 132 cm (supplied with a release liner) 0 % 1.1.2010-31.12.2014 (4)ex 3919 90 00 33 Transparent poly(ethylene) self-adhesive film, free from impurities or faults, coated on one side with an acrylic pressure sensitive adhesive, with a thickness of 60 Ã ¼m or more, but not more than 70 Ã ¼m, and with a width of more than 1 245 mm but not more than 1 255 mm 0 % 1.1.2010-31.12.2013 (4)ex 3919 90 00 35 Reflecting layered sheet on rolls, with a width of more than 20 cm, showing an embossed regular pattern, consisting of polyvinyl chloride film coated on one side with a layer, based on acryl polymers and on the other side:  a layer of polyurethane containing glass micro beads,  an adhesive layer, and  a release sheet 0 % 1.1.2010-31.12.2013 (4)ex 3919 90 00 37 UV sensitive film of poly(vinyl chloride):  with a thickness of 78 Ã ¼m or more,  covered on one side with an acrylic adhesive layer of a thickness of 8 Ã ¼m or more and with a release sheet,  with an adhesive strength of 1 764 mN/25 mm or more, for use in the cutting of silicon (1) 0 % 1.1.2010-31.12.2014 (4)ex 3919 90 00 39 Poly(vinyl chloride) sheeting, of a thickness of less than 1 mm, coated with an adhesive in which are embedded glass balls of a diameter of not more than 100 Ã ¼m 0 % 1.1.2010-31.12.2013 (4)ex 3919 90 00 47 Polarizer film, in rolls, consisting of a multilayered polyvinyl alcohol film, supported on either side by a triacetyl cellulose film, with a pressure sensitive adhesive and release film on one side 0 % 1.1.2010-31.12.2012 ex 9001 20 00 40 (4)ex 3919 90 00 49 Reflecting laminated sheet consisting of a film of poly(methyl methacrylate) embossed on one side in a regular shaped pattern, a film of a polymer containing glass microspheres, an adhesive layer and a release sheet 0 % 1.1.2010-31.12.2013 (4)ex 3919 90 00 51 Biaxially-oriented film of poly(methyl methacrylate), of a thickness of 50 Ã ¼m or more but not more than 90 Ã ¼m, whether or not covered on one side with an adhesive layer and a release sheet 0 % 1.1.2010-31.12.2013 ex 3920 51 00 30 (4)ex 3919 90 00 55 Rolls of biaxially oriented polypropylene film with:  a self adhesive coating,  a width of 363 mm or more, but not more than 507 mm,  a total film thickness of 10 Ã ¼m or more but not more than 100 Ã ¼m, for use in the protection of LCD displays during the manufacturing of LCD modules (1) 0 % 1.1.2010-31.12.2012 (4)ex 3920 10 25 10 Film of a thickness of not more than 0,20 mm, of a blend of polyethylene and a copolymer of ethylene with oct-1-ene, embossed in a regular rhomboidal pattern, for coating both sides of a layer of unvulcanized rubber (1) 0 % 1.1.2010-31.12.2013 ex 3920 10 89 20 (4)ex 3920 10 25 20 Film of polyethylene, of a kind used for typewriter ribbon 0 % 1.1.2010-31.12.2013 ex 3920 10 28 91 Poly(ethylene) film of a thickness of 19 Ã ¼m ( ± 1), printed with a graphic design which consists of eight different colours on one side of the film, and one colour on the opposite side, the graphic design also has the following characteristics:  is repetitive and equally spaced along the length of the film  is equally and visibly aligned when viewed from the back or front of the film 0 % 1.1.2010-31.12.2013 ex 3920 10 89 40 Composite sheet containing an acrylic coating and laminated to a high-density polyethylene layer, of a total thickness of 0,8 mm or more but not more than 1,2 mm 0 % 1.1.2010-31.12.2011 ex 3920 20 21 30 Biaxially oriented polypropylene film with a coextruded layer of polyethylene on one side and a total thickness of 11,5 Ã ¼m or more but not more than 13,5 Ã ¼m. 0 % 1.1.2010-31.12.2013 ex 3920 20 29 92 Mono-axial oriented film, of a total thickness of not more than 75 Ã ¼m, consisting of two or three layers, each layer containing a mixture of polypropylene and polyethylene, with a core layer whether or not containing titanium dioxide, having:  a tensile strength in the machine direction of 175 MPa or more but not more than 270 MPa and  a tensile strength in the transverse direction of 20 MPa or more but not more than 40 MPa as determined by test method ASTM D882/ISO 527-3 0 % 1.1.2010-31.12.2013 (4)ex 3920 20 29 93 Mono-axial oriented film, consisting of three layers, each layer consisting of a mixture of polypropylene and a copolymer of ethylene and vinyl acetate, having:  a thickness of 55 Ã ¼m or more but not more than 97 Ã ¼m,  a tensile modulus in the machine direction of 0,75 GPa or more but not more than 1,45 GPa, and  a tensile modulus in the transverse direction of 0,20 GPa or more but not more than 0,55 GPa 0 % 1.1.2010-31.12.2014 (4)ex 3920 20 80 92 Laminated sheet or strip, consisting of a film of a thickness of 181 Ã ¼m or more but not more than 223 Ã ¼m composed of a blend of a copolymer of propylene with ethylene and a copolymer of styrene-ethylene-butylene-styrene (SEBS) coated or covered on one side with a layer of a copolymer of styrene-ethylene-butylene-styrene (SEBS) and a layer of polyester 0 % 1.1.2010-31.12.2013 ex 3920 43 10 92 Sheeting of poly(vinyl chloride), stabilized against ultraviolet rays, without any holes, even microscopic, of a thickness of 60 Ã ¼m or more but not more than 80 Ã ¼m, containing 30 or more but not more than 40 parts of plasticizer to 100 parts of poly(vinyl chloride) 0 % 1.1.2010-31.12.2013 ex 3920 43 10 94 Film of a specular gloss of 70 or more, measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of one or two layers of poly(vinyl chloride) coated on both sides with a layer of plastic, of a thickness of 0,26 mm or more but not more than 1,0 mm, covered on the gloss surface with a protective film of polyethylene, in rolls of a width of 1 000 mm or more but not more than 1 450 mm, for use in the manufacture of goods of heading No 9403 (1) 0 % 1.1.2010-31.12.2013 ex 3920 49 10 93 ex 3920 43 10 95 Reflecting laminated sheet, consisting of a film of poly(vinyl chloride) and a film of an other plastic totally embossed in a regular pyramidal pattern, covered on one side with a release sheet 0 % 1.1.2010-31.12.2013 ex 3920 43 10 96 Film, of a specular gloss of 70 or more measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of a layer of poly(ethylene terephthalate) and a layer of coloured poly(vinyl chloride), for coating panels and doors of a kind used in the manufacture of domestic appliances (1) 0 % 1.1.2010-31.12.2013 ex 3920 43 10 97 Film embossed to a depth of not more than 12 Ã ¼m, of a specular gloss of 7 or more but not more than 17, measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of at least two layers of poly(vinyl chloride), of a total thickness of not more than 0,5 mm, covered on the embossed side with a protective film, in rolls of a width of 1 400 mm or more but not more than 1 420 mm, for use in the manufacture of goods of heading No 9403 (1) 0 % 1.1.2010-31.12.2013 ex 3920 51 00 10 Poly(methyl methacrylate) plate, with an antistatic coating, of dimensions of 738 Ã  972 mm ( ± 1,5 mm) 0 % 1.1.2010-31.12.2013 ex 3920 51 00 20 Plate of poly(methyl methacrylate) containing aluminium trihydroxide, of a thickness of 3,5 mm or more but not more than 19 mm 0 % 1.1.2010-31.12.2013 ex 3920 51 00 40 Sheets of polymethylmethacrylate plastic complying with standards EN 4364 (MIL-P-5425E), EN 4365 (MIL-P-8184) and EN 4366 (MIL-PRF-25690) 0 % 1.1.2010-31.12.2013 ex 3920 59 90 10 Non-cellular and non-laminated sheet of modified copolymer of acrylonitrile-methyl acrylate with a thickness of 1,0 mm or more but not more than 1,3 mm, put up in rolls 0 % 1.1.2010-31.12.2011 ex 3920 62 19 01 Coextruded opaque sheet of poly(ethylene terephthalate), of a thickness of 50 Ã ¼m or more but not more than 350 Ã ¼m, consisting especially of a layer containing carbon black 0 % 1.1.2010-31.12.2013 ex 3920 62 19 03 ex 3920 62 19 07 Poly(ethylene terephthalate) film, not coated with an adhesive, of a thickness of not more than 25 Ã ¼m, either: 0 % 1.1.2010-31.12.2013 ex 3920 62 19 09  only dyed in the mass, or  dyed in the mass and metallized on one side ex 3920 62 19 11 Film of poly(ethylene terephthalate) only, of a total thickness of not more than 120 Ã ¼m, consisting of one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 % 1.1.2010-31.12.2013 ex 3920 62 19 13 ex 3920 62 19 14 Poly(ethylene terephthalate) film, of a thickness of 20 Ã ¼m or more but not more than 150 Ã ¼m, coated on one side with silicone, for use in the manufacture of window film (1) 3 % 1.1.2010-31.12.2011 ex 3920 62 19 16 ex 3920 62 19 17 Laminated film of poly(ethylene terephthalate) only, of a total thickness of not more than 120 Ã ¼m, consisting of one layer which is metallised only and one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 % 1.1.2010-31.12.2013 ex 3920 62 19 19 ex 3920 62 19 20 Reflecting polyester sheeting embossed in a pyramidal pattern, for the manufacture of safety stickers and badges, safety clothing and accessories thereof, or of school satchels, bags or similar containers (1) 0 % 1.1.2010-31.12.2013 ex 3920 62 19 21 Film of poly(ethylene terephthalate), coated or covered on one side or on both sides with a layer of modified polyester, of a total thickness of 7 Ã ¼m or more but not more than 11 Ã ¼m, for the manufacture of video tapes with a magnetic layer of metallic pigments and a width of 8 mm or of 12,7 mm (1) 0 % 1.1.2010-31.12.2013 ex 3920 62 19 23 ex 3920 62 19 37 Poly(ethylene terephthalate) film, of a thickness of not more than 12 Ã ¼m, coated on one side with a layer of aluminium oxide of a thickness of not more than 35 nm 0 % 1.1.2010-31.12.2013 ex 3920 62 19 39 ex 3920 62 19 41 Poly(ethylene terephthalate) film, of a thickness of 18 Ã ¼m or more but not more than 25 Ã ¼m, having: 0 % 1.1.2010-31.12.2013 ex 3920 62 19 43  a shrinkage of (3,4 ± 0,1) % in the machine direction (as determined by the ASTM D 1204 method) and  a shrinkage of (0,3 ± 0,2) % in the transverse direction (as determined by the ASTM D 1204 method) ex 3920 62 19 51 Film of poly(ethylene terephthalate), poly(ethylene naphthalate) or similar polyester, coated on one side with metal and/or metal oxides, containing by weight less than 0,1 % of aluminium, of a thickness of not more than 300 Ã ¼m and having a surface resistivity of not more than 10 000 ohms (per square) (as determined by the ASTM D 257-99 method) 0 % 1.1.2010-31.12.2013 ex 3920 62 19 53 ex 3920 62 19 54 Matt film of poly(ethylene terephthalate), of a specular gloss of 15 measured at an angle of 45 ° and 18 measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method) and a width of 1 600 mm or more 0 % 1.1.2010-31.12.2013 ex 3920 62 19 56 ex 3920 62 19 57 Film of white poly(ethylene terephthalate), dyed in the mass, of a thickness of 185 Ã ¼m or more but not more than 253 Ã ¼m, coated on both sides with an antistatic layer 0 % 1.1.2010-31.12.2013 ex 3920 62 19 59 ex 3920 62 19 73 Iridescent film of polyester and poly(methyl methacrylate) 0 % 1.1.2010-31.12.2013 ex 3920 69 00 40 ex 3920 62 19 75 Transparent polyethylene terephthalate film, coated on both sides by thin layers of 7-80 nm each of organic substances on the basis of acryl, giving good adhesion property with surface tension of 37 Dyne/cm, with a light transmission of more than 93 %, a haze value of less than 1,3 %, a total thickness of 125 Ã ¼m or 188 Ã ¼m and a width of 850 mm or more, but not more than 1 600 mm 0 % 1.1.2010-31.12.2013 ex 3920 62 19 77 ex 3920 62 19 80 Poly(ethylene terephtalate) film of a thickness of not more than 20 Ã ¼m, coated on both sides with a gas barrier layer consisting of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 1.1.2010-31.12.2012 ex 3920 62 19 82 ex 3920 62 19 88 Laminated sheet, consisting of a biaxially oriented film of poly(ethylene terephthalate), covered on one side or on both sides with a layer of poly(ethylene terephthalate), for use in the manufacture of identity cards, credit cards and similar products (including smart  cards) (1) 0 % 1.1.2010-31.12.2013 ex 3920 69 00 20 Film of poly(ethylene naphthalene-2,6-dicarboxylate) 0 % 1.1.2010-31.12.2013 ex 3920 79 90 10 Cellulose acetyl butyrate film, whether or not combined with a polycarbonate layer, of a thickness of not more than 0,81 mm containing a micro-louvre with a typical viewing angle of 30 degrees measured on each side of the surface normal 0 % 1.1.2010-31.12.2012 ex 3920 91 00 91 Poly(vinyl butyral) film having a graduated coloured band 3 % 1.1.2010-31.12.2013 ex 3920 91 00 92 Plasticised film of polyvinyl butyral, containing by weight:  either 14,5 % or more but not more than 17,5 % of dihexyl adipate,  or 14,5 % or more but not more than 28,5 % of dibutyl sebacate 0 % 1.1.2010-31.12.2013 ex 3920 91 00 93 Film of poly(ethylene terephthalate), whether or not metallised on one or both sides, or laminated film of poly(ethylene terephthalate) films, metallised on the external sides only, and having the following characteristics:  a visible light transmission of 50 % or more,  coated on one or both sides with a layer of poly(vinyl butyral) but not coated with an adhesive or any other material except poly(vinyl butyral),  a total thickness of not more than 0,2 mm without taking the presence of poly(vinyl butyral) into account, for use in the manufacture of heat-reflecting or decorative laminated glass (1) 0 % 1.1.2010-31.12.2013 ex 3920 91 00 95 Co-extruded trilayer poly(vinyl butyral) film with a graduated colour band containing by weight 29 % or more but not more than 31 % of 2,2 ²-ethylenedioxydiethyl bis(2-ethylhexanoate) as a plasticiser 0 % 1.1.2010-31.12.2013 ex 3920 92 00 30 Polyamide film of a thickness of not more than 20 Ã ¼m, coated on both sides with a gas barrier layer which consists of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 1.1.2010-31.12.2012 ex 3920 99 28 40 Polymer film containing the following monomers:  Poly (tetramethylene ether glycol),  Bis (4-isocyanotocyclohexyl) methane,  1,4-Butanediol or 1,3-Butanediol,  with a thickness of 0,25 mm or more but not more than 5,0 mm,  embossed with a regular pattern on one surface,  and covered with a release sheet 0 % 1.1.2010-31.12.2013 ex 3920 99 28 50 Thermoplastic polyurethane film, of a thickness of 250 Ã ¼m or more but not more than 350 Ã ¼m, covered on one side with a removable protective film 0 % 1.1.2010-31.12.2011 ex 3920 99 59 25 Poly(1-chlorotrifluoroethylene) film 0 % 1.1.2010-31.12.2013 ex 3920 99 59 50 Polytetrafluoroethylene film, non-microporous, in the form of rolls, of a thickness of 0,019 mm or more but not more than 0,14 mm, impermeable to water vapour 0 % 1.1.2010-31.12.2013 ex 3920 99 59 55 Ion-exchange membranes of fluorinated plastic material 0 % 1.1.2010-31.12.2013 ex 3920 99 59 60 Film of a vinyl alcohol copolymer, soluble in cold water, of a thickness of 34 Ã ¼m or more but not more than 90 Ã ¼m, a tensile strength at break of 20 MPa or more but not more than 45 MPa and an elongation at break of 250 % or more but not more than 900 % 0 % 1.1.2010-31.12.2013 ex 3920 99 90 20 Anisotropic conductive film, in rolls, of a width of 1,5 mm or more but not more than 3,15 mm and a maximum length of 300 m, used for joining electronic components in the production of LCD or plasma displays 0 % 1.1.2010-31.12.2013 ex 3921 13 10 10 Sheet of polyurethane foam, of a thickness of 3 mm ( ± 15 %) and of a specific gravity of 0,09435 or more but not more than 0,10092 0 % 1.1.2010-31.12.2013 ex 3921 19 00 91 Microporous polypropylene film of a thickness of not more than 100 Ã ¼m 0 % 1.1.2010-31.12.2013 ex 3921 19 00 93 Strip of microporous polytetrafluoroethylene on a support of a non-woven, for use in the manufacture of filters for kidney dialysis equipment (1) 0 % 1.1.2010-31.12.2013 ex 3921 19 00 95 Film of polyethersulfone, of a thickness of not more than 200 Ã ¼m 0 % 1.1.2010-31.12.2013 ex 3921 19 00 96 Cellular film, consisting of a layer of polyethylene of a thickness of 90 Ã ¼m or more but not more than 140 Ã ¼m and a layer of regenerated cellulose of a thickness of 10 Ã ¼m or more but not more than 40 Ã ¼m 0 % 1.1.2010-31.12.2013 (4)ex 3921 90 10 10 Composite plate of poly(ethylene terephthalate) or of poly(butylene terephthalate), reinforced with glass fibres 0 % 1.1.2010-31.12.2013 (4)ex 3921 90 10 20 Poly(ethylene terephthalate) film, laminated on one side or on both sides with a layer of unidirectional nonwoven poly(ethylene terephthalate) and impregnated with polyurethane or epoxide resin 0 % 1.1.2010-31.12.2013 ex 3921 90 55 20 Pre-impregnated reinforced fibreglass containing cyanate ester resin or bismaleimide (B) triazine (T) resin mixed with epoxide resin, measuring:  469,9 mm ( ± 2 mm) Ã  622,3 mm ( ± 2 mm), or  469,9 mm ( ± 2 mm) Ã  414,2 mm ( ± 2 mm), or  546,1 mm ( ± 2 mm) Ã  622,3 mm ( ± 2 mm) 0 % 1.1.2010-31.12.2013 ex 3921 90 60 91 Woven polytetrafluoroethylene fabric, coated or covered with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side-chains ending in carboxylic acid or sulphonic acid groups, whether or not in the potassium or sodium salt form 0 % 1.1.2010-31.12.2013 ex 5407 71 00 20 ex 5903 90 99 10 ex 3921 90 60 93 Film, of a specular gloss of 30 or more but not more than 60 measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of a layer of poly(ethylene terephthalate) and a layer of coloured poly(vinyl chloride), joined by a metallised adhesive coating, for coating panels and doors of a kind used in the manufacture of domestic appliances (1) 0 % 1.1.2010-31.12.2013 ex 3923 30 90 10 Polyethylene container, for compressed hydrogen:  with aluminium bosses at both ends,  wholly embedded in an overwrap of carbon fibres impregnated with epoxide resin,  of a diameter of 213 mm or more, but not more than 368 mm,  a length of 860 mm or more, but not more than 1 260 mm and  a capacity of 18 litres or more, but not more than 50 litres 0 % 1.1.2010-31.12.2013 ex 3926 90 92 20 Reflecting sheeting or tape, consisting of a facing-strip of poly(vinyl chloride) embossed in a regular pyramidal pattern, heat-sealed in parallel lines or in a grid-pattern to a backing-strip of plastic material, or of knitted or woven fabric covered on one side with plastic material 0 % 1.1.2010-31.12.2013 ex 3926 90 97 10 Microspheres of a polymer of divinylbenzene, of a diameter of 4,5 Ã ¼m or more but not more than 80 Ã ¼m 0 % 1.1.2010-31.12.2013 ex 3926 90 97 15 Glass fibre reinforced plastic traverse leaf spring for use in the manufacture of motor vehicle suspension systems (1) 0 % 1.1.2010-31.12.2013 ex 3926 90 97 25 Unexpansible microspheres of a copolymer of acrylonitrile, methacrylonitrile and isobornyl methacrylate, of a diameter of 3 Ã ¼m or more but not more than 4,6 Ã ¼m 0 % 1.1.2010-31.12.2013 ex 3926 90 97 55 Flat product of polyethylene, perforated in opposing directions, of a thickness of 600 Ã ¼m or more but not more than 1 200 Ã ¼m and of a weight of 21 g/m2 or more but not more than 42 g/m2 0 % 1.1.2010-31.12.2013 ex 4007 00 00 10 Siliconated vulcanised rubber thread and cord 0 % 1.1.2010-31.12.2013 ex 4016 99 97 20 Soft rubber sealing stoppers for the manufacture of electrolytic capacitors (1) 0 % 1.1.2010-31.12.2013 4105 10 10 Sheep or lamb skin leather, without wool on, tanned or retanned but not further prepared, whether or not split, other than leather of heading No 4114 0 % 1.1.2010-31.12.2013 4105 10 90 4105 30 91 4105 30 99 4106 21 10 Goat or kid skin leather, without hair on, tanned or retanned but not further prepared, whether or not split, other than leather of heading No 4114 0 % 1.1.2010-31.12.2013 4106 22 90 4106 31 10 Leather of other animals, without hair on, not further prepared than tanned, other than leather of heading No 4114 0 % 1.1.2010-31.12.2013 4106 32 90 4106 40 90 4106 92 00 ex 5004 00 10 10 Silk yarn (other than yarn spun from silk waste) not put up for retail sale, unbleached, scoured or bleached, entirely of silk 0 % 1.1.2010-31.12.2011 ex 5004 00 90 10 Yarn spun entirely from silk, not put up for retail sale 2,5 % 1.1.2010-31.12.2011 ex 5005 00 10 10 Yarn spun entirely from silk waste (noil), not put up for retail sale 0 % 1.1.2010-31.12.2013 ex 5005 00 90 10 ex 5205 31 00 10 Six ply yarn of bleached cotton, measuring 925 dtex or more but not more than 989 dtex per single yarn, for the manufacture of tampons (1) 0 % 1.1.2010-31.12.2013 5208 11 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 5,2 % 1.1.2010-31.12.2013 ex 5402 45 00 20 Yarn of synthetic textile fibres solely of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 0 % 1.1.2010-31.12.2013 ex 5402 47 00 10 Synthetic bicomponent filament yarn, not textured, untwisted, measuring 1 650 decitex or more but not more than 1 800 decitex, consisting of 110 filaments or more but not more than 120 filaments, each having a core of poly(ethylene terephthalate) and a skin of polyamide-6, containing by weight 75 % or more but not more than 77 % of poly(ethylene terephthalate), for use in the manufacture of roofings (1) 0 % 1.1.2010-31.12.2011 ex 5402 49 00 30 Yarn of a copolymer of glycollic acid with lactic acid, for the manufacture of surgical sutures (1) 0 % 1.1.2010-31.12.2013 ex 5402 49 00 50 Non-textured filament yarn of poly(vinyl alcohol) 0 % 1.1.2010-31.12.2013 ex 5402 49 00 70 Synthetic filament yarn, single, containing by weight 85 % or more of acrylonitrile, in the form of a wick containing 1 000 continuous filaments or more but not more than 25 000 continuous filaments, of a weight per metre of 0,12 g or more but not more than 3,75 g and of a length of 100 m or more, for the manufacture of carbon-fibre yarn (1) 0 % 1.1.2010-31.12.2013 ex 5404 19 00 20 Monofilament of poly(1,4-dioxanone) 0 % 1.1.2010-31.12.2013 (4)ex 5404 19 00 30 Unsterilised monofilament of a copolymer of 1,3-dioxan-2-one with 1,4-dioxan-2,5-dione, for the manufacture of surgical sutures (1) 0 % 1.1.2010-31.12.2014 ex 5404 19 00 50 Monofilaments of polyester or poly(butylene terephthalate), with crosssectional dimension of 0,5 mm or more but not more than 1 mm, for use in the manufacture of zippers (1) 0 % 1.1.2010-31.12.2013 ex 5404 90 90 20 Strip of polyimide 0 % 1.1.2010-31.12.2013 ex 5407 10 00 10 Textile fabric, consisting of warp filament yarns of polyamide-6,6 and weft filament yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ²-oxybis (phenyleneamine) 0 % 1.1.2010-31.12.2012 ex 5503 11 00 10 Synthetic staple fibres of a copolymer of terephthalic acid, p-phenylenediamine and 3,4-oxybis(phenyleneamine), of a length of not more than 7 mm 0 % 1.1.2010-31.12.2013 ex 5601 30 00 40 ex 5503 90 00 20 Poly(vinyl alcohol) fibres, whether or not acetalized 0 % 1.1.2010-31.12.2013 ex 5506 90 00 10 ex 5601 30 00 10 ex 5603 11 10 10 Poly(vinyl alcohol) non-wovens, in the piece or cut into rectangles: 0 % 1.1.2010-31.12.2013 ex 5603 11 90 10  of a thickness of 200 Ã ¼m or more but not more than 280 Ã ¼m and ex 5603 12 10 10  of a weight of 20 g/m2 or more but not more than 50 g/m2 ex 5603 12 90 10 ex 5603 91 10 10 ex 5603 91 90 10 ex 5603 92 10 10 ex 5603 92 90 10 ex 5603 11 10 20 Nonwovens, not weighing more than 20 g/m2, containing spunbonded and meltblown filaments put together in a sandwich way with the two outer layers containing fine endless filaments (not less than 10 Ã ¼m but not more than 20 Ã ¼m in diameter) and the inner layer containing super-fine endless filaments (not less than 1 Ã ¼m but not more than 5 Ã ¼m in diameter), for the manufacture of napkins and napkin liners for babies and similar sanitary napkins (1) 0 % 1.1.2010-31.12.2012 ex 5603 11 90 20 ex 5603 12 90 30 Non-wovens of aromatic polyamide fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid, in the piece or cut into rectangles 0 % 1.1.2010-31.12.2013 ex 5603 13 90 30 ex 5603 14 90 10 ex 5603 92 90 60 ex 5603 93 90 40 ex 5603 94 90 30 ex 5603 12 90 50 Non-woven:  weighing 30 g/m2 or more, but not more than 60 g/m2,  containing fibres of polypropylene or of polypropylene and polyethylene,  whether or not printed, with:  on one side, 65 % of the total surface area having circular bobbles of 4 mm in diameter, consisting of anchored, elevated un-bonded curly fibres, suitable for the engagement of extruded hook materials, and the remaining 35 % of the surface area being bonded,  and on other side a smooth untextured surface, for use in the manufacture of napkins and napkin liners for babies and similar sanitary articles (1) 0 % 1.1.2010-31.12.2012 ex 5603 12 90 60 Non-woven of spunbonded polyethylene, of a weight of more than 60 g/m2 but not more than 80 g/m2 and an air resistance (Gurley) of 8 s or more but not more than 36 s (as determined by the ISO 5636/5 method) 0 % 1.1.2010-31.12.2013 ex 5603 13 90 60 ex 5603 12 90 70 Non-wovens of polypropylene, consisting of a meltblown layer, laminated on each side with spunbonded filaments of polypropylene, of a thickness of not more than 550 Ã ¼m and of a weight of not more than 80 g/m2, in the piece or simply cut into squares or rectangles, not impregnated 0 % 1.1.2010-31.12.2013 ex 5603 13 90 70 ex 5603 92 90 40 ex 5603 93 90 10 ex 5603 13 10 10 Electrically nonconductive nonwovens, consisting of a central film of poly(ethylene terephthalate) laminated on each side with unidirectionally aligned fibres of poly(ethylene terephthalate), coated on both sides with high grade temperature resistant electrical nonconductive resin, weighing 147 g/m2 or more but not more than 265 g/m2, with non-isotropic tensile strength on both directions, to be used as electrical insulation material 0 % 1.1.2010-31.12.2013 ex 5603 14 10 10 ex 5603 14 90 30 Non-wovens, consisting of a central elastomeric film laminated on each side with spunbonded filaments of polypropylene, of a weight of 200 g/m2 or more but not more than 300 g/m2 0 % 1.1.2010-31.12.2013 ex 5603 92 90 20 Non-wovens consisting of a meltblown central layer of a thermoplastic elastomer laminated on each side with spunbonded filaments of polypropylene 0 % 1.1.2010-31.12.2013 ex 5603 93 90 20 ex 5603 92 90 70 Non-wovens, consisting of multiple layers of a mixture of meltblown fibres and staple fibres of polypropylene and polyester, whether or not laminated on one side or on both sides with spunbonded filaments of polypropylene, of a total thickness of not more than 50 mm 0 % 1.1.2010-31.12.2013 ex 5603 94 90 40 ex 5603 94 90 20 Acrylic fibre rods, having a length of not more than 50 cm, for the manufacture of pen tips (1) 0 % 1.1.2010-31.12.2013 (4)ex 5607 50 90 10 Unsterilised twine of poly(glycolic acid) or of poly(glycolic acid) and its copolymers with lactic acid, plaited or braided, with an inner core, for the manufacture of surgical sutures (1) 0 % 1.1.2010-31.12.2014 ex 5803 00 10 91 Gauze of cotton, of a width of less than 1 500 mm 0 % 1.1.2010-31.12.2013 ex 5903 10 90 10 Knitted or woven fabrics, coated or covered on one side with artificial plastic material in which are embedded microspheres 0 % 1.1.2010-31.12.2013 ex 5903 20 90 10 ex 5903 90 99 20 ex 5906 99 90 10 Rubberised textile fabric, consisting of warp yarns of polyamide-6,6 and weft yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ²-oxybis(phenyleneamine) 0 % 1.1.2010-31.12.2013 ex 5907 00 00 10 Textile fabrics, coated with adhesive in which are embedded spheres of a diameter of not more than 150 Ã ¼m 0 % 1.1.2010-31.12.2011 ex 5911 10 00 10 Needle-punched synthetic-fibre felts, not containing polyester, whether or not containing catalytic particles entrapped within the synthetic fibres, coated or covered on one side with polytetrafluoroethylene film, for the manufacture of filtration products (1) 0 % 1.1.2010-31.12.2013 ex 5911 90 90 30 Parts of equipment for the purification of water by reverse osmosis, consisting essentially of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube, and enclosed in a cylindrical plastic casing of a wall-thickness of not more than 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 % 1.1.2010-31.12.2013 ex 8421 99 00 92 (4)ex 5911 90 90 40 Multi-layered non-woven polyester polishing pads, impregnated with polyurethane 0 % 1.1.2010-31.12.2014 ex 6805 10 00 10 Abrasive in the form of identically shaped particles on a support 0 % 1.1.2010-31.12.2013 ex 6805 20 00 10 ex 6805 30 80 10 ex 6813 89 00 10 Friction material, of a thickness of less than 20 mm, not mounted, for the manufacture of friction components of a kind used in automatic transmissions and clutches (1) 0 % 1.1.2010-31.12.2013 ex 6903 90 90 20 Silicon carbide reactor tubes and holders, of a kind used for insertion into diffusion and oxidation furnaces for production of semiconductor materials 0 % 1.1.2010-31.12.2013 ex 6909 19 00 30 Supports for catalysts, consisting of porous cordierite or mullite ceramic pieces, of an overall volume of not more than 65 l, having, per cm2 of the cross-section, not less than one continuous channel which may be open at both ends or stopped at one end 0 % 1.1.2010-31.12.2013 ex 6909 19 00 50 Ceramic articles made of continuous filaments of ceramic oxides, containing by weight: 0 % 1.1.2010-31.12.2013 ex 6914 90 90 20  2 % or more of diboron trioxide,  28 % or less of silicon dioxide and  60 % or more of dialuminium trioxide ex 6909 19 00 60 Supports for catalysts, consisting of porous ceramic pieces, of a blend of silicon carbide and silicon, with a hardness of less than 9 on the Mohs scale, with a total volume of not more than 65 litres, having, per cm2 of the surface of the cross section one or more closed channels at the tail end 0 % 1.1.2010-31.12.2013 ex 6914 90 90 30 Ceramic microspheres, transparent, obtained from silicon dioxide and zirconium dioxide, of a diameter of more than 125 Ã ¼m 0 % 1.1.2010-31.12.2013 ex 7002 10 00 10 Balls of E-glass, of a diameter of 18,5 mm or more but not more than 26 mm 0 % 1.1.2010-31.12.2013 ex 7005 10 25 10 Float glass:  of a thickness of 2,0 mm or more but not more than 2,4 mm,  coated on one surface with a fluorine doped tin dioxide reflective layer 0 % 1.1.2010-31.12.2012 ex 7005 10 30 10 Float glass:  of a thickness of 4,0 mm or more but not more than 4,2 mm,  with a light transmission of 91 % or more measured using a D-type light source,  coated on one surface with a fluorine doped tin dioxide reflective layer 0 % 1.1.2010-31.12.2012 ex 7006 00 90 50 Glass plate of a diagonal size of 81 cm or more, but not more than 186 cm, provided either with a mesh film or a sputtered conductive layer for EMC shielding and a near-infrared absorbing film, with optional additional anti-reflex/colour enhancement layers on one or both sides 0 % 1.1.2010-31.12.2013 ex 7006 00 90 60 Soda-lime glass plates with: 0 % 1.1.2010-31.12.2012 ex 8529 90 92 46  a strain point of more than 570 °C  a thickness of 1,7 mm or more but not more than 2,9 mm  dimensions of 1 144 mm ( ± 0,5 mm) Ã  670 mm ( ± 0,5 mm) or 1 164 mm ( ± 0,5 mm) Ã  649 mm ( ± 0,5 mm) and  whether or not containing:  an Indium-Tin Oxide film, or  a grid of electrodes made from silver paste covered by dielectric material ex 7007 19 20 10 Glass plate of a diagonal size of 81,28 cm ( ± 1,5 cm) or more, but not more than 185,42 cm ( ± 1,5 cm), consisting of tempered glass; provided either with a mesh film and a near-infrared absorbing film or a sputtered conductive layer, with optional additional anti-reflex layer on one or both sides, for use in the manufacture of products falling within heading 8528 (1) 0 % 1.1.2010-31.12.2013 ex 7007 19 20 20 Tempered or semi-tempered glass plate of a diagonal size of 81 cm or more, but not more than 186 cm, with one or more polymer layers, whether or not painted or with coloured or black ceramics around the surrounding edges, for use in the manufacture of goods falling within heading 8528 (1) 0 % 1.1.2010-31.12.2012 ex 7007 29 00 10 Glass plate of a diagonal size of 81,28 cm ( ± 1,5 cm) or more, but not more than 185,42 cm ( ± 1,5 cm), consisting of 2 sandwich plates laminated together; provided either with a mesh film and a near-infrared absorbing film or a sputtered conductive layer, with optional additional anti-reflex layer on one or both sides 0 % 1.1.2010-31.12.2013 ex 7011 10 00 10 Glass lenses with a stippled front refractor or with a front refractor composed of prismatic elements, with an external diameter of more than 121 mm but not more than 125 mm 0 % 1.1.2010-31.12.2013 7011 20 00 Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for cathode ray tubes 0 % 1.1.2010-31.12.2013 ex 7014 00 00 10 Optical elements of glass (other than those of heading No 7015), not optically worked, other than signalling glassware 0 % 1.1.2010-31.12.2013 ex 7019 12 00 10 Rovings, measuring 2 600 tex or more but not more than 3 300 tex and of a loss on ignition of 4 % or more but not more than 8 % by weight (as determined by the ASTM D 2584-94 method) 0 % 1.1.2010-31.12.2013 ex 7019 12 00 15 Rovings, measuring 650 tex or more but not more than 2 500 tex, coated with a layer of polyurethane whether or not mixed with other materials 0 % 1.1.2010-31.12.2013 ex 7019 12 00 50 Rovings, measuring 392 tex or more but not more than 2 884 tex, coated with a layer of an acrylic copolymer 0 % 1.1.2010-31.12.2013 ex 7019 12 00 70 Rovings, measuring 417 tex or more but not more than 3 180 tex, coated with a layer of poly(sodium acrylate) and poly(acrylic acid) 0 % 1.1.2010-31.12.2013 ex 7019 19 10 10 Yarn of 33 tex or a multiple thereof ( ± 7,5 %), obtained from continuous spun-glass filaments of a nominal diameter of 3,5 Ã ¼m or of 4,5 Ã ¼m, in which filaments of a diameter of 3 Ã ¼m or more but not more than 5,2 Ã ¼m predominate, other than those treated so as to improve their adhesion to elastomers 0 % 1.1.2010-31.12.2013 ex 7019 19 10 30 Yarn of E-glass of 22 tex ( ± 1,6 tex), obtained from continuous spun-glass filaments of a nominal diameter of 7 Ã ¼m, in which filaments of a diameter of 6,35 Ã ¼m or more but not more than 7,61 Ã ¼m predominate 0 % 1.1.2010-31.12.2013 ex 7019 19 10 60 High modulus glass cord (K) impregnated with rubber, obtained from twisted high modulus glass filament yarns, coated with a latex comprising a resorcinol-formaldehyde resin with or without vinylpyridine and/or hydrogenated acrylonitrile-butadiene rubber (HNBR) 0 % 1.1.2010-31.12.2013 ex 7019 90 99 30 ex 7019 19 10 70 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde-vinylpyridine resin and an acrylonitrile-butadiene rubber (NBR) 0 % 1.1.2010-31.12.2013 ex 7019 90 99 20 ex 7019 19 10 80 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde resin and chlorosulphonated polyethylene 0 % 1.1.2010-31.12.2013 ex 7019 90 99 10 ex 7019 39 00 50 Non-woven product of non-textile glass fibre, for the manufacture of air filters (1) 0 % 1.1.2010-31.12.2011 ex 7019 40 00 10 Woven fabrics of rovings, impregnated with epoxy resin, with a coefficient of thermal expansion between 30 °C and 120 °C (measured according to IPC-TM-650) of  10 ppm per °C or more, but not more than 12 ppm per °C in the length and width and  20 ppm per °C or more, but not more than 30 ppm per °C in the thickness, with a glass transition temperature of 152 °C or more, but not more than 153 °C (measured according IPC-TM-650) 0 % 1.1.2010-31.12.2013 ex 7019 90 10 10 Non-textile glass fibres in which fibres of a diameter of less than 4,6 Ã ¼m predominate 0 % 1.1.2010-31.12.2013 ex 7201 10 11 10 Pig iron ingots with a length of not more than 350 mm, a width of not more than 150 mm, a height of not more than 150 mm 0 % 1.1.2010-31.12.2011 ex 7201 10 30 10 Pig iron ingots with a length of not more than 350 mm, a width of not more than 150 mm, a height of not more than 150 mm, containing by weight not more than 1 % of silicon 0 % 1.1.2010-31.12.2011 7202 50 00 Ferro-silico-chromium 0 % 1.1.2010-31.12.2013 ex 7320 90 10 91 Flat spiral spring of tempered steel, with:  a thickness of 2,67 mm or more, but not more than 4,11 mm,  a width of 12,57 mm or more, but not more than 16,01 mm,  a torque of 18,05 Nm or more, but not more than 73,5 Nm  an angle between the free position and the nominal position in exercise of 76 ° or more, but not more than 218 ° for use in the manufacture of tensioners for power transmission belts, for internal combustion engines (1) 0 % 1.1.2010-31.12.2013 ex 7326 20 80 20 Metal fleece, consisting of a mass of stainless steel wires of diameters ranging from 0,022 mm to 0,070 mm, compacted by sintering and rolling 0 % 1.1.2010-31.12.2011 ex 7410 11 00 10 Copper foil of a thickness of not more than 0,15 mm, coated with resin, free of halogen, with: 0 % 1.1.2010-31.12.2013 ex 7410 21 00 60  a decomposition temperature of 350 °C or more (measured according to ASTM D 3850) and  a time to delamination at 260 °C of more than 40 minutes and at 288 °C of more than 5 minutes (measured according to IPC-TM-650) ex 7410 21 00 10 Sheet or plate of polytetrafluoroethylene, containing aluminium oxide or titanium dioxide as filler or reinforced with glass-fibre fabric, covered on both sides with copper foil 0 % 1.1.2010-31.12.2013 ex 7410 21 00 30 Film of polyimide, not containing epoxide resin and/or glass fibre, covered on one side or on both sides with a copper foil 0 % 1.1.2010-31.12.2013 ex 7410 21 00 40 Sheet or plates  consisting of at least a central layer of paper or one central sheet of any type of nonwoven fibre, laminated on each side with glass-fibre fabric and impregnated with epoxide resin, or  consisting of multiple layers of paper, impregnated with phenolic resin, coated on one or both sides with a copper film with a maximum thickness of 0,15 mm 0 % 1.1.2010-31.12.2013 ex 7410 21 00 50 Plates  consisting of at least one layer of fibreglass fabric impregnated with epoxide resin,  covered on one or both sides with copper foilwith a thickness of not more than 0,15 mm and  with a dielectric constant (DK) of less than 3,9 and a loss factor (Df) of less than 0,015 at a measuring frequency of 10 GHz, as measured according to IPC-TM-650 0 % 1.1.2010-31.12.2013 ex 7419 99 90 91 Disc (target) with deposition material, consisting of molybdenum silicide: 0 % 1.1.2010-31.12.2013 ex 7616 99 90 60  containing 1 mg/kg or less of sodium and  mounted on a copper or aluminium support ex 7601 20 99 10 Sheets and billets of secondary aluminium alloy containing lithium 0 % 1.1.2010-31.12.2012 ex 7604 21 00 10 Profiles made of aluminium alloy conforming to EN standard AW-6063 T5 0 % 1.1.2010-31.12.2013 ex 7604 29 90 30  anodized  whether or not lacquered  with a wall thickness of 0,5 mm ( ± 1,2 %) or more but not more than 0,8 mm ( ± 1,2 %) for use in the manufacture of goods of subheading 8302 (1) ex 7605 19 00 10 Not alloyed aluminium wire, of a diameter of 2 mm or more but not more than 6 mm, covered with a layer of copper of a thickness of 0,032 mm or more but not more than 0,117 mm 0 % 1.1.2010-31.12.2013 ex 7606 12 10 10 Strip of an alloy of aluminium and magnesium, containing by weight: 0 % 1.1.2010-31.12.2012 ex 7607 11 90 20  93,3 % or more of aluminium,  2,2 % or more but not more than 5 % of magnesium, and  not more than 1,8 % of other elements, in rolls, of a thickness of 0,14 mm or more but not more than 0,40 mm and a width of 12,5 mm or more but not more than 89 mm, with a tensile strength of 285 N/mm2 or more and an elongation at break of 1,0 % or more ex 7607 11 90 10 Plain aluminium foil with the following parameters:  an aluminium content of 99,98 % or more  a thickness of 0,070 mm or more but not more than 0,115 mm  with a cubic texture of a kind used for high voltage etching (1) 0 % 1.1.2010-31.12.2011 ex 7607 20 99 10 Aluminium laminated film of a total thickness of not more than 0,123 mm, comprising of a layer of aluminium of a thickness of not more than 0,040 mm, polyamide and polypropylene base films, and a protective coating against corrosion by hydrofluoric acid, for use in the manufacture of lithium polymer batteries (1) 0 % 1.1.2010-31.12.2012 ex 7613 00 00 20 Aluminium container, seamless, for compressed natural gas or compressed hydrogen, wholly embedded in an overwrap of epoxy-carbon fibres composite, of a storage capacity of 172 l ( ± 10 %) and an unfilled weight of not more than 64 kg 0 % 1.1.2010-31.12.2013 ex 7616 99 90 15 Honeycomb aluminium blocks of the type used in the manufacture of aircraft parts 0 % 1.1.2010-31.12.2013 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium 0 % 1.1.2010-31.12.2013 ex 8104 90 00 10 Ground and polished magnesium sheets, of dimensions not more than 1 500 Ã  2 000 mm, coated on one side with an epoxy resin insensitive to light 0 % 1.1.2010-31.12.2013 ex 8108 20 00 10 Titanium sponge 0 % 1.1.2010-31.12.2013 ex 8108 20 00 20 Titanium alloy ingots 0 % 1.1.2010-31.12.2013 ex 8108 20 00 30 Titanium powder of which 90 % by weight or more passes through a sieve with an aperture of 0,224 mm 0 % 1.1.2010-31.12.2013 ex 8108 30 00 10 Waste and scrap of titanium and titanium alloys, except those containing by weight 1 % or more but not more than 2 % of aluminium 0 % 1.1.2010-31.12.2013 (4)ex 8108 90 30 10 Titanium alloy rods complying with standard EN 2002-1, EN 4267 or DIN 65040 0 % 1.1.2010-31.12.2014 ex 8108 90 30 20 Bars, rods and wire of alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, for use in the manufacture of silencers and exhaust pipes of subheadings 8708 92 or 8714 19 (1) 0 % 1.1.2010-31.12.2012 ex 8108 90 50 10 Alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, in sheets or rolls, of a thickness of 0,49 mm or more but not more than 3,1 mm, of a width of 1 000 mm or more but not more than 1 254 mm, for the manufacture of goods of subheading 8714 19 00 (1) 0 % 1.1.2010-31.12.2013 ex 8108 90 50 20 Alloy of titanium, aluminium and vanadium, containing by weight 2,5 % or more but not more than 3,5 % of aluminium and 2,0 % or more but not more than 3,0 % of vanadium, in sheets or rolls, of a thickness of 0,6 mm or more but not more than 0,9 mm, of a width of not more than 1 000 mm, for the manufacture of goods of subheading 8714 19 00 (1) 0 % 1.1.2010-31.12.2013 ex 8108 90 50 30 Alloy of titanium and silicon, containing by weight 0,15 % or more but not more than 0,60 % of silicon, in sheets or rolls, for use in the manufacture of:  exhaust systems for internal combustion engines or  tubes and pipes of subheading 8108 90 60 (1) 0 % 1.1.2010-31.12.2012 ex 8108 90 50 40 Titanium-alloy sheets for the manufacture of structural parts of aircrafts (1) 0 % 1.1.2010-31.12.2012 ex 8108 90 50 50 Plates, sheets, strips and foils of an alloy of titanium, copper and niobium, containing by weight 0,8 % or more but not more than 1,2 % of copper and 0,4 % or more but not more than 0,6 % of niobium 0 % 1.1.2010-31.12.2012 ex 8108 90 50 60 Plates, sheets, strips and foils of an alloy of titanium, aluminium, silicon and niobium, containing by weight:  0,4 % or more but not more than 0,6 % of aluminium,  0,35 % or more but not more than 0,55 % of silicon and  0,1 % or more but not more than 0,3 % of niobium 0 % 1.1.2010-31.12.2013 ex 8109 20 00 10 Non-alloy zirconium, in the form of ingots, containing by weight more than 0,01 % of hafnium, for use in the manufacture of tubes for the chemical industry (1) 0 % 1.1.2010-31.12.2013 ex 8110 10 00 10 Antimony in the form of ingots 0 % 1.1.2010-31.12.2013 ex 8112 99 30 10 Alloy of niobium (columbium) and titanium, in the form of bars and rods 0 % 1.1.2010-31.12.2013 ex 8113 00 90 10 Carrier plate of aluminium silicon carbide (AlSiC-9) for electronic circuits 0 % 1.1.2010-31.12.2012 ex 8305 20 00 10 Staples of a width of 12 mm ( ± 1 mm) and a depth of 8 mm ( ± 1 mm) for use in copiers and printers (1) 0 % 1.1.2010-31.12.2013 ex 8309 90 90 10 Aluminium can ends with so-called ring pull  full aperture with a diameter of 136,5 mm ( ± 1 mm) 0 % 1.1.2010-31.12.2013 ex 8401 30 00 20 Non-irradiated hexagonal fuel modules (elements) for use in nuclear reactors (1) 0 % 1.1.2010-31.12.2013 (4)ex 8405 90 00 10 Metal casing for automobile safety belt pre-tension gas generators 0 % 1.1.2010-31.12.2014 ex 8708 21 10 10 ex 8708 21 90 10 ex 8407 31 00 10 Two stroke internal combustion engines, of a cylinder capacity of not more than 30 cm3 for use in the manufacture of portable motorised scooters falling within subheading 8711 10 00 (1) 0 % 1.1.2010-31.12.2012 (4)ex 8407 33 00 10 Spark-ignition reciprocating or rotary internal combustion piston engines, having a cylinder capacity of not less than 300 cm3 and a power of not less than 6 kW but not exceeding 20,0 kW, for the manufacture of: 0 % 1.1.2010-31.12.2012 ex 8407 90 80 10  self-propelled lawn mowers, with a seat of sub-heading 8433 11 51 ex 8407 90 90 10  tractors of subheading 8701 90 11, whose main function is that of a lawn mower  four stroke mowers with motor of a cylinder capacity of not less than 300 cc of subheading 8433 20 10 or  snowploughs and snow blowers of subheading 8430 20 (1) ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity of not more than 250 cm3 for use in the manufacture of lawnmowers of sub-heading 8433 11, mowers with motor of subheading 8433 20 10, rotovators of sub-heading 8432 29 50, garden shredders of sub-heading 8436 80 90 or scarifiers of subheading 8432 29 10 (1) 0 % 1.1.2010-31.12.2011 ex 8407 90 10 20 Two-stroke internal combustion engines, having a cylinder capacity of not more than 125 cm3, for the manufacture of lawnmowers of sub-heading 8433 11 or snowploughs and snow blowers of subheading 8430 20 (1) 0 % 1.1.2010-31.12.2013 ex 8408 90 41 20 Diesel engines of a power of not more than 15 kW, with 2 or 3 cylinders, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 1.1.2010-31.12.2013 ex 8408 90 43 20 Diesel engines of a power of not more than 30 kW, with 4 cylinders, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 1.1.2010-31.12.2013 ex 8413 91 00 20 Manganese-silicon-bronze swash plates with a copper content of 58 % or more but not more than 63 % by weight for incorporation into fluid pumps for air conditioners of motor vehicles 0 % 1.1.2010-31.12.2011 ex 8414 30 89 20 Vehicle air conditioning system part, consisting of an open shaft reciprocating compressor of a power of more than 0,4 kW but not more than 10 kW 0 % 1.1.2010-31.12.2013 ex 8414 59 20 30 Axial fan:  with an electric motor,  of an output of not more than 125 W for use in the manufacture of computers (1) 0 % 1.1.2010-31.12.2013 (4)ex 8414 90 00 20 Aluminium pistons, for incorporation into compressors of air conditioning machines of motor vehicles (1) 0 % 1.1.2010-31.12.2014 ex 8414 90 00 30 Pressure-regulating system, for incorporation into compressors of air conditioning machines of motor vehicles (1) 0 % 1.1.2010-31.12.2013 ex 8414 90 00 40 Drive part, for compressors of air conditioning machines of motor vehicles (1) 0 % 1.1.2010-31.12.2013 ex 8414 90 00 50 Cross-flow fan, of 97,4 mm ( ± 0,2 mm) diameter and 645 mm ( ± 1 mm) or 873 mm (+ 0,5/- 1 mm) height made from anti-static, anti-bacterial and heat-resistant, glass fiber reinforced plastic with a minimum temperature resistance of 70 °C, for use in the manufacture of indoor air conditioning units (1) 0 % 1.1.2010-31.12.2011 ex 8415 90 00 20 Evaporator made of aluminium for use in the manufacture of air conditioning machines for automobiles (1) 0 % 1.1.2010-31.12.2011 ex 8419 89 98 30 Apparatus for vapour deposition of parylene for use in the manufacture of drug eluting stents (1) 0 % 1.1.2010-31.12.2012 ex 8419 89 98 40 Solution preparation apparatus for the treatment of materials by a process involving a change of temperature for use in the manufacture of drug-eluting stents (1) 0 % 1.1.2010-31.12.2012 ex 8421 99 00 91 Parts of equipment, for the purification of water by reverse osmosis, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls, embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, whether or not housed in a cylinder 0 % 1.1.2010-31.12.2013 ex 8421 99 00 93 Components of separators for the separation or purification of gases from gas mixtures, consisting of a bundle of permeable hollow fibres enclosed within a container, whether or not perforated, of an overall length of 300 mm or more but not more than 3 700 mm and a diameter of not more than 500 mm 0 % 1.1.2010-31.12.2013 ex 8422 30 00 10 Machines and apparatus, other than injection moulding machines, for the manufacture of ink-jet printer cartridges (1) 0 % 1.1.2010-31.12.2013 ex 8479 89 97 30 ex 8439 99 10 10 Suction-roll shells, produced by centrifugal casting, not drilled, in the form of alloy-steel tubes, of a length of 3 000 mm or more and an external diameter of 550 mm or more 0 % 1.1.2010-31.12.2013 ex 8439 99 90 10 ex 8462 21 80 10 Numerically controlled stent crimping machine comprising a base, a pneumatic crimp head and a motorised product positioning mechanism (V-block) to crimp a stent onto the balloon of a catheter using radial pressure in the manufacture of drug eluting stents (1) 0 % 1.1.2010-31.12.2012 (4)ex 8467 99 00 10 Mechanical switches for connecting electrical circuits, with: 0 % 1.1.2010-31.12.2014 ex 8536 50 11 35  a voltage of 14,4 V or more but not more than 42 V,  an amperage of 10 A or more but not more than 42 A, for use in the manufacture of machines falling within heading 8467 (1) ex 8477 59 80 10 Machinery for working rubber or plastic for use in the manufacture of drug-eluting stents (1) 0 % 1.1.2010-31.12.2012 ex 8477 80 99 10 Machines for casting or for surface modification of plastic membranes of heading No 3921 0 % 1.1.2010-31.12.2013 (4)ex 8479 89 97 40 Isobaric pressure exchanger with a flow rate of not more than 50 m3/hr, whether or not with a booster pump 0 % 1.1.2010-31.12.2014 (4)ex 8481 30 91 91 Steel check (non-return) valves with:  an opening pressure of not more than 800 kPa  an external diameter not more than 37 mm 0 % 1.1.2010-31.12.2014 ex 8481 80 59 10 Air control valve, consisting of a stepping motor and a valve pintle, for the regulation of idle air flow in fuel injection engines 0 % 1.1.2010-31.12.2013 ex 8481 80 79 20 Solenoid valve device that can withstand a pressure of 875 bar 0 % 1.1.2010-31.12.2013 ex 8481 80 99 50 Service valve, consisting a combination of a two way valve on the liquid line and a three way valve on the gas line with:  a minimum enclosing pressure of 30 kgf/cm2,  a minimum withstanding pressure of 45 kgf/cm2, for use in the manufacture of outdoor air conditioning units (1) 0 % 1.1.2010-31.12.2011 ex 8481 80 99 60 Four way valve, consisting of:  a core plunger,  a sealing plunger,  a 220 V-240 V AC 50/60 Hz solenoid coil,  a working pressure up to 4,3 Mpa,  a housing for directing the flow of the refrigerant, for use in the manufacture of outdoor air conditioning units (1) 0 % 1.1.2010-31.12.2011 ex 8483 40 51 20 Gear box, having a differential with wheel axle, for use in the manufacture of self-propelled lawnmowers with a seat of subheading 8433 11 51 (1) 0 % 1.1.2010-31.12.2013 ex 8483 40 59 20 Hydrostatic speed changer, having a hydro pump and a differential with wheel axle, for use in the manufacture of self-propelled lawnmowers with a seat of subheading 8433 11 51 (1) 0 % 1.1.2010-31.12.2013 ex 8501 10 93 20 Single phased 50 Hz, AC motor driven by permanent single capacitor and having a power output of less than 37 W, for use in the manufacture of indoor split air conditioning units (1) 0 % 1.1.2010-31.12.2011 ex 8501 10 99 54 DC motor, brushless, with an external diameter of not more than 25,4 mm, a rated speed of 2 260 ( ± 15 %) or 5 420 ( ± 15 %) rpm, a supply voltage of 1,5 V or 3 V 0 % 1.1.2010-31.12.2013 ex 8501 10 99 79 DC motor with brushes and an internal rotor with a three-phase winding, of a specified temperature range covering at least  20 °C to + 70 °C 0 % 1.1.2010-31.12.2013 ex 8501 10 99 80 DC stepping motor, with:  an angle of step of 7,5 ° ( ± 0,5 °),  a pull-out torque at 25 °C of 25 mNm or more,  a pull-out pulse rate of 1 960 pps or more,  a two-phase winding, and  a rated voltage of 10,5 V or more, but not more than 16,0 V 0 % 1.1.2010-31.12.2013 ex 8501 10 99 81 DC stepping motor, with an angle of step of 18 ° or more, a holding torque of 0,5 mNm or more, a coupling bracket the exterior dimensions of which do not exceed 22 Ã  68 mm, a two phase winding and an output of not more than 5 W 0 % 1.1.2010-31.12.2013 ex 8501 10 99 82 DC motor, brushless, with an external diameter of not more than 29 mm, a rated speed of 1 500 ( ± 15 %) or 6 800 ( ± 15 %) rpm, a supply voltage of 2 V or 8 V 0 % 1.1.2010-31.12.2013 ex 8501 31 00 30 DC motor, brushless, with a three-phase winding, an external diameter of 85 mm or more, but not more than 115 mm, a nominal torque of 2,23 Nm ( ± 1,0 Nm), of an output of more than 120 W but not more than 520 W, calculated with 1 550 RPM ( ± 350 RPM) at a supply voltage of 12 V equipped with electronic circuit with sensors using the Hall effect, for use with an electric power steering control module (power steering motor) (1) 0 % 1.1.2010-31.12.2011 ex 8503 00 91 31 Rotor, at the innerside provided with one or two magnetic rings whether or not incorporated in a steel ring 0 % 1.1.2010-31.12.2013 ex 8503 00 99 32 ex 8503 00 99 31 Stamped collector of an electric motor, having an external diameter of not more than 16 mm 0 % 1.1.2010-31.12.2013 (4)ex 8503 00 99 33 Stator for brushless motor of electrical power steering with a roundness tolerance of 50 Ã ¼m 0 % 1.1.2010-31.12.2011 (4)ex 8503 00 99 34 Rotor for brushless motor of electrical power steering with a roundness tolerance of 50 Ã ¼m 0 % 1.1.2010-31.12.2011 (4)ex 8503 00 99 35 Transmitter resolver for brushless motors of electrical power steering 0 % 1.1.2010-31.12.2014 ex 8504 31 80 20 Transformer for use in the manufacture of inverters in LCD modules (1) 0 % 1.1.2010-31.12.2012 ex 8504 31 80 30 Switching transformers, having a power handling capacity of not more than 1 kVA for use in the manufacture of static converters (1) 0 % 1.1.2010-31.12.2013 ex 8504 40 90 20 Direct current to direct current converter 0 % 1.1.2010-31.12.2013 ex 8504 40 90 30 Static converter comprising a power switch with insulated-gate bipolar transistors (IGBTs), contained in a housing, for use in the manufacture of microwave ovens of subheading 8516 50 00 (1) 0 % 1.1.2010-31.12.2013 ex 8504 40 90 40 Static converters for use in the manufacture of single-phase electric motor controls with a power supply of not more than 3 kW (1) 0 % 1.1.2010-31.12.2013 ex 8504 50 95 20 Inductor with an inductance of not more than 62 mH 0 % 1.1.2010-31.12.2013 ex 8504 50 95 30 Multilayer monolithic inductors, contained in a housing of the SMD (surface mounted device) type the exterior dimensions of which do not exceed 1,8 Ã  3,4 mm, for use in the manufacture of products falling within subheading 8517 11 00, 8517 12 00 or 8517 69 31 (1) 0 % 1.1.2010-31.12.2013 ex 8504 90 11 10 Ferrite cores, other than for deflection yokes 0 % 1.1.2010-31.12.2013 ex 8504 90 18 40 Trans coil for boosting DC voltage and isolating high and low voltages for use in the manufacture of products falling within subheading 8504 31 80 (1) 0 % 1.1.2010-31.12.2011 ex 8505 11 00 31 Ferrite magnet having a remanence of 455 mT ( ± 15 mT) 0 % 1.1.2010-31.12.2013 ex 8505 11 00 33 Magnets consisting of an alloy of neodymium, iron and boron, either in the shape of a rounded rectangle with measurements of not more than 15 Ã  10 Ã  2 mm, or in the shape of a disc with a diameter of not more than 90 mm, whether or not containing a hole in the centre 0 % 1.1.2010-31.12.2013 ex 8505 19 90 31 Neodymium-ferro ring with an external diameter of not more than 13 mm, an internal diameter of not more than 9 mm 0 % 1.1.2010-31.12.2013 ex 8505 20 00 30 Electromagnetic clutch, for use in the manufacture of compressors of air conditioning machines of motor vehicles (1) 0 % 1.1.2010-31.12.2013 ex 8505 90 10 91 Solenoid with a plunger, operating at a nominal supply voltage of 24 V at a nominal DC of 0,08 A, for use in the manufacture of products falling within heading No 8517 (1) 0 % 1.1.2010-31.12.2013 ex 8506 50 90 10 Lithium iodine single cell battery the dimensions of which do not exceed 9 Ã  23 Ã  45 mm and a voltage of not more than 2,8 V 0 % 1.1.2010-31.12.2013 ex 8506 50 90 20 Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connections and incorporating a control circuit 0 % 1.1.2010-31.12.2013 ex 8506 50 90 30 Lithium-iodine or lithium-silver vanadium oxide single cell battery of dimensions of not more than 28 Ã  45 Ã  15 mm and a capacity of not less than 1,05 Ah 0 % 1.1.2010-31.12.2013 ex 8507 30 20 30 Cylindrical nickel-cadmium accumulator, with a length of 65,3 mm ( ± 1,5 mm) and a diameter of 14,5 mm ( ± 1 mm), having a nominal capacity of 1 000 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 1.1.2010-31.12.2013 ex 8507 80 20 20 Rectangular accumulator, with a length of not more than 69 mm, a width of not more than 36 mm and a thickness of not more than 12 mm, for use in the manufacture of rechargeable batteries (1) 0 % 1.1.2010-31.12.2013 ex 8507 80 30 20 ex 8507 80 20 30 Cylindrical nickel-hydride accumulator, of a diameter of not more than 14,5 mm, for the manufacture of rechargeable batteries (1) 0 % 1.1.2010-31.12.2013 (4)ex 8507 80 30 30 Cylindrical lithium-ion accumulator, with a length of 63 mm or more and a diameter of 17,2 mm or more, having a nominal capacity of 1 200 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 1.1.2010-31.12.2014 ex 8507 80 30 40 Rectangular lithium-ion-accumulator, with  a length of 80 mm or more, but not more than 1 000 mm,  a width of 25 mm or more, but not more than 150 mm,  a height of 100 mm or more, but not more than 500 mm,  a weight of 0,5 kg or more, but not more than 30 kg,  a capacity of 20 Ah or more, but not more than 1 000 Ah, for use in the manufacture of rechargeable power-supply units for incorporation into goods of heading No 8903 (1) 0 % 1.1.2010-31.12.2011 ex 8507 80 30 50 Lithium-ion-accumulator, with a distance between the poles of 55 mm or more, for use in the manufacture of rechargeable power-supply units for incorporation in electric motorcycles of subheading No 8711 90 (1) 0 % 1.1.2010-31.12.2012 ex 8518 30 95 20 Headphone and earphone for hearing aids, contained in a housing the exterior dimensions of which, excluding connecting points, do not exceed 5 Ã  6 Ã  8 mm 0 % 1.1.2010-31.12.2013 (4)ex 8518 40 89 91 Circuit Board sub-assembly, comprising digital audio signal decoding, audio signal processing and amplification with dual and/or multi-channel functionality 0 % 1.1.2010-31.12.2014 ex 8518 90 00 91 Integrally cold-upsetted steel coreplate, in the form of a disk on one side provided with a cylinder, for use in the manufacture of loudspeakers (1) 0 % 1.1.2010-31.12.2013 ex 8519 81 35 10 Unmounted or incomplete assembly, comprising at least one optical unit and DC motors and operational control circuit, with digital/analogue converter, for use in the manufacture of CD players, radio-broadcast receivers of a kind used in motor vehicles or navigational aid apparatus (1) 0 % 1.1.2010-31.12.2013 ex 8522 90 49 50 Electronic assembly for a laser read-head of a compact disc player, comprising:  a printed circuit,  a photo-detector, in the form of a monolithic integrated circuit, contained in a housing,  not more than 3 connectors,  not more than 1 transistor,  not more than 3 variable and 4 fixed resistors,  not more than 5 capacitors, the whole mounted on a support 0 % 1.1.2010-31.12.2013 ex 8522 90 49 70 Assembly, comprising at least a flexible printed circuit, a laser driver integrated circuit and a signal converter integrated circuit 0 % 1.1.2010-31.12.2013 ex 8522 90 80 65 Assembly for optical discs, comprising at least an optical unit and DC motors, whether or not capable of double layer recording 0 % 1.1.2010-31.12.2013 ex 8522 90 80 70 Video tape recording/reproducing assembly comprising at least a motor and a printed circuit board containing integrated circuits with driver or control functions, whether or not incorporating a transformer, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.1.2010-31.12.2013 ex 8522 90 80 75 Optical reading head for CD player, consisting of one laser diode, one photodetector integrated circuit and one beam splitter 0 % 1.1.2010-31.12.2013 ex 8522 90 80 80 Laser optical drive unit assembly (so called mecha units) for the recording and/or reproduction of digital video and/or audio signals, comprising at least a laser optical reading and/or writing unit, one or more DC motors and not containing a printed circuit board or containing a printed circuit board not capable of signal processing for sounds and images, for use in the manufacture of products falling within headings No 8519, 8521, 8526, 8527, 8528 or 8543 (1) 0 % 1.1.2010-31.12.2013 ex 8522 90 80 81 Laser optical pick up unit for the reproduction of optical signals from CD or DVD and the recording of optical signal on DVD, comprising at least  a laser diode,  a laser driver integrated circuit,  a photo detector integrated circuit,  a front monitor integrated circuit and an actuator, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.1.2010-31.12.2011 (4)ex 8522 90 80 83 Blu-ray optical pick-up unit, whether or not recordable, for use with Blu-ray, DVD and CD discs, comprising at least:  laser diodes operating at three different wavelengths,  a photo detector integrated circuit,  a monitor (detector) integrated circuit and  an actuator, for the manufacture of products falling within heading 8521 (1) 0 % 1.1.2010-31.12.2013 (4)ex 8522 90 80 84 Blu-ray drive mechanism, whether or not recordable, for use with Blu-ray, DVD and CD discs, comprising at least:  an optical pick up unit with laser diodes operating at three different wavelengths,  a spindle motor,  a stepping motor, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.1.2010-31.12.2013 ex 8522 90 80 85 Video head drum, with video heads or with video and audio heads and an electric motor, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.1.2010-31.12.2013 ex 8522 90 80 95 Drive-unit capable of magnetooptical signal recording and optical signal reproduction, comprising at least an optical unit, DC motors and a printed circuit on which are mounted integrated circuits providing drive and signal processing functions for reading optical discs having an external diameter of not more than 70 mm, not comprising circuits with amplification functions or power supply drive functions 0 % 1.1.2010-31.12.2013 ex 8522 90 80 96 Hard disk drive, for incorporation in products of heading 8521 (1) 0 % 1.1.2010-31.12.2012 ex 8522 90 80 97 Tuner transforming high-frequency signals into mid-frequency signals, for use in the manufacture of products falling under No 8521 and No 8528 (1) 0 % 1.1.2010-31.12.2011 ex 8529 90 65 50 ex 8525 80 19 20 Assembly for television cameras of dimensions of not more than 10 Ã  15 Ã  18 mm, comprising an image sensor, an objective and a color processor, having an image resolution of not more than 1 024 Ã  1 280 pixel, whether or not fitted with cable and/or housing, for the manufacture of goods of subheading 8517 12 00 (1) 0 % 1.1.2010-31.12.2013 ex 8525 80 19 30 Compact chassis-type closed circuit television (CCTV) cameras, of a weight of not more than 250 g, whether or not contained in a housing, of dimensions of not more than 50 mm Ã  60 mm Ã  89,5 mm, with a single sensor Charge-Couple Device (CCD), with effective pixels of not more than 440 000, for use in CCTV surveillance systems (1) 0 % 1.1.2010-31.12.2013 ex 8525 80 19 40 Assembly for cameras used in computer notebooks of dimensions of not more than 15 Ã  25 Ã  25 mm, comprising an image sensor, an objective and a colour processor, having an image resolution of not more than 1 600 Ã  1 200 pixel, whether or not fitted with cable and/or housing, whether or not mounted on a base and containing a LED chip (1) 0 % 1.1.2010-31.12.2011 (4)ex 8527 91 99 10 Assembly consisting of at least: 0 % 1.1.2010-31.12.2014 ex 8529 90 65 35  an audio frequency amplifier unit, comprising at least an audio frequency amplifier and a sound generator,  a transformer and  a radio broadcast receiver ex 8528 49 10 10 Video monitor comprising:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of not more than 110 mm and equipped with a deflector yoke, and  a printed circuit on which are mounted a deflection unit, a video-amplifier and a transformer, the whole mounted or not on a chassis, for the manufacture of video entry-phones, video telephones or surveillance apparatus (1) 0 % 1.1.2010-31.12.2013 ex 8528 59 90 20 Liquid cristal display colour video monitor having a DC input voltage of 7 V or more but not more than 30 V, with a diagonal measurement of the screen of 33,2 cm or less, suitable for the incorporation into goods of chapters 84 to 90 and 94 0 % 1.1.2010-31.12.2013 ex 8529 10 80 20 Ceramic filter package comprising 2 ceramic filters and 1 ceramic resonator for a frequency of 10,7 MHz ( ± 30 kHz), contained in a housing 0 % 1.1.2010-31.12.2013 ex 8529 10 80 35 Ceramic filter for a centre frequency of 450 kHz or more but not more than 470 kHz, with a bandwidth of not more than 13 kHz at 3 dB, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8529 10 80 50 Ceramic filter for a centre frequency of 450 kHz ( ± 1,5 kHz) or 455 kHz ( ± 1,5 kHz), with a bandwidth of not more than 30 kHz at 6 dB and not more than 70 kHz at 40 dB, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8529 10 80 60 Filters, excluding surface acoustic wave filters, for a center frequency of 485 MHz or more but not more than 1 990 MHz with an insertion loss of not more than 3,5 dB, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8529 90 65 30 Parts of TV-apparatus, having micro-processor and video-processor functions, comprising at least a micro-controller and a video-processor, mounted on a leadframe and contained in a plastic housing 0 % 1.1.2010-31.12.2013 ex 8548 90 90 44 (4)ex 8529 90 65 45 Satellite radio receiver module transforming satellite high frequency signals to digital audio coded signal, for use in the manufacture of products falling within heading 8527 (1) 0 % 1.1.2010-31.12.2014 ex 8529 90 65 60 Tuner transforming high frequency signals to mid frequency signals for use in the manufacture of satellite or terrestrial TV receivers for set-top boxes (1) 0 % 1.1.2010-31.12.2011 ex 8529 90 65 70 Unit driver consisting of an electronic integrated circuit and a flexible printed circuit, for use in the manufacture of LCD modules (1) 0 % 1.1.2010-31.12.2011 ex 8529 90 65 75 Modules for driving addressing pixels, comprising at least semiconductor chips 0 % 1.1.2010-31.12.2012 ex 8529 90 65 80 Scan driver boards for generating electric pulses for scanning to certain electrodes in a glass panel, comprising at least semiconductor chips 0 % 1.1.2010-31.12.2012 ex 8529 90 92 32 Optical unit for video projection, comprising a colour separation system, a positioning mechanism and lenses, for use in the manufacture of products falling within heading No 8528 (1) 0 % 1.1.2010-31.12.2013 ex 8529 90 92 40 Assembly comprising prisms, digital micromirror device (DMD) chips and electronic control circuits, for the manufacture of television projection equipments or video projectors (1) 0 % 1.1.2010-31.12.2013 ex 8529 90 92 41 Digital micromirror device (DMD)-chips, for use in the manufacture of video projectors (1) 0 % 1.1.2010-31.12.2013 ex 8529 90 92 42 Heat sinks and cooling fins of aluminium, for maintaining the operating temperature of transistors and integrated circuits in television sets (1) 0 % 1.1.2010-31.12.2013 ex 8529 90 92 43 Plasma display module incorporating only address and display electrodes, with or without driver and/or control electronics for pixel address only and with or without a power supply 0 % 1.1.2010-31.12.2013 ex 8529 90 92 44 LCD modules, solely consisting of one or more TFT glass or plastic cells, not combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 % 1.1.2010-31.12.2013 ex 8529 90 92 45 Integrated circuit package with TV reception functionality containing a channel decoder die, tuner die, power management die, GSM filters and discrete as well as embedded passive circuit elements for reception of digitally broadcasting videosignals of DVB-T and DVB-H formats 0 % 1.1.2010-31.12.2013 (4)ex 8529 90 92 47 Area image sensors ( progressive scan  Interline CCD-Sensor) for digital video cameras in the form of analogue, monolithic integrated circuit with pixels of less than 10 Ã ¼m Ã  10 Ã ¼m and with viewing panel, either polychromic or monochromic, and with a lenslet (micro lens) array with one lenslet mounted on each individual pixel 0 % 1.1.2010-31.12.2014 (4)ex 8529 90 92 48 Aluminium die cast heat sink, for maintaining the operating temperature of transistors and integrated circuits, for use in the manufacture of products falling within heading 8527 (1) 0 % 1.1.2010-31.12.2014 (4)ex 8529 90 92 49 AC Socket with a noise filter, composed of: 0 % 1.1.2010-31.12.2014 ex 8536 69 90 83  AC socket (for power cord connection) of 230 V,  integrated noise filter composed of capacitors and inductors,  cable connector for connecting an AC Socket with the PDP Power Supply Unit, whether or not equipped with a metal support, which joins the AC Socket to the PDP TV set ex 8529 90 97 60 Frame for use in the manufacture of high frequency tuners (1) 0 % 1.1.2010-31.12.2013 ex 8531 80 95 40 Electro-accoustic transducer 0 % 1.1.2010-31.12.2013 ex 8535 90 00 20 Printed circuit board in the form of plates consisting of isolating material with electrical connections and solder points, for use in the manufacture of back light units for LCD modules (1) 0 % 1.1.2010-31.12.2013 ex 8536 30 30 11 Thermo-electric switch with a cut-off current of 50 A or more, comprising a snap action switch, for direct mounting on an electric motor coil, contained in a hermetically sealed housing 0 % 1.1.2010-31.12.2013 ex 8536 49 00 91 Thermal relays contained in a hermetically sealed glass cartridge of not more than 35 mm in length excluding wires, with a maximum leakage rate of 10-6 cm3 He/sec at one bar in the temperature range 0 to 160 °C, to be incorporated into compressors for refrigerating equipment (1) 0 % 1.1.2010-31.12.2013 ex 8536 50 11 31 Switch of the printed circuit mount type, operating at a force of 4,9 N ( ± 0,9 N), contained in a housing 0 % 1.1.2010-31.12.2013 ex 8536 50 11 32 Mechanical tact switch for connecting electronic circuits, operating at a voltage of not more than 60 V and at a current strength of not more than 50 mA, for use in the manufacture of television sets (1) 0 % 1.1.2010-31.12.2013 ex 8536 50 19 91 Hall effect switch, comprising 1 magnet, 1 Hall effect sensor and 2 capacitors, contained in a housing with 3 connections 0 % 1.1.2010-31.12.2013 ex 8536 50 19 93 Devices, having adjustable controller and switching functions, comprising one ore more monolithic integrated circuits whether or not combined with semiconductor elements, mounted together on a leadframe and contained in a plastic housing 0 % 1.1.2010-31.12.2013 ex 8536 50 80 97 (4)ex 8536 50 80 81 Mechanical speed governer switches for connecting electrical circuits, with:  a voltage of 240 V or more but not more than 250 V,  an amperage of 4 A or more but not more than 6 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % 1.1.2010-31.12.2014 (4)ex 8536 50 80 82 Mechanical switches for connecting electrical circuits, with:  a voltage of 240 V or more but not more than 300 V,  an amperage of 3 A or more but not more than 15 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % 1.1.2010-31.12.2014 ex 8536 50 80 93 Switch unit for coaxial cable, comprising 3 electromagnetic switches, with a switching time of not more than 50 ms and an actuating current of not more than 500 mA at a voltage of 12 V 0 % 1.1.2010-31.12.2013 ex 8536 50 80 95 Reed switch having a switching power of 20 W or more within the range of 17 - 43 A.turn, in the form of a glass capsule, not containing mercury, the dimensions of which do not exceed 3 Ã  21 mm, for use in the manufacture of automotive airbag shock-sensors (1) 0 % 1.1.2010-31.12.2013 ex 8536 50 80 98 Mechanical push-button switch for connecting electronic circuits, operating at a voltage of 220 V or more but not more than 250 V and at a current strength of not more than 5 A, for use in the manufacture of television sets (1) 0 % 1.1.2010-31.12.2013 (4)ex 8536 69 90 81 Pitch connector for use in the manufacture of LCD television reception apparatus (1) 0 % 1.1.2010-31.12.2012 (4)ex 8536 69 90 82 Modular jack connector for local area networks, integrating at least:  a pulse transformer, including a wide-band ferrite core,  a common mode coil,  a resistor,  a capacitor, for use in the manufacture of products falling within heading 8521 and 8528 (1) 0 % 1.1.2010-31.12.2014 ex 8536 90 85 92 Metallic stamped frame with connections 0 % 1.1.2010-31.12.2013 ex 8536 90 85 94 Elastomeric connector, of rubber or silicone, consisting of one or more conductor elements 0 % 1.1.2010-31.12.2013 ex 8544 49 93 10 ex 8537 10 99 92 Touch sensitive screen panel, consisting of a conductive grid between two glass or plastic plates or sheets, fitted with electric conductors and connectors 0 % 1.1.2010-31.12.2013 ex 8537 10 99 93 Electronic control units for a voltage of 12 V, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 1.1.2010-31.12.2013 ex 8537 10 99 94 Unit consisting of two junction field effect transistors contained in a dual lead frame housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 20 ex 8537 10 99 95 Unit consisting of two metal oxide semiconductor field effect transistors contained in a dual lead frame housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 25 ex 8538 90 99 92 Part of an electrothermal fuse, consisting of a tin coated copper wire attached to a cylindrical casing, the exterior dimensions of which do not exceed 5 Ã  48 mm 0 % 1.1.2010-31.12.2013 ex 8539 39 00 20 Cold cathode (CCFL) or External Electrode (EEFL) fluorescent lamps, of a diameter of not more than 5 mm and with a length of more than 120 mm but not more than 1 570 mm 0 % 1.1.2010-31.12.2011 ex 8540 11 11 95 Colour cathode-ray tube with a slot mask, equipped with an electron gun and a deflection yoke and with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of not more than 42 cm 0 % 1.1.2010-31.12.2011 ex 8540 11 15 20 Full square curved screen colour cathode-ray tube, equipped with an electron gun and a deflection yoke and with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of 68 cm ( ± 2 mm) 0 % 1.1.2010-31.12.2011 ex 8540 11 19 91 Colour cathode-ray tube equipped with electron guns placed side by side (in-line technology), with a diagonal measurement of the screen of 79 cm or more 0 % 1.1.2010-31.12.2011 ex 8540 11 19 93 Colour cathode-ray tube equipped with an electron gun and a deflection yoke, with a screen width/height ratio of 4/3 and a diagonal measurement of the screen of more than 72 cm 0 % 1.1.2010-31.12.2013 ex 8540 11 91 31 Colour cathode-ray tube with a screen width/height ratio of 16/9 and a diagonal measurement of the screen of 39,8 cm ( ± 0,3 cm) 0 % 1.1.2010-31.12.2013 ex 8540 20 80 91 Photomultiplier consisting of a photocathode tube with 9 or 10 diodes, for light of a wavelength of 160 nm or more but not more than 930 nm, of a diameter of not more than 14 mm and a height of not more than 94 mm 0 % 1.1.2010-31.12.2011 ex 8540 71 00 20 Continuous wave magnetron with a fixed frequency of 2 460 MHz, packaged magnet, probe output, for use in the manufacture of products falling within subheading 8516 50 00 (1) 0 % 1.1.2010-31.12.2013 ex 8540 89 00 91 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 mm Ã  350 mm excluding leads. The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements. These elements are mounted on a metallised base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 % 1.1.2010-31.12.2013 ex 8540 89 00 92 Vacuum fluorescent display tube 0 % 1.1.2010-31.12.2013 ex 8540 91 00 32 Electron gun of colour cathode-ray tubes with an anode voltage of 27,5 kV or more but not more than 36 kV 0 % 1.1.2010-31.12.2013 ex 8540 91 00 40 Deflection yoke of cathode-ray tubes 0 % 1.1.2010-31.12.2013 ex 8540 91 00 50 Metal anode button to enable electrical contact with the anode inside the colour picture tube 0 % 1.1.2010-31.12.2013 ex 8540 91 00 92 Slit or slot mask, excluding masks with continuously vertical slits, with a diagonal measurement of 69 cm or less 0 % 1.1.2010-31.12.2011 ex 8540 91 00 95 Slit or slot mask ( shadow mask ), excluding masks with continuously vertical slits, with a diagonal measurement of 697,5 mm or more, but not more than 782,9 mm 0 % 1.1.2010-31.12.2012 ex 8540 91 00 96 Assembly for cathode-ray tubes with 2 or more but not more than 6 coils, a plastic support and a metal fixing ring, for the adjustment of display sharpness and/or convergence 0 % 1.1.2010-31.12.2013 ex 8543 70 90 30 Amplifier, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 35 Radio frequency (RF) modulator, operating with a frequency range of 43 MHz or more but not more than 870 MHz, capable of switching VHF and UHF signals, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 45 Piezo-electric crystal oscillator with a fixed frequency, within a frequency range of 1,8 MHz to 67 MHz, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 55 Opto-electronic circuit comprising one or more light-emitting diodes (LEDs), whether or not equipped with an integrated driving circuit, and one photodiode with amplifier circuit, whether or not with an integrated logic gate arrays circuit or one or more light-emitting diodes and at least 2 photodiodes with an amplifier circuit, whether or not with an integrated logic gate arrays circuit or other integrated circuits, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 60 Oscillator, with a centre frequency of 20 GHz or more but not more than 42 GHz, consisting of active and passive elements not mounted on a substrate, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 65 Audio recording and reproducing circuit, capable of stereo audio data storage and simultaneous record and playback, comprising 2 or 3 monolithic integrated circuits mounted on a printed circuit or a lead frame, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 80 Temperature compensated oscillator, comprising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 85 Voltage controlled oscillator (VCO), other than temperature compensated oscillators, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 70 90 90 Fuel cell module containing at least polymer electrolyte membrane fuel cells in a housing with an integrated cooling system, for use in the manufacture of motor vehicle propulsion systems (1) 0 % 1.1.2010-31.12.2013 ex 8543 90 00 20 Stainless steel cathode in the form of a plate with a hanger bar, whether or not with plastic side strips 0 % 1.1.2010-31.12.2013 ex 8543 90 00 30 Assembly of products falling within heading No 8541 or 8542 mounted on a printed circuit, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8543 90 00 40 Part of an electrolysis device, consisting of a pan of nickel equipped with a wire mesh of nickel, fixed via ribs of nickel, and a pan of titanium equipped with a wire mesh of titanium, fixed via ribs of titanium, of which both pans are fixed together back to back 0 % 1.1.2010-31.12.2012 ex 8544 42 90 10 Data transmission cable capable of bit rate transmission of 600 Mbit/s or more, with:  a voltage of 1,25 V ( ± 0,25 V)  connectors fitted at each end, at least one of which contains pins with a pitch of 0,5 mm,  outer screening shielding,  twisted pair copper wires with an impedance of 100 Ã © and a twist pitch of not more than 8 mm used solely for communication between LCD panel and video processing electronic circuits 0 % 1.1.2010-31.12.2013 ex 8544 49 93 20 PET/PVC insulated flexible cable with:  a voltage of not more than 60 V,  a current of not more than 1 A  a heat resistance of not more than 105 °C,  individual wires of a thickness of 0,05 mm ( ± 0,01 mm) and a width of not more than 0,65 mm ( ± 0,03 mm)  distance between conductors of not more than 0,5 mm and  pitch (distance from centreline to centreline of conductors) of not more than 1,08 mm 0 % 1.1.2010-31.12.2013 ex 8545 19 90 20 Carbon electrodes, for use in the manufacture of zinc-carbon batteries (1) 0 % 1.1.2010-31.12.2013 ex 8547 10 10 10 Insulated fitting of ceramics, containing by weight 90 % or more of aluminium oxide, metallised, in the form of a hollow cylindrical body of an external diameter of 20 mm or more but not more than 250 mm, for the manufacture of vacuum interrupters (1) 0 % 1.1.2010-31.12.2013 ex 8548 90 90 41 Unit, consisting of a resonator operating within a frequency range of 1,8 MHz or more but not more than 40 MHz and a capacitor, contained in a housing 0 % 1.1.2010-31.12.2013 ex 8548 90 90 43 Contact image sensor 0 % 1.1.2010-31.12.2013 ex 8548 90 90 47 Unit consisting of two or more light emitting diode chips operating at a typical wavelength of 440 nm or more but not more than 660 nm, contained in a lead frame housing whose exterior dimensions - without fittings  do not exceed 12 Ã  12 mm 0 % 1.1.2010-31.12.2013 ex 8548 90 90 48 Optical unit, consisting at least of a laserdiode and a photodiode operating at a typical wavelength of 635 nm or more but not more than 815 nm 0 % 1.1.2010-31.12.2013 ex 8548 90 90 49 LCD modules, solely consisting of one or more TFT glass or plastic cells, combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 % 1.1.2010-31.12.2013 ex 8704 23 91 20 Motor chassis with a self-ignition capacity of at least 8 500 cm3, fitted with a cabin on either 3, 4 or 5 wheels having a wheelbase of at least 480 cm, not containing working machinery, to be built into special purpose motor vehicles with a width of at least 300 cm to distribute fertlizers (1) 0 % 1.1.2010-31.12.2012 ex 8708 99 97 20 Metal housing caps for incorporation into balancing-arms or spherical bearings used in the suspension systems for the front wheels of motor vehicles (1) 0 % 1.1.2010-31.12.2011 ex 9001 10 90 10 Image reverser made up from an assembly of optical fibres 0 % 1.1.2010-31.12.2013 ex 9001 20 00 10 Material consisting of a polarising film, whether or not on rolls, supported on one or both sides by transparent material 0 % 1.1.2010-31.12.2012 ex 9001 20 00 20 Optical, diffuser, reflector or prism sheets, unprinted diffuser plates, whether or not possessing polarising properties, specifically cut 0 % 1.1.2010-31.12.2013 ex 9001 90 00 55 (4)ex 9001 90 00 21 Multi-Optical-Path (MOP) film, in rolls, based on polyethylene terephthalate (PET) material:  having a total thickness of 100 Ã ¼m or more, but not more than 240 Ã ¼m,  having a total transmittance of more than 55 % but not more than 65 %, determined by standard method JIS K7105 related to ASTM D1003 and  haze more than 70 % but not more than 80 %, determined by standard method JIS K7105 related to ASTM D1003 0 % 1.1.2010-31.12.2014 ex 9001 90 00 35 Rear projection screen, comprising a lenticular plastic plate 0 % 1.1.2010-31.12.2013 ex 9001 90 00 45 Rod of neodymium-doped yttrium-aluminium garnet (YAG) material, polished at both ends 0 % 1.1.2010-31.12.2013 ex 9001 90 00 60 Reflector or diffuser sheets in rolls 0 % 1.1.2010-31.12.2013 (4)ex 9001 90 00 65 Optical film with a minimum of 5 multi-layer structures, including a back side reflector, a front side coating and a contrast filter with a pitch of not more than 0,65 Ã ¼m, for use in the manufacture of front projection screens (1) 0 % 1.1.2010-31.12.2014 ex 9001 90 00 70 Polyethylene terephthalate film with a thickness of less than 300 Ã ¼m according to ASTM D2103, having on one side prisms of acrylic resin with a prism angle of 90 ° and a prism pitch of 50 Ã ¼m 0 % 1.1.2010-31.12.2011 ex 9001 90 00 75 Front filter comprising glass panels with special printing and film coating, for use in the manufacture of plasma display modules (1) 0 % 1.1.2010-31.12.2012 ex 9001 90 00 76 Plasma display panel (PDP) filter 0 % 1.1.2010-31.12.2013 ex 9002 11 00 10 Adjustable lens unit, having a focal length of 90 mm or more but not more than 180 mm and comprising a combination of between 4 and 8 glass or methacrylic lenses with a diameter of 120 mm or more but not more than 180 mm, each lens coated on at least one side with a magnesium fluoride layer, for use in the manufacture of video projectors (1) 0 % 1.1.2010-31.12.2013 ex 9002 11 00 50 Lens unit, having a focal length of 25 mm or more but not more than 150 mm, consisting of glass or plastic lenses, with a diameter of 60 mm or more but not more than 190 mm 0 % 1.1.2010-31.12.2013 ex 9002 20 00 10 Filter, consisting of a plastic polarising membrane, a glass plate and a transparent protective film, mounted on a metal frame, for use in the manufacture of products falling within heading 8528 (1) 0 % 1.1.2010-31.12.2013 ex 9002 90 00 20 Lens, mounted, having a fixed focal length of 3,8 mm ( ± 0,19 mm) or 8 mm ( ± 0,4 mm), with a relative aperture of F2.0 and a diameter of not more than 33 mm, for use in the manufacture of charged-coupled (CCD) cameras (1) 0 % 1.1.2010-31.12.2013 ex 9002 90 00 30 Optical unit, comprising 1 or 2 rows of optical glass fibres in the form of lenses and with a diameter of 0,85 mm or more but not more than 1,15 mm, embedded between 2 plastic plates 0 % 1.1.2010-31.12.2013 ex 9013 20 00 10 Carbon dioxide laser, stimulated by high frequency, having an output power of 12 Watt or more, but not more than 200 Watt 0 % 1.1.2010-31.12.2013 ex 9013 20 00 20 Laser head assemblies for use in the manufacture of measuring or checking machines for semiconductor wafers or devices (1) 0 % 1.1.2010-31.12.2013 ex 9013 20 00 30 Laser for use in the manufacture of measuring or checking machines for semiconductor wafers or devices (1) 0 % 1.1.2010-31.12.2013 ex 9022 30 00 10 X-ray tube with a target voltage of 4 kV or more but not more than 30 kV, a power of not more than 9 W and a target current of not more than 2 mA 0 % 1.1.2010-31.12.2013 ex 9022 90 90 10 Panels for x-ray apparatus (x-ray flat panel sensors/x-ray sensors) consisting of a glass plate with a matrix of thin-film transistors, covered with a film of amorphous silicon, coated with a scintillator layer of caesium iodide and a metallised protective layer, with an active surface of 409,6 mm2 Ã  409,6 mm2 and a pixel size of 200 Ã ¼m2 Ã  200 Ã ¼m2 0 % 1.1.2010-31.12.2013 ex 9027 10 90 10 Sensor element for gas or smoke analysis in motor vehicles, essentially consisting of a zirconium-ceramic element in a metal housing 0 % 1.1.2010-31.12.2013 ex 9031 80 34 30 Apparatus for measuring the angle and direction of rotation of motor vehicles, consisting of at least one yaw rate sensor in the form of a monocrystalline quartz, whether or not combined with one or more measuring sensors, the whole contained in a housing 0 % 1.1.2010-31.12.2013 ex 9031 80 38 10 Acceleration measurement device for automotive applications, comprising one or more active and/or passive elements and one or more sensors, the whole contained in a housing 0 % 1.1.2010-31.12.2013 ex 9031 90 85 20 Assembly for a laser align sensor, in the form of a printed circuit comprising optical filters and a charge-coupled image (CCD) sensor, the whole contained in a housing 0 % 1.1.2010-31.12.2013 (4)ex 9031 90 85 30 Steering angle sensor comprising:  a mechanical part, which transfers the rotation of the steering wheel to the sensor and  an electronic circuit with microcontroller, which detects the position of the steering wheel 0 % 1.1.2010-31.12.2014 ex 9032 10 89 20 Thermostat, damper or bimetal with,  an opening temperature of + 7 °C ( ± 1,5 °C), closing temperature of  4 °C ( ± 1,5 °C) for damper thermostat,  an opening temperature of + 8 °C ( ± 3 °C) for bimetal thermostat; for use in the manufacture of frost free refrigerators (1) 0 % 1.1.2010-31.12.2012 ex 9032 89 00 20 Automotive airbag shock-sensor, comprising a contact capable of switching a current of 12 A at a voltage of 30 V, having a typical contact resistance of 80 mOhm 0 % 1.1.2010-31.12.2013 ex 9032 89 00 30 Electronic controller of electric power steering (EPS controller) 0 % 1.1.2010-31.12.2013 ex 9032 89 00 40 Digital valve controller for controlling liquids and gases 0 % 1.1.2010-31.12.2012 ex 9107 00 00 20 Mechanical timer for use in the manufacture of no-frost refrigerators (1) 0 % 1.1.2010-31.12.2011 ex 9405 40 35 10 Electric light assembly of synthetic material containing 3 fluorescent tubes (RBG) of a diameter of 3,0 mm ( ± 0,2 mm), of a length of 420 mm ( ± 1 mm) or more, but not more than 600 mm ( ± 1 mm), for the manufacture of goods of heading 8528 (1) 0 % 1.1.2010-31.12.2013 ex 9405 40 39 10 Ambient light module with a length of 300 mm or more, but not more than 600 mm, based on a light engine of a series of 3 or more, but not more than 9 specific one chip red green and blue light emitting diodes mounted on a PCB, with light coupled to the front and/or back of the Flat TV set (1) 0 % 1.1.2010-31.12.2013 ex 9405 40 39 20 LED array of white silicone, containing:  an LED matrix module measuring 38,6 mm Ã  20,6 mm ( ± 0,1 mm), equipped with 128 red and green LED chips, and  a flexible printed circuit board, equipped with a Negative Temperature Coefficient Thermistor 0 % 1.1.2010-31.12.2013 ex 9608 91 00 10 Non-fibrous plastic pen-tips with an internal channel 0 % 1.1.2010-31.12.2013 ex 9608 91 00 20 Felt tips and other porous-tips for markers, without internal canal 0 % 1.1.2010-31.12.2013 ex 9612 10 10 10 Ribbons of plastic with segments of different colours, providing the penetration of dyes by heat into a support (so called dye-sublimation) 0 % 1.1.2010-31.12.2013 (1) The relief from or reduction of customs duties shall be subject to the conditions laid down in the relevant provisions of the Union with a view to customs control of the use of such goods (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (2) However, the measure is not allowed where processing is carried out by retail or catering undertakings. (3) The specific additional duty is applicable. (4) New heading, modified heading or heading for which the duration of validity has been prolonged